Exhibit 10.1

 

EXECUTION VERSION

 

 

364-DAY BRIDGE CREDIT AGREEMENT

 

dated as of

 

January 12, 2016,

 

Among

 

ASPEN TECHNOLOGY, INC.,
as Borrower,

 

The LENDERS Party Hereto,

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES LLC,
as Sole Lead Arranger and Sole Bookrunner

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I

 

Definitions

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Classification of Loans and Borrowings

44

SECTION 1.03.

Terms Generally

44

SECTION 1.04.

Accounting Terms; GAAP; Pro Forma Calculations

45

SECTION 1.05.

Excluded Swap Obligations

46

 

 

 

ARTICLE II

 

The Credits

 

 

 

SECTION 2.01.

Commitments

46

SECTION 2.02.

Loans and Borrowings

46

SECTION 2.03.

Requests for Borrowings

47

SECTION 2.04.

Maximum Number of Loans

48

SECTION 2.05.

[Reserved]

48

SECTION 2.06.

Funding of Borrowings

48

SECTION 2.07.

Interest Elections

48

SECTION 2.08.

Termination and Reduction of Commitments

50

SECTION 2.09.

Repayment of Loans; Evidence of Debt

50

SECTION 2.10.

[Reserved]

51

SECTION 2.11.

Prepayment of Loans

51

SECTION 2.12.

Fees

52

SECTION 2.13.

Interest

52

SECTION 2.14.

Alternate Rate of Interest

53

SECTION 2.15.

Increased Costs

53

SECTION 2.16.

Break Funding Payments

55

SECTION 2.17.

Taxes

55

SECTION 2.18.

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

59

SECTION 2.19.

Mitigation Obligations; Replacement of Lenders

61

SECTION 2.20.

Defaulting Lenders

62

 

 

 

ARTICLE III

 

Representations and Warranties

 

SECTION 3.01.

Organization; Powers

63

SECTION 3.02.

Authorization; Enforceability

63

SECTION 3.03.

Governmental Approvals; No Conflicts

63

SECTION 3.04.

Financial Condition; No Material Adverse Change

64

 

i

--------------------------------------------------------------------------------


 

SECTION 3.05.

Properties

64

SECTION 3.06.

Litigation and Environmental Matters

64

SECTION 3.07.

Compliance with Laws and Agreements; No Default

65

SECTION 3.08.

Investment Company Status

65

SECTION 3.09.

Taxes

65

SECTION 3.10.

ERISA and Labor Matters

65

SECTION 3.11.

Subsidiaries

66

SECTION 3.12.

Insurance

66

SECTION 3.13.

Solvency

66

SECTION 3.14.

Disclosure

67

SECTION 3.15.

Collateral Matters

67

SECTION 3.16.

Federal Reserve Regulations

68

SECTION 3.17.

Anti-Corruption Laws and Sanctions

68

SECTION 3.18.

Use of Proceeds

69

SECTION 3.19.

USA PATRIOT Act

69

SECTION 3.20.

Scheme and Takeover Offer Matters

69

SECTION 3.21.

Press Release and Scheme Circular

69

 

 

 

ARTICLE IV

 

Conditions

 

SECTION 4.01.

Effective Date

69

SECTION 4.02.

Closing Date

71

SECTION 4.03.

Conditions to Loans after the Closing Date

74

SECTION 4.04.

Action by Lenders During Certain Funds Period

75

 

 

 

ARTICLE V

 

Affirmative Covenants

 

 

 

SECTION 5.01.

Financial Statements and Other Information

76

SECTION 5.02.

Notices of Material Events

78

SECTION 5.03.

Information Regarding Collateral

79

SECTION 5.04.

Existence; Conduct of Business

79

SECTION 5.05.

[Reserved]

80

SECTION 5.06.

Maintenance of Properties

80

SECTION 5.07.

Insurance

80

SECTION 5.08.

Books and Records; Inspection and Audit Rights

80

SECTION 5.09.

Compliance with Laws

81

SECTION 5.10.

Use of Proceeds

81

SECTION 5.11.

Additional Subsidiaries

81

SECTION 5.12.

[Reserved]

81

SECTION 5.13.

[Reserved]

81

SECTION 5.14.

Further Assurances

81

SECTION 5.15.

After-Acquired Real Property

82

SECTION 5.16.

Environmental Compliance

82

 

ii

--------------------------------------------------------------------------------


 

SECTION 5.17.

Certain Post-Closing Collateral Obligations

82

SECTION 5.18.

The Scheme and Related Matters

83

SECTION 5.19.

Replacement Credit Agreement

86

 

 

 

ARTICLE VI

 

Negative Covenants

 

SECTION 6.01.

Indebtedness; Certain Equity Securities

86

SECTION 6.02.

Liens

89

SECTION 6.03.

Fundamental Changes

90

SECTION 6.04.

Investments, Loans, Advances, Guarantees and Acquisitions

91

SECTION 6.05.

Asset Sales

94

SECTION 6.06.

Sale/Leaseback Transactions

97

SECTION 6.07.

Hedging Agreements

97

SECTION 6.08.

Restricted Payments; Certain Payments of Indebtedness

97

SECTION 6.09.

Transactions with Affiliates

99

SECTION 6.10.

Restrictive Agreements

100

SECTION 6.11.

Amendment of Material Documents

101

SECTION 6.12.

Fiscal Year

101

SECTION 6.13.

Leverage Ratio

101

SECTION 6.14.

Interest Coverage Ratio

101

 

 

 

ARTICLE VII

 

Events of Default

 

ARTICLE VIII

 

The Administrative Agent

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.

Notices

110

SECTION 9.02.

Waivers; Amendments

112

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

114

SECTION 9.04.

Successors and Assigns

117

SECTION 9.05.

Survival

122

SECTION 9.06.

Counterparts; Integration; Effectiveness

122

SECTION 9.07.

Severability

123

SECTION 9.08.

Right of Setoff

123

SECTION 9.09.

Governing Law; Jurisdiction; Consent to Service of Process

123

SECTION 9.10.

WAIVER OF JURY TRIAL

124

SECTION 9.11.

Headings

124

SECTION 9.12.

Confidentiality

124

 

iii

--------------------------------------------------------------------------------


 

SECTION 9.13.

Interest Rate Limitation

126

SECTION 9.14.

Release of Liens and Guarantees

126

SECTION 9.15.

USA PATRIOT Act Notice

127

SECTION 9.16.

No Fiduciary Relationship

127

SECTION 9.17.

Non-Public Information

127

SECTION 9.18.

Judgment Currency

128

SECTION 9.19.

Debt Syndication During the Certain Funds Period

128

 

SCHEDULES:

 

Schedule 1.01(a)

—

Scheduled Excluded Equity Interests

Schedule 1.01(b)

—

Effective Date Guarantors

Schedule 3.06(a)

—

Litigation

Schedule 3.06(b)

—

Environmental Matters

Schedule 3.11

—

Subsidiaries

Schedule 3.12

—

Insurance

Schedule 5.17

—

Post-Closing Actions

Schedule 6.01

—

Existing Indebtedness

Schedule 6.02

—

Existing Liens

Schedule 6.04

—

Existing Investments

Schedule 6.10

—

Existing Restrictions

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A

—

Form of Assignment and Assumption

Exhibit B

—

Form of Borrowing Request

Exhibit C

—

Form of U.S. Collateral Agreement

Exhibit D

—

Form of Compliance Certificate

Exhibit E

—

Form of Interest Election Request

Exhibit F-1

—

Form of U.S. Tax Compliance Certificate for Non-U.S. Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit F-2

—

Form of U.S. Tax Compliance Certificate for Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit F-3

—

Form of U.S. Tax Compliance Certificate for Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes

Exhibit F-4

—

Form of U.S. Tax Compliance Certificate for Non-U.S. Lenders that are
Partnerships for U.S. Federal Income Tax Purposes

Exhibit G

—

Form of Closing Certificates

Exhibit H

—

Form of Guarantee Agreement

 

iv

--------------------------------------------------------------------------------


 

364-DAY BRIDGE CREDIT AGREEMENT dated as of January 12, 2016, among ASPEN
TECHNOLOGY, INC., as Borrower, the LENDERS party hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.                                                     Defined
Terms.  As used in this Agreement, the following terms have the meanings
specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, shall bear interest at a rate determined by
reference to the Alternate Base Rate.

 

“Acceptance Condition” means, in respect of a Takeover Offer, the condition to
the Takeover Offer with respect to the number of acceptances to the Takeover
Offer which must be secured to declare the Takeover Offer unconditional as to
acceptances (as set out in the Offer Press Announcement and which shall be
acceptances having been received that would, when aggregated with all Target
Shares (excluding shares held in treasury) directly or indirectly owned by the
Borrower, result in the Borrower (directly or indirectly) holding shares
representing at least 75 of all Target Shares (excluding any shares held in
treasury) as at the date on which the Takeover Offer is declared unconditional
as to acceptances).

 

“Adjusted LIBO Rate” means with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (i) the LIBO Rate for such Interest Period
multiplied by (ii) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent hereunder and under the
other Loan Documents, and its successors in such capacity as provided in
Article VIII.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

 

“Agreement” means this 364-Day Bridge Credit Agreement, as the same may be
modified, amended, restated or supplemented from time to time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate

 

1

--------------------------------------------------------------------------------


 

in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate on such day
(or if such day is not a Business Day, the immediately preceding Business Day)
for a deposit in U.S. Dollars with a maturity of one month plus 1%.  For
purposes of clause (c) above, the Adjusted LIBO Rate on any day shall be based
on the rate per annum determined in accordance with the definition of “LIBO
Rate” herein, as the screen or quoted rate at approximately 11:00 a.m., London
time, on such day for deposits in U.S. Dollars with a maturity of one month. 
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective from
and including the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate, respectively.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Creditor” has the meaning set forth in Section 9.18(b).

 

“Applicable Funding Account” means the applicable account of the Borrower that
shall be specified in a written notice signed by a Financial Officer and
delivered to (and, in the case of any account located outside the United States,
reasonably approved by) the Administrative Agent pursuant to Section 4.01(g).

 

“Applicable Rate” means, (i) from the Closing Date to the date on which the
Administrative Agent receives a Compliance Certificate pursuant to
Section 5.01(d) for the first full Fiscal Quarter ending after the Closing Date,
the Applicable Rate under Level II below shall apply and (ii) thereafter,
(a) with respect to any Eurocurrency Loan, the applicable rate per annum set
forth below under the caption “Applicable Rate — Eurocurrency Loans” based upon
the Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 5.01(d) and (b) with
respect to any ABR Loan, the applicable rate per annum set forth below under the
caption “Applicable Rate — ABR Loans” based upon the Leverage Ratio as set forth
in the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 5.01(d):

 

Status

 

Leverage Ratio

 

Applicable Rate—
 Eurocurrency Loans

 

Applicable Rate —
ABR Loans

 

Level I

 

Less than or equal to 0.50 to 1.00

 

1.75

%

0.75

%

Level II

 

Greater than 0.50 to 1.00, but less than or equal to 1.25 to 1.00

 

2.00

%

1.00

%

Level III

 

Greater than 1.25 to 1.00, but less than or equal to 2.25 to 1.00

 

2.25

%

1.25

%

Level IV

 

Greater than 2.25 to 1.00

 

2.50

%

1.50

%

 

2

--------------------------------------------------------------------------------


 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

 

“Arranger” means J.P. Morgan Securities LLC in its capacity as sole lead
arranger and sole bookrunner for the credit facilities provided for herein.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent and the Borrower.

 

“Availability Period” means the period starting on the Closing Date and ending
on the Commitment Termination Date.

 

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment.

 

“BidCo” means ATI Global Optimisation Ltd., an English private limited company
and a wholly-owned subsidiary of the Borrower.

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

 

“Borrower” means Aspen Technology, Inc., a Delaware corporation.

 

“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Minimum” means $5,000,000.

 

“Borrowing Multiple” means $1,000,000.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be, in the case of any such written
request, substantially in the form of Exhibit B or any other form approved by
the Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in U.S. Dollars in the London interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP (without giving effect to any
subsequent changes in GAAP arising out of a change described in the Proposed
Accounting Standards Update to Leases (Topic 840) dated August 17, 2010, or a
substantially similar pronouncement).  The amount of such obligations shall be
the capitalized amount thereof determined in accordance with GAAP.  For purposes
of Section 6.02, a Capital Lease Obligation shall be deemed to be secured by a
Lien on the property being leased and such property shall be deemed to be owned
by the lessee.

 

“Cash Management Agreement” means an agreement pursuant to which a bank or other
financial institution provides Cash Management Services.

 

“Cash Management Services” means (a) treasury management services (including
controlled disbursements, zero balance arrangements, cash sweeps, automated
clearinghouse transactions, return items, overdrafts, temporary advances,
interest and fees and interstate depository network services) provided to the
Borrower or any Subsidiary and (b) commercial credit card and purchasing card
services provided to the Borrower or any Subsidiary.

 

“Certain Funds Commitments” means any commitment to lend provided by a bank or
other financial institution to finance the Target Acquisition that is subject to
conditions no more restrictive in substance than those contained in
Section 4.02.

 

“Certain Funds Default” means an Event of Default arising from any of the
following with respect to the Borrower and BidCo only:

 

(a)                                 clauses (a) and (b)(i) of Article VII;

 

(b)                                 clause (c) of Article VII as it relates to a
Certain Funds Representation;

 

(c)                                  clause (d) of Article VII as it relates to
the failure to perform any of the following covenants: (i) Section 5.04 (with
respect to the existence of the Borrower), (ii) Section 5.18 (other than
paragraphs (f), (i) and (j) thereof), (iii) Section 6.01, (iv) Section 6.02,
(v) Section 6.03, (vi) Section 6.04, (vii) Section 6.05 and
(viii) Section 6.08(a);

 

(d)                                 clauses (h), (i) and (j) of Article VII in
relation the Borrower or any Guarantor, but excluding, in relation to
involuntary proceedings, any Event of

 

4

--------------------------------------------------------------------------------


 

Default caused by a frivolous or vexatious (and in either case, lacking in
merit) action, proceeding or petition in respect of which no order or decree in
respect of such involuntary proceeding shall have been entered; or

 

(e)                                  clause (n) of Article VII.

 

“Certain Funds Period” means the period commencing on the Effective Date and
ending on the date on which a Mandatory Cancellation Event occurs or exists, for
the avoidance of doubt, on such date but immediately after the relevant
Mandatory Cancellation Event occurs or first exists.

 

“Certain Funds Purposes” means:

 

(a)                                 where the Target Acquisition proceeds by way
of a Scheme:

 

(i)                                     payment (directly or indirectly) of the
cash price payable by the Borrower to the holders of the Scheme Shares in
consideration of such Scheme Shares being acquired by the Borrower;

 

(ii)                                  financing (directly or indirectly) the
consideration payable to holders of options to acquire Target Shares pursuant to
any proposal in respect of those options as required by the City Code;

 

(iii)                               financing (directly or indirectly) the fees,
costs and expenses in respect of the Transactions; and

 

(iv)                              repayment of Existing Target Indebtedness; or

 

(b)                                 where the Target Acquisition proceeds by way
of a Takeover Offer:

 

(i)                                     payment (directly or indirectly) of all
or part of the cash price payable by the Borrower to the holders of the Target
Shares subject to the Takeover Offer in consideration of the acquisition of such
Target Shares pursuant to the Takeover Offer;

 

(ii)                                  payment (directly or indirectly) of the
cash consideration payable to the holders of Target Shares pursuant to the
operation by the Borrower of the procedures contained in Sections 979 to 981 of
the Companies Act 2006;

 

(iii)                               financing (directly or indirectly) the
consideration payable to holders of options to acquire Target Shares pursuant to
any proposal in respect of those options as required by the City Code;

 

(iv)                              financing (directly or indirectly) the fees,
costs and expenses in respect of the Transactions; and

 

5

--------------------------------------------------------------------------------


 

(v)                                   repayment of Existing Target Indebtedness.

 

“Certain Funds Replacement Credit Agreement” means any credit agreement which
includes Certain Funds Commitments.

 

“Certain Funds Representations” means each of the representations set out in
Sections 3.01(a), 3.02 (but only as it relates to due authorization of the
Transactions), 3.03(a) (but only as it relates to receipt of required
Governmental Authority approvals as of the Effective Date or the Closing Date),
3.03(b), 3.03(c), 3.20 (but excluding the first sentence thereof), and 3.21 (but
only to the extent Sections 3.20 and 3.21 relate to the then current actual
method of the Target Acquisition) in each case only insofar as such
representations apply to the Borrower and BidCo only.

 

“Certain Funds Termination Date” means the first date on which a Mandatory
Cancellation Event occurs or exists.

 

“CFC” means (a) each Person that is a “controlled foreign corporation” for
purposes of the Code and (b) each subsidiary of any such controlled foreign
corporation.

 

“CFC Holding Company” means a Subsidiary, substantially all of the assets of
which consist of Equity Interests or Indebtedness of (a) one or more CFCs or
(b) one or more CFC Holding Companies.

 

“Change in Control” means (a) occupation of a majority of the seats (other than
vacant seats) on the Board of Directors of the Borrower by Persons who were
neither (i) nominated by the Board of Directors of the Borrower nor
(ii) appointed by directors so nominated or (b) any person or group or persons
(within the meaning of Section 13(d) of the Securities Exchange Act of 1934, as
amended) shall obtain ownership or control in one or more series of transactions
of more than 35% of the common Equity Interests or 35% of the voting power of
the Equity Interests of the Borrower entitled to vote on the election of members
of the Board of Directors of the Borrower.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any rule, regulation, treaty or
other law, (b) any change in any rule, regulation, treaty or other law or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, issued or implemented.

 

6

--------------------------------------------------------------------------------


 

“Charges” has the meaning set forth in Section 9.13.

 

“City Code” means the City Code on Takeovers and Mergers.

 

“Clean-Up Date” has the meaning set forth in Article VII.

 

“Closing Date” means the date on which the conditions specified in Section 4.02
are satisfied (or waived in accordance with Section 9.02).

 

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.

 

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are granted pursuant to the Security Documents as
security for the Obligations.

 

“Collateral Agreement” means the U.S. Collateral Agreement.

 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(a)                                 the Administrative Agent shall have received
from the Borrower and each Designated Subsidiary either (i) counterparts of the
Guarantee Agreement and a Collateral Agreement duly executed and delivered on
behalf of such Person or (ii) in the case of any Person that becomes a
Designated Subsidiary after the Closing Date, a supplement to the Guarantee
Agreement and a Collateral Agreement, substantially in the form specified
therein (or as otherwise agreed by the Administrative Agent), duly executed and
delivered on behalf of such Person, together with documents of the type referred
to in paragraphs (d)(i), (d)(ii) and (d)(iii) of Section 4.01 and, to the extent
reasonably requested by the Administrative Agent, opinions of the type referred
to in paragraph (d)(iv) of Section 4.01, with respect to such Designated
Subsidiary;

 

(b)                                 (i) all outstanding Equity Interests in any
Significant Subsidiary (other than Excluded Equity Interests), in each case
directly owned by any Loan Party, shall have been pledged pursuant to the
Collateral Agreement and (ii) the Administrative Agent shall, to the extent such
Equity Interests are certificated securities, have received certificates or
other instruments representing all such Equity Interests, together with undated
stock powers or other instruments of transfer with respect thereto endorsed in
blank;

 

(c)                                  all Indebtedness of the Borrower and each
Subsidiary that is owing to any Loan Party in an aggregate principal amount in
excess of $10,000,000 shall be evidenced by a promissory note and shall have
been pledged pursuant to the Collateral Agreement or a supplement to the
Collateral Agreement, and the Administrative Agent shall have received all such
promissory notes, together with undated instruments of transfer with respect
thereto endorsed in blank;

 

7

--------------------------------------------------------------------------------


 

(d)                                 all documents and instruments, including
Uniform Commercial Code financing statements, required by Requirements of Law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded to evidence the Liens intended to be created by the Security Documents
and perfect such Liens to the extent required by, and with the priority required
by, the Security Documents and the other provisions of the term “Collateral and
Guarantee Requirement”, shall have been filed, registered or recorded or
delivered to (or provided by, as applicable) the Administrative Agent for
filing, registration or recording; and

 

(e)                                  the Administrative Agent shall have
received (i) counterparts of a Mortgage with respect to each Mortgaged Property
duly executed and delivered by the record owner of such Mortgaged Property,
(ii) with respect to each Mortgaged Property located in the United States, a
policy or policies of title insurance issued by a nationally recognized title
insurance company insuring the Lien of each such Mortgage as a valid and
enforceable Lien on the Mortgaged Property described therein, free of any other
Liens except as permitted under Section 6.02, together with such endorsements as
the Administrative Agent may reasonably request, (iii) with respect to each
Mortgaged Property located outside the United States, such title reports and
other documentation as is customary in such jurisdiction in connection with the
mortgage of property in comparable transactions, (iv) if the Borrower is in
receipt of a Standard Flood Hazard Determination that shows that a Mortgaged
Property is located in an area determined by the Federal Emergency Management
Agency to have special flood hazards, the Borrower shall (prior to the delivery
of a counterpart to the Mortgage for such Mortgaged Property) deliver to the
Administrative Agent evidence of such flood insurance as may be required under
applicable law or regulations, including Regulation H of the Board of Governors,
and in any event in form and substance reasonably satisfactory to the
Administrative Agent and (v) any surveys as may exist at such time with respect
to any such Mortgaged Property and any legal opinions as the Administrative
Agent may reasonably request with respect to any such Mortgage.

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the Loan Parties shall
have the time periods specified in (x) Section 5.17 to satisfy the Collateral
and Guarantee Requirement with respect to the items specified in Schedule 5.17
and (y) Section 5.11 to satisfy the Collateral and Collateral Requirement with
respect to Designated Subsidiaries newly acquired or formed (or which first
become Designated Subsidiaries) after the Closing Date and with respect to
assets acquired after the Closing Date that do not automatically constitute
Collateral under a Collateral Agreement, (b) the foregoing provisions of this
definition shall not require the creation or perfection of pledges of or
security interests in, or the obtaining of title insurance, legal opinions or
other deliverables with respect to, particular assets of the Loan Parties, or
the provision of Guarantees by any Subsidiary, as to which the Administrative
Agent and the Borrower reasonably agree that the cost of creating or perfecting
such pledges or security interests in such assets, or obtaining such title
insurance, legal opinions or other deliverables in

 

8

--------------------------------------------------------------------------------


 

respect of such assets, or providing such Guarantees (taking into account any
adverse tax consequences to the Borrower and the Subsidiaries (including the
imposition of withholding or other material taxes)), shall be excessive in view
of the benefits to be obtained by the Lenders therefrom, (c) Liens required to
be granted from time to time pursuant to the term “Collateral and Guarantee
Requirement” shall be subject to exceptions and limitations set forth in the
Security Documents and, to the extent appropriate in the applicable
jurisdiction, as reasonably agreed between the Administrative Agent and the
Borrower, (d) in no event shall the Collateral include any Excluded Assets,
(e) no Person shall be required to Guarantee the Obligations or grant security
therefor if to do so would conflict with the fiduciary duties of its directors
or contravene any legal prohibition or result in a risk of personal or criminal
liability on the part of any officer or director thereof, (f) the requirement to
enter into the Guarantee Agreement and any Security Document and the terms of
each such agreement shall be subject to general statutory limitations, financial
assistance, capital maintenance, corporate benefit, fraudulent preference, “thin
capitalization” rules, retention of title claims, exchange control restrictions,
ineffectiveness of agency provisions, and similar principles that may limit the
ability of any Person to provide a Guarantee or security to the Administrative
Agent or the Lenders or may require that the Guarantee or security be limited by
an amount or otherwise; provided, that each such affected Person that is
otherwise required to be a Loan Party shall use commercially reasonable efforts
to provide the maximum permissible credit support and to assist in demonstrating
that adequate corporate benefit accrues to any relevant entity, and (g) the
maximum Guaranteed or secured amount may be limited due to legal or regulatory
limitations, or, in the Administrative Agent’s reasonable discretion, to
minimize stamp duty, notarization, registration or other applicable fees, taxes
and duties. Notwithstanding any other provision of any Loan Document, the
Guarantee given by any Subsidiary that becomes a Subsidiary Guarantor (as
defined in the Guarantee Agreement) after the Closing Date (an “Additional
Guarantor”) shall be subject to the limitations consistent with this definition
and such limitations shall be set forth in the Supplement (as defined in the
Guarantee Agreement) applicable to such Additional Guarantor. The Administrative
Agent may, without the consent of any Lender, grant extensions of time for the
creation and perfection of security interests in or the obtaining of title
insurance, legal opinions or other deliverables with respect to particular
assets or the provision of any Guarantee by any Designated Subsidiary (including
extensions beyond the Closing Date or in connection with assets acquired, or
Designated Subsidiaries formed or acquired, after the Closing Date) where it and
the Borrower reasonably agree that such action cannot be accomplished without
undue effort or expense by the time or times at which it would otherwise be
required to be accomplished by this Agreement or the Security Documents.  In
addition, in no event shall (a) control agreements or control or similar
arrangements be required with respect to cash deposit or securities accounts,
(b) notice be required to be sent to account debtors or other contractual third
parties prior to the occurrence and absent the continuance of an Event of
Default, (c) perfection be required with respect to letter of credit rights and
commercial tort claims (except to the extent perfected through the filing of
Uniform Commercial Code financing statements), (d) security documents governed
by the laws of a jurisdiction other than the United States or any State thereof
or the District of Columbia be required, (e) filings be required to be made
against

 

9

--------------------------------------------------------------------------------


 

intellectual property in any jurisdiction other than the United States or
(f) landlord, warehouse or bailee waivers be required for leased or used real
property.

 

“Commitment” means with respect to any Lender, such Lender’s Initial Term Loan
Commitment.

 

“Commitment Register” means the register agreed to by the Borrower and the
Administrative Agent prior to the issuance of a Press Release or, as the case
may be, an Offer Press Announcement, and, with respect to the portion applicable
to such Lender, furnished to the Lenders party hereto as of the Closing Date,
setting forth the Initial Term Loan Commitments of the Lenders on the Closing
Date.

 

“Commitment Termination Date” means the date on which a Mandatory Cancellation
Event occurs or exists, for the avoidance of doubt, on such date but immediately
after the relevant Mandatory Cancellation Event occurs or first exists.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S. C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit D or any other form approved by the Administrative Agent.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of:

 

(a)                                 (i)  Consolidated Interest Expense for such
period (including imputed interest expense in respect of Capital Lease
Obligations),

 

(ii)                                  provision for taxes based on income,
profits or losses, including foreign withholding taxes, and for corporate
franchise, capital stock, net worth and value-added taxes, in each case during
such period,

 

(iii)                               all amounts attributable to depreciation,
depletion and amortization for such period (excluding amortization expense
attributable to a prepaid cash expense that was paid in a prior period),

 

(iv)                              any extraordinary losses or charges for such
period, determined on a consolidated basis in accordance with GAAP,

 

(v)                                 any Non-Cash Charges for such period;
provided that any cash payment made with respect to any Non-Cash Charges added
back in computing Consolidated EBITDA for any prior period pursuant to this
clause (a)(v) (or that would have been added back had this Agreement

 

10

--------------------------------------------------------------------------------


 

been in effect during such prior period) shall be subtracted in computing
Consolidated EBITDA for the period in which such cash payment is made,

 

(vi)                              any losses for such period attributable to
early extinguishment of Indebtedness or obligations under any Hedging Agreement,

 

(vii)                           any unrealized losses for such period
attributable to the application of “mark to market” accounting in respect of
Hedging Agreements,

 

(viii)                        the cumulative effect for such period of a change
in accounting principles,

 

(ix)                              Transaction Costs related to the Transactions
and any non-recurring fees, costs and expenses incurred or payable by the
Borrower or any of its Subsidiaries in connection with any Permitted Acquisition
or Specified Transaction or any other asset acquisitions permitted hereunder,

 

(x)                                 any integration costs related to the
Transactions and any Permitted Acquisitions or other Specified Transactions;
provided that any such amount added back pursuant to this clause (x), together
with any amount added back pursuant to clause (xiii) below, shall not exceed an
amount equal to 15% of Consolidated EBITDA, calculated after giving effect to
such add-back for the Test Period most recently ended prior to the date of
determination,

 

(xi)                              any impact for expenses related to an asset
acquisition that would have otherwise been capitalized if it were treated as the
acquisition of a business, in each case, consistent with past practices,

 

(xii)                           any revenue that would have been recognized but
for a reduction related to the application of purchase accounting (including,
without limitation, revenues of the Target or of any target for a Permitted
Acquisition or Specified Transaction),

 

(xiii)                        any impact from restructuring charges or
impairment charges, provided that cash impact is included in Consolidated EBITDA
when any such amount is actually paid; provided further that any such amount
added back pursuant to this clause (xiii), together with any amount added back
pursuant to clause (x) above, shall not exceed an amount equal to 15% of
Consolidated EBITDA, calculated after giving effect to such add-back for the
Test Period most recently ended prior to the date of determination; minus

 

(b)                                 without duplication and to the extent
included in determining such Consolidated Net Income:

 

11

--------------------------------------------------------------------------------


 

(i)                                     any extraordinary gains for such period,
determined on a consolidated basis in accordance with GAAP,

 

(ii)                                  any non-cash gains for such period,
including with respect to write-ups of assets or goodwill, determined on a
consolidated basis in accordance with GAAP,

 

(iii)                               any gains attributable to the early
extinguishment of Indebtedness or obligations under any Hedging Agreement,
determined on a consolidated basis in accordance with GAAP,

 

(iv)                              the cumulative effect for such period of a
change in accounting principles; and

 

(v)                                 any unrealized gains for such period
attributable to the application of “mark to market” accounting in respect of
Hedging Agreements.

 

provided further that, Consolidated EBITDA for any period shall be calculated
(A) so as to exclude (without duplication of any adjustment referred to above)
non-cash foreign translation gains and losses and (B) with respect to changes in
accounting standards, in accordance with Section 1.04.

 

“Consolidated Interest Expense” means, with reference to any period, the
Interest Expense of the Borrower and its Subsidiaries calculated on a
consolidated basis in accordance with GAAP for such period.

 

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Person (other than the Borrower) that is not a
consolidated Subsidiary except to the extent of the amount of cash dividends or
other cash distributions actually paid by such Person to the Borrower or,
subject to clauses (b) and (c) of this proviso, any consolidated Subsidiary
during such period, (b) the income of, and any amounts referred to in clause
(a) of this proviso paid to, any Subsidiary (other than a Loan Party) to the
extent that, on the date of determination, the declaration or payment of cash
dividends or other cash distributions by such Subsidiary of that income is not
at the time permitted by a Requirement of Law or any agreement or instrument
applicable to such Subsidiary, unless such restrictions with respect to the
payment of cash dividends and other cash distributions have been legally and
effectively waived, and (c) the income or loss of, and any amounts referred to
in clause (a) of this proviso paid to, any consolidated Subsidiary that is not
wholly-owned by the Borrower to the extent such income or loss or such amounts
are attributable to the noncontrolling interest in such consolidated Subsidiary.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

12

--------------------------------------------------------------------------------


 

“Court” means the Companies Court in the Chancery Division of the High Court of
Justice of England and Wales.

 

“Court Meeting” means the meeting or meetings of Scheme Shareholders (or any
adjournment thereof) to be convened at the direction of the Court for the
purposes of considering and, if thought fit, approving the Scheme.

 

“Court Order” means the perfected Order of the Court sanctioning the Scheme.

 

“Credit Party” means the Administrative Agent and each Lender.

 

“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, an Event of Default.

 

“Defaulting Lender” means, subject to Section 2.20(b), any Lender that (a) has
failed, within two Business Days of the date required to be funded or paid, to
(i) fund any portion of its Loans or (ii) pay over to any Credit Party any other
amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified in such writing, including, if
applicable, by reference to a specific Default and supported by reasonable
background information provided by such Lender in writing) has not been
satisfied, (b) has notified the Borrower or any Credit Party in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent to funding
(specifically identified in such writing, including, if applicable, by reference
to a specific Default and supported by reasonable background information
provided by such Lender in writing) cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Administrative Agent, made in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations to fund Loans under this
Agreement; provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the Administrative Agent’s receipt of such
written certification, (d) has become the subject of a Bankruptcy Event or
(e) has had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or its Lender Parent by a Governmental Authority so long
as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the

 

13

--------------------------------------------------------------------------------


 

Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (a) through (e) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.20) upon delivery of written notice of such determination to the
Borrower and each Lender.

 

“Designated Subsidiary” means each Significant Domestic Subsidiary that is not
an Excluded Subsidiary.

 

“Disposition” has the meaning set forth in Section 6.05.

 

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

 

(a)                                 matures or is mandatorily redeemable (other
than solely for Equity Interests in such Person that do not constitute
Disqualified Equity Interests and cash in lieu of fractional shares of such
Equity Interests), whether pursuant to a sinking fund obligation or otherwise;

 

(b)                                 is convertible or exchangeable, either
mandatorily or at the option of the holder thereof, for Indebtedness or Equity
Interests (other than solely for Equity Interests in such Person that do not
constitute Disqualified Equity Interests and cash in lieu of fractional shares
of such Equity Interests); or

 

(c)                                  is redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests) or is required
to be repurchased by the Borrower or any Subsidiary, in whole or in part, at the
option of the holder thereof;

 

in each case, on or prior to the date that is 91 days after the Maturity Date
(determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the Closing Date, the Closing Date); provided,
however, that (i) an Equity Interest in any Person that would not constitute a
Disqualified Equity Interest but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale” or a “change of control” (or similar event,
however denominated) shall not constitute a Disqualified Equity Interest if any
such requirement becomes operative only after repayment in full of all the Loans
and all other Loan Document Obligations that are accrued and payable and the
termination or expiration of the Commitments and (ii) an Equity Interest in any
Person that is issued to any employee or to any plan for the benefit of
employees or by any such plan to such employees shall not constitute a
Disqualified Equity Interest solely because it may be required to be repurchased
by such Person or any of its subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.

 

“Disqualified Institutions” means (i) banks, financial institutions and other
institutional lenders separately identified in writing by the Borrower to the

 

14

--------------------------------------------------------------------------------


 

Administrative Agent prior to the Effective Date, (ii) the competitors of the
Borrower and the Subsidiaries (including the Target and its Subsidiaries)
identified by name in writing by the Borrower to the Administrative Agent from
time to time and (iii) in the case of each of the entities covered by clauses
(i) and (ii), any of their Affiliates that are either (a) identified in writing
by the Borrower or (ii) clearly identifiable on the basis of such Affiliate’s
name; for the avoidance of doubt the Administrative Agent shall, and shall be
permitted to, provide such list of Disqualified Institutions to the Lenders.  In
no event shall the Administrative Agent be obligated to ascertain, monitor or
inquire as to whether any prospective assignee is a Disqualified Institution or
have any liability with respect to any assignment made to a Disqualified
Institution.

 

“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.

 

“Effective Date” means the date the conditions set forth in Section 4.01 are
satisfied (or waived in accordance with Section 9.02).

 

“Effective Date Guarantor” means each entity listed on Schedule 1.01(b).

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, (d) any bank and (e) any other financial institution or
investment fund engaged as a primary activity in the ordinary course of its
business in making or investing in commercial loans or debt securities, other
than, in each case, (i) a natural person or (ii) except to the extent permitted
under Section 9.04(e), the Borrower, any Subsidiary or any other Affiliate of
the Borrower, in each case other than any Disqualified Institution.

 

“Environmental Laws” means all Requirements of Law relating to pollution or the
protection of the environment or natural resources (or, as it relates to
exposure to hazardous or toxic substances, human health and safety matters).

 

“Environmental Liability” means any liability, obligation, loss, claim, lawsuit
or order, contingent or otherwise (including any liability for damages, costs of
environmental remediation, fines, penalties and indemnities) directly or
indirectly resulting or arising from (a) the violation of any Environmental Law
or Environmental Permit, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) the Release or
threatened Release of any Hazardous Materials, (d) exposure to any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Environmental Permits” means any and all permits, licenses, approvals,
registrations, notifications, exemptions and any other authorization issued or
required under Environmental Laws.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests in a trust or other equity ownership
interests (whether voting or non-voting) in, or interests in the income or
profits of, a Person, and

 

15

--------------------------------------------------------------------------------


 

any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing (other than, prior to the date of such
conversion, Indebtedness that is convertible into Equity Interests).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means (A) any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code or (B) any entity, whether or not
incorporated, that is under common control with the Borrower within the meaning
of Section 4001(a)(14) of ERISA.

 

“ERISA Event” means (a) the existence, with respect to any Plan of the Borrower,
of a non-exempt Prohibited Transaction; (b) any Reportable Event; (c) the
failure of the Borrower or any ERISA Affiliate to make by its due date a
required installment under Section 430(j) of the Code with respect to any Plan
or any failure by any Plan to satisfy the minimum funding standards (within the
meaning of Section 412 of the Code or Section 302 of ERISA) applicable to such
Plan, in each case whether or not waived; (d) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, (e) a
determination that any Plan is, or is expected to be, in “at-risk” status (as
defined in Section 430(i)(4) of the Code or Section 303(i)(4) of ERISA); (f) the
incurrence by the Borrower or any ERISA Affiliate of any liability under Title
IV of ERISA with respect to the termination of any Plan; (g) the receipt by the
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (h) the incurrence by the Borrower or any ERISA
Affiliate of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; (i) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, Insolvent, in “endangered” or “critical” status (within the
meaning of Sections 431 or 432 of the Code or Sections 304 or 305 of ERISA), or
in “critical and declining” status (within the meaning of Section 305 of ERISA)
or terminated (within the meaning of Section 4041A of ERISA) or that the PBGC
has issued a partition order under Section 4233 of ERISA with respect to the
Multiemployer Plan; (j) the failure by the Borrower or any ERISA Affiliate to
pay when due (after expiration of any applicable grace period) any installment
payment with respect to Withdrawal Liability under Section 4201 of ERISA; (k) a
Foreign Plan Event; (l) the imposition of a Lien pursuant to Section 430(k) of
the Code or pursuant to Section 303(k) or 4068 of ERISA with respect to any
Pension Plan; or (m) the occurrence of an act or omission which could give rise
to the imposition on any Borrower or any of its ERISA Affiliates of fines,
penalties, taxes or related charges under Chapter 43 of the Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Plan.

 

16

--------------------------------------------------------------------------------


 

“Escrow Account” means any account established for the purpose of depositing
funds prior to their being applied towards Certain Funds Purposes, which shall
be subject to conditions no more restrictive in substance than those contained
in Section 4.02

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bear interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning set forth in Article VII.

 

“Exchange Act” means the United States Securities Exchange Act of 1934.

 

“Excluded Assets” means (a) any fee-owned real property with a fair market value
of less than $10,000,000 and all leasehold interests; (b) motor vehicles and
other assets subject to certificates of title (other than to the extent a
security interest in such assets can be perfected by filing a Uniform Commercial
Code financing statement or similar financing statement in a non-U.S.
jurisdiction); (c) commercial tort claims with a value of less than $5,000,000;
(d) any lease, license or other agreement or any property subject to a purchase
money security interest or similar arrangement to the extent that a grant of a
security interest therein would violate or invalidate such lease, license or
agreement or purchase money security interest or similar arrangement or create a
right of termination in favor of any other party thereto (other than the
Borrower or any wholly owned Subsidiary) after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code or analogous law of
any non-U.S. jurisdiction, other than proceeds and receivables thereof, the
assignment of which is expressly deemed effective under the Uniform Commercial
Code or analogous law of any non-U.S. jurisdiction notwithstanding such
prohibition; (e) “intent-to-use” trademark applications; (f) any Excluded Equity
Interests; and (g) any business interruption insurance policies of the Borrower
or any of its Subsidiaries (or the proceeds thereof other than to the extent
such proceeds would constitute Collateral).

 

“Excluded Equity Interests” means (a) any Equity Interests described on Schedule
1.01(a), (b) any Equity Interests that consist of voting stock of a Subsidiary
that is a CFC or a CFC Holding Company in excess of 65% of the outstanding
voting stock (or 65% of the outstanding Equity Interests in the case of an
entity that is not a corporation for U.S. tax purposes) of such Subsidiary,
(c) any Equity Interests if, to the extent, and for so long as, the grant of a
Lien thereon to secure the Obligations is effectively prohibited by any
Requirements of Law; provided that such Equity Interest shall cease to be an
Excluded Equity Interest at such time as such prohibition ceases to be in
effect, and (d) Equity Interests in any Person that is not a Subsidiary or in
non-wholly owned Subsidiaries permitted under this Agreement to the extent and
for so long as the granting of security interests in such Equity Interests would
(i) be prohibited by the Organizational Documents or shareholder agreements or
similar contracts between the owners of the Equity Interests of such non-wholly
owned Subsidiaries or (ii) in the good faith judgment of the board of directors
of the Borrower or such Subsidiary, require

 

17

--------------------------------------------------------------------------------


 

shareholder approval for such pledge; provided that such Equity Interest shall
cease to be an Excluded Equity Interest at such time as such prohibition ceases
to be in effect.

 

“Excluded Sources” means (a) proceeds of any incurrence or issuance of Long-Term
Indebtedness or Capital Lease Obligations, (b) the Net Proceeds of any
Disposition of assets made in reliance on Section 6.05(k) and (c) proceeds of
any issuance or sale of Equity Interests in the Borrower or any capital
contributions to the Borrower.

 

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
Significant Subsidiary organized in the United States, (b) any Subsidiary (other
than the Borrower) that is a CFC or a CFC Holding Company (and accordingly, in
no event shall a CFC or a CFC Holding Company be required to enter into any
Security Document or pledge any assets hereunder) and (c) any Subsidiary formed
or acquired after the Closing Date, in each case that is prohibited by
Requirements of Law from guaranteeing the Loan Document Obligations and (ii) any
Subsidiary shall cease to be an Excluded Subsidiary at such time as none of
clauses (a), (b) or (c) above apply to such Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, and only for so long as, the Guarantee by
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, as applicable, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of Loan Party’s failure for
any reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
of such Loan Party or the grant by any Loan Party of a security interest, as
applicable, becomes effective with respect to such related Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one Swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guarantee or security interest is or
becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such

 

18

--------------------------------------------------------------------------------


 

Lender acquired the applicable interest in such Loan or Commitment or to such
Lender immediately before it changed its lending office, (c) Taxes attributable
to such Recipient’s failure to comply with Section 2.17(f) and (d) any U.S.
federal withholding Taxes imposed under FATCA.

 

“Existing Target Indebtedness” means Indebtedness of Target existing on the
Closing Date.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreements entered into in
connection with the implementation of such Sections of the Code and any fiscal
or regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Filing Date” means the date on which the Court Order and Minute are delivered
to the Registrar of Companies of England for registration.

 

“Financial Officer” means, with respect to any Person, the chief executive
officer, chief financial officer, principal accounting officer or treasurer of
such Person.

 

“Foreign Lender” means any Lender that is not a U.S. Person.

 

“Foreign Plan” means each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA), program or agreement
that is not subject to US law and is maintained or contributed to by, or entered
into with, the Borrower or any ERISA Affiliate, other than any employee benefit
plan, program or agreement that is sponsored or maintained exclusively by a
Governmental Authority.

 

“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the failure to
make or, if applicable, accrue in accordance with normal accounting practices,
any contributions or payments required by applicable law or by the terms of such
Foreign Plan; (b) the failure to register or loss of good standing with
applicable Governmental Authorities of any such Foreign Plan required to be
registered with such Governmental Authorities; or (c) the failure of any Foreign
Plan to comply with any material provisions of applicable law and regulations or
with the material terms of such Foreign Plan.

 

19

--------------------------------------------------------------------------------


 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

 

“General Meeting” means the general meeting of the holders of Target Shares (or
any adjournment thereof) to be convened in connection with the implementation of
a Scheme.

 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.  The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of the Indebtedness or other obligation
guaranteed thereby (or, in the case of (i) any Guarantee the terms of which
limit the monetary exposure of the guarantor or (ii) any Guarantee of an
obligation that does not have a principal amount, the maximum monetary exposure
as of such date of the guarantor under such Guarantee (as determined, in the
case of clause (i), pursuant to such terms or, in the case of clause (ii),
reasonably and in good faith by a Financial Officer of the Borrower)).  The term
“Guarantee” used as a verb has a corresponding meaning.

 

“Guarantee Agreement” means the Guarantee Agreement among the Borrower, the
other Loan Parties and the Administrative Agent, substantially in the form of
Exhibit H.

 

20

--------------------------------------------------------------------------------


 

“Hazardous Materials” means petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls, mercury, lime solids,
radon gas and all other substances, wastes or other pollutants (including
explosive, radioactive, hazardous or toxic substances or wastes) that are
regulated pursuant to, or the Release of or exposure to which could give rise to
liability under, any Environmental Law.

 

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt securities or instruments, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or any similar
transaction or any combination of the foregoing transactions, in each case, not
entered into for speculative purposes; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any
Subsidiary shall be a Hedging Agreement.

 

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Hedging Agreements.

 

“Impacted Interest Period” has the meaning set forth in the definition of LIBO
Rate.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding, for the avoidance of doubt, trade
accounts payable), (d) all obligations of such Person in respect of the deferred
purchase price of property or services (excluding trade accounts payable,
deferred compensation arrangements for employees, directors and officers and
other accrued obligations), (e) all Capital Lease Obligations of such Person,
(f) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (g) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(h) all Disqualified Equity Interests in such Person, valued, as of the date of
determination, at the greater of (i) the maximum aggregate amount that would be
payable upon maturity, redemption, repayment or repurchase thereof (or of
Disqualified Equity Interests or Indebtedness into which such Disqualified
Equity Interests are convertible or exchangeable) and (ii) the maximum
liquidation preference of such Disqualified Equity Interests, (i) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed by such Person, and (j) all Guarantees by such
Person of Indebtedness of others; provided that Indebtedness shall not include
any performance guarantee or other Guarantee that is not a Guarantee of other
Indebtedness.  The Indebtedness of any Person shall include the Indebtedness of
any other Person (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with

 

21

--------------------------------------------------------------------------------


 

such other Person, except to the extent the terms of such Indebtedness expressly
provide that such Person is not liable therefor.  Notwithstanding the foregoing,
the term “Indebtedness” shall not include (i) purchase price adjustments,
earnouts, holdbacks or deferred payments of a similar nature (including deferred
compensation representing consideration or other contingent obligations incurred
in connection with an acquisition), except in each case to the extent that such
amount payable is, or becomes, reasonably determinable and contingencies have
been resolved or such amount would otherwise be required to be reflected on a
balance sheet prepared in accordance with GAAP; (ii) current accounts
payable(including intercompany accounts payable); (iii) obligations in respect
of non-competes and similar agreements; (iv) Hedging Obligations; and
(v) deferred revenue, customer pre-payments or other similar obligations. The
amount of Indebtedness of any Person for purposes of clause (i) above shall
(unless such Indebtedness has been assumed by such Person or such Person has
otherwise become liable for the payment thereof) be deemed to be equal to the
lesser of (x) the aggregate unpaid amount of such Indebtedness and (y) the fair
market value of the property encumbered thereby as determined by such Person in
good faith.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitee” has the meaning set forth in Section 9.03(b).

 

“Insolvent” means with respect to any Multiemployer Plan, the condition that
such plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Intellectual Property” has the meaning set forth in the U.S. Collateral
Agreement.

 

“Interest Expense” means, with respect to any person for any period, the gross
interest expense of such person for such period on a consolidated basis,
including without limitation (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Hedge Agreements (other
than as set forth below)) payable in connection with the incurrence of
Indebtedness to the extent included in interest expense, (iii) the portion of
any payments or accruals with respect to Capital Lease Obligations allocable to
interest expense and (iv) commissions, discounts, yield and other fees and
charges incurred in connection with the asset securitization or similar
transaction which are payable to any person other than the Borrower or a
Wholly-Owned Subsidiary; provided that in any event “Interest Expense” will
exclude any make whole or prepayment premiums, write offs or Hedge Agreement
termination costs and similar premiums and costs related to the Transactions. 
For purposes of the foregoing, gross interest expense shall be determined after
giving effect to any net payments made or received by the Borrower and the
Subsidiaries with respect to Hedge Agreements.

 

“Initial Term Loan” means a Loan made pursuant to clause (a) of Section 2.01.

 

22

--------------------------------------------------------------------------------


 

“Initial Term Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Initial Term Loans during the
Availability Period, expressed as an amount representing the maximum aggregate
principal amount of the Initial Term Loans to be made by such Lender, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Initial
Term Loan Commitment is set forth in the Commitment Register or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Initial Term Loan Commitment, as applicable.  The initial aggregate amount of
the Lenders’ Initial Term Loan Commitments is $140,000,000.

 

“Interest Coverage Ratio” means, as of the end of any Fiscal Quarter of the
Borrower, the ratio of Consolidated EBITDA to Consolidated Interest Expense
(excluding non-cash interest), in each case, as calculated for the Test Period
then ending; provided that the Interest Coverage Ratio shall be calculated on an
annualized basis for the first three Fiscal Quarters ending after the Closing
Date.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Term Loan Borrowing in accordance with Section 2.07, which shall be,
in the case of any such written request, substantially in the form of Exhibit E
or any other form approved by the Administrative Agent.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, such day
or days prior to the last day of such Interest Period as shall occur at
intervals of three months’ duration after the first day of such Interest Period.

 

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, to the extent made available by all Lenders, twelve months
thereafter), as the Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.  For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

 

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent

 

23

--------------------------------------------------------------------------------


 

manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the applicable Screen Rate for the longest period (for
which that Screen Rate is available) that is shorter than the Impacted Interest
Period and (b) the applicable Screen Rate for the shortest period (for which
that Screen Rate is available) that exceeds the Impacted Interest Period, in
each case, at such time.

 

“Investment” means, with respect to a specified Person, (a) any Equity
Interests, evidences of Indebtedness (other than accounts receivables and/or
accrued expenses arising in the ordinary course of business payable in
accordance with customary practices and loans to employees in the ordinary
course of business) or other securities (including any option, warrant or other
right to acquire any of the foregoing) of, or any capital contribution or loans
or advances (other than commission, travel and similar advances to officers and
employees made in the ordinary course of business) to, Guarantees of any
Indebtedness or other obligations of, or any other investment in, any other
Person that are held or made by the specified Person and (b) the purchase or
acquisition (in one transaction or a series of related transactions) of all or
substantially all the property and assets or business of another Person or
assets constituting a business unit, line of business, division or product line
of such other Person.  The amount, as of any date of determination, of (i) any
Investment in the form of a loan or an advance shall be the principal amount
thereof outstanding on such date (excluding any portion thereof representing
paid-in-kind interest or principal accretion), without any adjustment for
write-downs or write-offs (including as a result of forgiveness of any portion
thereof) with respect to such loan or advance after the date thereof, (ii) any
Investment in the form of a Guarantee shall be determined in accordance with the
definition of the term “Guarantee”, (iii) any Investment in the form of a
transfer of Equity Interests or other non-cash property by the investor to the
investee, including any such transfer in the form of a capital contribution,
shall be the fair value (as determined reasonably and in good faith by the
Borrower in accordance with GAAP) of such Equity Interests or other property as
of the time of the transfer, minus any payments actually received in cash, or
other property that has been converted into cash or is readily marketable for
cash, by such specified Person representing a return of capital of such
Investment, but without any adjustment for increases or decreases in value of,
or write-ups, write-downs or write-offs with respect to, such Investment after
the date of such transfer, (iv) any Investment (other than any Investment
referred to in clause (i), (ii) or (iii) above) by the specified Person in the
form of a purchase or other acquisition for value of any Equity Interests,
evidences of Indebtedness, other securities or assets of any other Person shall
be the original cost of such Investment (including any Indebtedness assumed in
connection therewith), plus the cost of all additions, as of such date, thereto,
and minus the amount, as of such date, of any portion of such Investment repaid
to the investor in cash as a repayment of principal or a return of capital, as
the case may be, but without any other adjustment for increases or decreases in
value of, or write-ups, write-downs or write-offs with respect to, such
Investment after the date of such Investment, and (v) any Investment (other than
any Investment referred to in clause (i), (ii), (iii) or (iv) above) by the
specified Person in any other Person resulting from the issuance by such other
Person of its Equity Interests to the specified Person shall be the fair value
(as determined reasonably and in good faith by a Financial Officer of the
Borrower) of such Equity Interests at the time of the issuance thereof.  For
purposes of Section 6.04, if an Investment involves the acquisition of more

 

24

--------------------------------------------------------------------------------


 

than one Person, the amount of such Investment shall be allocated among the
acquired Persons in accordance with GAAP; provided that pending the final
determination of the amounts to be so allocated in accordance with GAAP, such
allocation shall be as reasonably determined by a Financial Officer of the
Borrower.  Any basket in this Agreement used to make an Investment by any Loan
Party on or after the Closing Date in any Person that is not a Loan Party on the
date such Investment is made but subsequently becomes a Loan Party in accordance
with the terms of this Agreement shall be refreshed by the amount of the
Investment so made on the date such Person so becomes a Loan Party. For the
avoidance of doubt, for purposes of covenant compliance, the amount of an
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment and, in the
case of an Investment made in a currency other than U.S. Dollars, without
adjustment for any changes in any applicable exchange rate.

 

“Investment Company Act” means the U.S. Investment Company Act of 1940, as
amended.

 

“IP Security Agreement” has the meaning set forth in the U.S. Collateral
Agreement.

 

“IRS” means the United States Internal Revenue Service.

 

“Judgment Currency” has the meaning set forth in Section 9.18(b).

 

“Lender Parent” means, with respect to any Lender, any Person in respect of
which such Lender is a subsidiary.

 

“Lenders” means the Persons listed in the Commitment Register and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that shall have ceased to be a party
hereto pursuant to an Assignment and Assumption.

 

“Leverage Ratio” means, on any date of determination, the ratio of (a) an amount
equal to Total Indebtedness as of such date to (b) Consolidated EBITDA for the
Test Period recently ended on or prior to such date; provided that the Leverage
Ratio shall be calculated on an annualized basis for the first three Fiscal
Quarters ending after the Closing Date.

 

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, (a) the applicable Screen Rate, (b) if the applicable Screen Rate shall
not be available at such time for such Interest Period (an “Impacted Interest
Period”), then the LIBO Rate shall be the Interpolated Rate at such time or
(c) if no Screen Rate is available, the arithmetic mean (rounded up to four
decimal places) of the rates quoted by the Administrative Agent to leading banks
in the London interbank market for the offering of deposits in U.S. Dollars for
such Interest Period, in each case as of 11:00 a.m. London time, two Business
Days prior to the commencement of such Interest Period; provided that the LIBO
Rate shall never be less than zero with respect to any Loans.

 

25

--------------------------------------------------------------------------------


 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance on, in or
of such asset, including any agreement to provide any of the foregoing and
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset.

 

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise and (ii) all other monetary
obligations of the Borrower under this Agreement and each of the other Loan
Documents, including subject to the terms of the Loan Documents, obligations to
pay fees, expense reimbursement obligations (including with respect to outside
counsel attorneys’ fees) and indemnification obligations, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
obligations of the Borrower under or pursuant to this Agreement and each of the
other Loan Documents and (c) the due and punctual payment and performance of all
the obligations of each other Loan Party under or pursuant to each of the Loan
Documents (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding).

 

“Loan Documents” means this Agreement, the Guarantee Agreement, the Collateral
Agreement, the other Security Documents and, except for purposes of
Section 9.02, any promissory notes delivered pursuant to Section 2.09(c) (and,
in each case, any amendment, restatement, waiver, supplement or other
modification to any of the foregoing).

 

“Loan Parties” means the Borrower and each Designated Subsidiary that is a party
to the Guarantee Agreement.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Local Time” means New York City time.

 

“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

 

“Long Stop Date” means the date that is 4 months after the Effective Date.

 

“Mandatory Cancellation Event” means the occurrence of any of the following
conditions or events:

 

26

--------------------------------------------------------------------------------


 

(a)                                 where the Target Acquisition proceeds by way
of a Scheme:

 

(i)                                     a Court Meeting is held (and not
adjourned or otherwise postponed) to approve the Scheme at which a vote is held
to approve the Scheme, but the Scheme is not so approved by the requisite
majority of the Scheme Shareholders at such Court Meeting;

 

(ii)                                  a General Meeting is held (and not
adjourned or otherwise postponed) to pass the Scheme Resolutions at which a vote
is held on the Scheme Resolutions, but the Scheme Resolutions are not passed by
the shareholders of the Target at such General Meeting;

 

(iii)                               applications for the issuance of the Court
Order are made to the Court (and not adjourned or otherwise postponed) but the
Court (in its final judgment) refuses to grant the Court Order;

 

(iv)                              the Scheme lapses or is withdrawn with the
consent of the Panel or by order of the Court;

 

(v)                                 a Court Order is issued but not filed with
the Registrar within five Business Days of its issuance; or

 

(vi)                              the date which is 15 days after the Scheme
Effective Date,

 

unless, in respect of clauses (i) to (v) inclusive above, for the purpose of
switching from a Scheme to a Takeover Offer, within five Business Days of such
event the Borrower has notified the Administrative Agent it intends to issue,
and then within ten Business Days after delivery of such notice does issue, an
Offer Press Announcement and provides a copy to the Administrative Agent (in
which case no Mandatory Cancellation Event shall have occurred);

 

(b)                                 where the Target Acquisition proceeds by way
of a Takeover Offer:

 

(i)                                     such Takeover Offer lapses, terminates
or is withdrawn with the consent of the Panel unless, for the purpose of
switching from a Takeover Offer to a Scheme, within 5 Business Days of such
event the Borrower has notified the Administrative Agent it intends to issue,
and then within 10 Business Days after delivery of such notice does issue, a
Press Release and provides a copy to the Administrative Agent (in which case no
Mandatory Cancellation Event shall have occurred);

 

(ii)                                  the date which is six weeks after the date
(or to the extent necessary to address a minority shareholder’s application to
Court in protest thereof and written notice is provided to the Administrative
Agent on or prior to the end of such initial six week period, twelve weeks after
the date) that the Borrower serves notice under Section 979 of the Companies Act
2006 to buy out minority shareholders;

 

27

--------------------------------------------------------------------------------


 

(iii)                               the date upon which all payments made or to
be made for Certain Funds Purposes have been paid in full in cleared funds; or

 

(iv)                              the Long Stop Date.

 

“Material Adverse Effect” means an event or condition (other than one relating
to the Target Group) that has resulted, or could reasonably be expected to
result, in a material adverse effect on (a) the business, assets, operations, or
financial condition of the Borrower and the Subsidiaries, taken as a whole,
(b) the ability of the Loan Parties, taken as a whole, to perform their payment
obligations under the Loan Documents or (c) the legality, validity or
enforceability of the Loan Documents.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Guarantees
under the Loan Documents) or Hedging Obligations of any one or more of the
Borrower and the Subsidiaries in an aggregate principal amount of $20,000,000 or
more.  For purposes of determining Material Indebtedness, the “principal amount”
of any Hedging Obligation at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if the applicable Hedging Agreement were terminated at
such time.

 

“Maturity Date” means the Term Maturity Date.

 

“Maximum Rate” has the meaning set forth in Section 9.13.

 

“MNPI” means material information concerning the Borrower, any Subsidiary or any
Affiliate of any of the foregoing or their securities that has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD under the Securities Act and the Exchange Act.  For
purposes of this definition, “material information” means information concerning
the Borrower, the Subsidiaries or any Affiliate of any of the foregoing, or any
of their securities, that could reasonably be expected to be material for
purposes of the United States Federal and State securities laws.

 

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

 

“Mortgage” means a mortgage, deed of trust or other security document granting a
Lien on any Mortgaged Property to secure the Obligations.  Each Mortgage shall
be in form and substance reasonably satisfactory to the Administrative Agent.

 

“Mortgaged Property” means each parcel of real property owned in fee by a Loan
Party, and the improvements thereto, that (together with such improvements) has
a fair market value of $10,000,000 or more, subject to the limitations in the
definition of the term “Collateral and Guarantee Requirement”.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

28

--------------------------------------------------------------------------------


 

“Net Proceeds” means, with respect to any event, (a) the cash proceeds (which
term, for purposes of this definition, shall include Permitted Investments)
(including, in the case of any casualty, condemnation or similar proceeding,
insurance, condemnation or similar proceeds) received in respect of such event,
including any cash received in respect of any noncash proceeds, but only as and
when received, net of (b) the sum, without duplication, of (i) all fees and
out-of-pocket expenses paid in connection with such event by the Borrower and
the Subsidiaries, (ii) in the case of a Disposition (including pursuant to a
Sale/Leaseback Transaction or a casualty or a condemnation or similar
proceeding) of an asset, (A) the amount of all payments required to be made by
the Borrower and the Subsidiaries as a result of such event to repay
Indebtedness (other than Loans) secured by such asset, (B) the pro rata portion
of net cash proceeds thereof (calculated without regard to this subclause (B))
attributable to minority interests and not available for distribution to or for
the account of the Borrower and the Subsidiaries as a result thereof, and
(C) the amount of any liabilities directly associated with such asset and
retained by the Borrower or any Subsidiary and (iii) the amount of all taxes
paid (or reasonably estimated to be payable) by the Borrower and the
Subsidiaries (including any taxes paid or payable in connection with
transferring or distributing any such amounts to the Borrower or any other Loan
Party), and the amount of any reserves established by the Borrower and the
Subsidiaries in accordance with GAAP to fund purchase price adjustment,
indemnification and similar contingent liabilities (other than any earnout,
holdback or similar obligations) reasonably estimated to be payable and that are
attributable to the occurrence of such event (as determined reasonably and in
good faith by a Financial Officer of the Borrower).  For purposes of this
definition, in the event any taxes estimated to be payable with respect to any
event as described in clause (b)(iii) above are determined by the Borrower or
the applicable Subsidiary not to be payable or any contingent liability reserve
established with respect to any event as described in clause (b)(iii) above
shall be reduced, in an aggregate amount equal to or greater than $5,000,000,
the amount of such estimated taxes not payable or reduction shall, except to the
extent such reduction is made as a result of a payment having been made in
respect of the contingent liabilities with respect to which such reserve has
been established, be deemed to be receipt, on the date of such determination or
reduction, of cash proceeds in respect of such event.

 

“Non-Cash Charges” means any non-cash charges, including (a) any write-off for
impairment of long lived assets (including goodwill, intangible assets and fixed
assets such as property, plant and equipment), or of deferred financing fees or
investments in debt and equity securities, in each case, pursuant to GAAP,
(b) non-cash expenses resulting from the grant of stock options, restricted
stock awards or other equity-based incentives to any director, officer or
employee of the Borrower or any Subsidiary (excluding, for the avoidance of
doubt, any cash payments of income taxes made for the benefit of any such Person
in consideration of the surrender of any portion of such options, stock or other
incentives upon the exercise or vesting thereof), (c) any non-cash charges
resulting from (i) the application of purchase accounting or (ii) investments in
minority interests in a Person, to the extent that such investments are subject
to the equity method of accounting; provided that Non-Cash Charges shall not
include additions to bad debt reserves or bad debt expense and any noncash
charge that results from the write-down or write-off of accounts receivable,
(d) the non-cash impact

 

29

--------------------------------------------------------------------------------


 

of accounting changes or restatements and (e) non-cash charges and expenses
resulting from pension adjustments.

 

“Non-Consenting Lender” has the meaning set forth in Section 9.02(c).

 

“Obligations” means, collectively, (a) the Loan Document Obligations, (b) the
Secured Cash Management Obligations and (c) the Secured Hedging Obligations.

 

“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.

 

“Offer Documents” means the Takeover Offer Document and the Offer Press
Announcement.

 

“Offer Press Announcement” means a press announcement released by or on behalf
of the Borrower announcing that the Target Acquisition is to be effected by a
Takeover Offer and setting out the terms and conditions of the Takeover Offer.

 

“Original Offer Press Announcement” has the meaning specified in
Section 5.18(a).

 

“Original Press Release” has the meaning specified in Section 5.18(a).

 

“Organizational Documents”  means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

30

--------------------------------------------------------------------------------


 

“Panel” means the Panel on Takeovers and Mergers.

 

“Participant” has the meaning set forth in Section 9.04(c).

 

“Participant Register” has the meaning set forth in Section 9.04(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation established under
Section 4002 of ERISA or any successor entity performing similar functions.

 

“Permitted Acquisition” means the purchase or other acquisition, by merger or
otherwise, by the Borrower or any Subsidiary of substantially all the Equity
Interests in, or all or substantially all the assets of (or all or substantially
all the assets constituting a business unit, division, product line or line of
business of), any Person if (a) in the case of any purchase or other acquisition
of Equity Interests in a Person, such Person and each subsidiary of such Person
upon the consummation of such acquisition, will be a wholly-owned Subsidiary
(or, in the case of any such purchase or other acquisition structured as a
two-step tender offer, such Person (including each subsidiary of such Person)
will become a wholly-owned Subsidiary upon the consummation of the second step
of such transaction), in each case including as a result of a merger or
consolidation between any Subsidiary and such Person and, to the extent required
under this Agreement, will be or become a Loan Party as required under the
Collateral and Guarantee Requirement or otherwise become a Loan Party, or (b) in
the case of any purchase or other acquisition of assets other than Equity
Interests, such assets will be owned by a Loan Party or a Subsidiary thereof;
provided that, in each case, (i) the business of such Person, or such assets, as
the case may be, constitute a business permitted under Section 6.03(b) and
(ii) with respect to each such purchase or other acquisition, all actions
required to be taken with respect to each newly created or acquired Subsidiary
or assets in order to satisfy the requirements set forth in the definition of
the term “Collateral and Guarantee Requirement” shall be taken within the
required time periods for satisfaction of such requirements set forth therein. 
For the avoidance of doubt, the Target Acquisition shall be deemed to be a
Permitted Acquisition for all purposes under this Agreement.

 

“Permitted Amount” means, as of any date, (a) $25,000,000 less (b) the sum of,
without duplication, (i) the aggregate outstanding principal amount of
Indebtedness incurred under Section 6.01(g) by Subsidiaries that are not Loan
Parties as of such date, (ii) the aggregate outstanding principal amount of
Indebtedness incurred under Section 6.01(i) as of such date, (iii) the aggregate
amount of Investments by Loan Parties in Subsidiaries that are not Loan Parties
outstanding under Section 6.04(d) as of such date, (iv) the aggregate
outstanding amount of loans or advances made by Loan Parties to Subsidiaries
that are not Loan Parties under Section 6.04(e) as of such date, (v) the
aggregate outstanding amount of Indebtedness of Subsidiaries that are not Loan
Parties Guaranteed by Loan Parties under Section 6.04(f) as of such date and
(vi) the aggregate amount of Investments by Loan Parties in Subsidiaries that
are not Loan Parties outstanding under Section 6.04(r) as of such date.

 

“Permitted Encumbrances” means:

 

31

--------------------------------------------------------------------------------


 

(a)                                 Liens imposed by law for Taxes, assessments
and other governmental charges that are not yet due or are being contested in
compliance with Section 5.05;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, landlords’ and other like Liens imposed by law
(other than any Lien imposed pursuant to Section 430(k) of the Code or
Section 303(k) or 4068 of ERISA or a violation of Section 436 of the Code),
arising in the ordinary course of business and securing obligations that are not
overdue by more than 60 days or are being contested in compliance with
Section 5.05;

 

(c)                                  (i) Liens (including pledges and deposits)
arising in the ordinary course of business in connection with worker’s
compensation, unemployment insurance, old age pensions and social security
benefits and similar statutory obligations and (ii) pledges and deposits in
respect of letters of credit, bank guarantees or similar instruments issued for
the account of the Borrower or any Subsidiary in the ordinary course of business
supporting obligations of the type set forth in clause (c)(i) above;

 

(d)                                 pledges and deposits made (i) to secure the
performance of bids, trade and commercial contracts (other than for payment of
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business and (ii) in
respect of letters of credit, bank guarantees or similar instruments issued for
the account of the Borrower or any Subsidiary in the ordinary course of business
supporting obligations of the type set forth in clause (d)(i) above;

 

(e)                                  judgment liens in respect of judgments that
do not constitute an Event of Default under clause (k) of Article VII;

 

(f)                                   survey exceptions, easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business, and other minor title
imperfections with respect to real property, that in any case do not secure any
monetary obligations and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of the
Borrower or any Loan Party;

 

(g)                                  Liens arising from Permitted Investments
described in clause (d) of the definition of the term Permitted Investments;

 

(h)                                 banker’s liens, rights of setoff or similar
rights and remedies as to deposit accounts or other funds maintained with
depository institutions and securities accounts and other financial assets
maintained with a securities intermediary; provided that such deposit accounts
or funds and securities accounts or other financial assets are not established
or deposited for the purpose of providing collateral for any Indebtedness and
are not subject to restrictions on

 

32

--------------------------------------------------------------------------------


 

access by the Borrower or any Subsidiary in excess of those required by
applicable banking regulations;

 

(i)                                     Liens arising by virtue of Uniform
Commercial Code financing statement filings (or similar filings under applicable
law) regarding operating leases entered into by the Borrower and the
Subsidiaries in the ordinary course of business;

 

(j)                                    Liens of a collecting bank arising in the
ordinary course of business under Section 4-208 (or the applicable corresponding
section) of the Uniform Commercial Code in effect in the relevant jurisdiction
covering only the items being collected upon (or similar provisions under
applicable law);

 

(k)                                 Liens representing any interest or title of
a licensor, lessor or sublicensor or sublessor, or a licensee, lessee or
sublicensee or sublessee, in the property subject to any lease, license or
sublicense or concession agreement entered into in the ordinary course of
business;

 

(l)                                     Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

(m)                             Liens that are contractual rights of set-off;

 

(n)                                 Leases, subleases, licenses and sublicenses
granted to others in the ordinary course of business which do not materially
interfere with the ordinary course of business of the Borrower and its
Subsidiaries and do not secure Indebtedness;

 

(o)                                 Deposits in the ordinary course of business
to secure liability to insurance carriers; and

 

(p)                                 Precautionary financing statement filings.

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to clauses (c) and (d) above
securing obligations under letters of credit, bank guarantees or similar
instruments.

 

“Permitted Investments” means:

 

(a)                                 direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of acquisition thereof;

 

(b)                                 investments in commercial paper maturing
within 270 days from the date of acquisition thereof and having, at such date of
acquisition,  (i) a short

 

33

--------------------------------------------------------------------------------


 

term credit rating of “P-1” or higher from Moody’s or “A-1” or higher from S&P
or (ii) a long term rating of “A2” or higher from Moody’s or “A” or higher from
S&P;

 

(c)                                  investments (i) in cash and (ii) in
certificates of deposit, banker’s acceptances and demand or time deposits, in
each case maturing within 365 days from the date of acquisition thereof, issued
or guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000;

 

(d)                                 fully collateralized repurchase agreements
with a term of not more than 30 days for securities described in
clause (a) above and entered into with a financial institution satisfying the
criteria described in clause (c) above;

 

(e)                                  “money market funds” that (i) comply with
the criteria set forth in Rule 2a-7 under the Investment Company Act, (ii) with
(A) a short term credit rating of “P-1” or higher from Moody’s or “A-1” or
higher from S&P or (B) a long term rating of “A2” or higher from Moody’s or “A”
or higher from S&P and (iii) have portfolio assets of at least $5,000,000,000;

 

(f)                                   investments in Indebtedness that is
(x) issued by Persons with (i) a short term credit rating of “P-1” or higher
from Moody’s or “A-1” or higher from S&P or (ii) a long term rating of “A2” or
higher from Moody’s or “A” or higher from S&P, in each case for clauses (i) and
(ii) with maturities not more than 12 months after the date of acquisition and
(y) of a type customarily used by companies for cash management purposes;

 

(g)                                  investments in assets set forth on the
Borrower’s cash management and investment policy as provided to the
Administrative Agent and as in effect on the Effective Date (as may be modified
by the Borrower after the Effective Date in a manner reasonably satisfactory to
the Administrative Agent); and

 

(h)                                 in the case of the Borrower or any Foreign
Subsidiary, other short-term investments that are analogous to the foregoing,
are of comparable credit quality and are customarily used by companies in the
jurisdiction of such Foreign Subsidiary for cash management purposes.

 

“Person” means any natural person, corporation, company, limited liability
company, trust, joint venture, association, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Borrower or any ERISA Affiliate is (or, if such plan were
terminated, would

 

34

--------------------------------------------------------------------------------


 

under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Platform” has the meaning set forth in Section 9.01(d).

 

“Prepayment Event” means:

 

(a)                                 any Disposition (including pursuant to a
sale and leaseback transaction and by way of merger or consolidation) (for
purposes of this defined term, collectively, “dispositions”) of any asset of the
Borrower or any Subsidiary, other than (i) dispositions described in clauses
(a) through (j) and (l) through (o) of Section 6.05 and (ii) other dispositions
resulting in aggregate Net Proceeds not exceeding $20,000,000 for all such
dispositions during the term of this Agreement;

 

(b)                                 [Reserved];

 

(c)                                  (i) the incurrence by the Borrower or any
Subsidiary of any Indebtedness, other than any Indebtedness permitted to be
incurred under Section 6.01 (except for Indebtedness incurred under
Section 6.01(g) during the Certain Funds Period), (ii) the entry by the Borrower
or any of its Subsidiaries into a Certain Funds Replacement Credit Agreement (to
the extent of any Certain Funds Commitments available thereunder) or (iii) the
incurrence by the Borrower or any Subsidiary of any Indebtedness under
Section 6.01(g) (including, but not limited to, loans drawn under a Replacement
Credit Agreement) during the Certain Funds Period, which funds shall be required
to be placed into an Escrow Account within one Business Day after such
incurrence; or

 

(d)                                 the receipt by the Borrower or any
Subsidiary of Net Proceeds from the issuance of any Equity Interests (including
hybrid or convertible equity interests) other than (i) issuances pursuant to
stock plans or other benefit or incentive plans and (ii) issuances to the
Borrower or any Subsidiary,

 

other than any of the events in paragraphs (a) to (d) inclusive above occurring
during the Certain Funds Period with respect to any member of the Target Group.

 

“Press Release” means a press announcement released by or on behalf of the
Borrower announcing that the Target Acquisition is to be effected by a Scheme
and setting out the terms and conditions of the Scheme.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City.  Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

 

35

--------------------------------------------------------------------------------


 

“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder required by the terms of this Agreement to be made on a Pro Forma
Basis, that all Specified Transactions and the following transactions in
connection therewith shall be deemed to have occurred as of (or commencing with)
the first day of the applicable period of measurement in such test or covenant: 
(i) income statement items (whether positive or negative) attributable to the
property or Person subject to such Specified Transaction (A) in the case of a
Disposition of all or substantially all Equity Interests in any Subsidiary or
any division, product line, or facility used for operations of the Borrower or
any of the Subsidiaries, shall be excluded, and (B) in the case of an
acquisition or Investment described in the definition of “Specified Transaction”
or designation of an Unrestricted Subsidiary as a Subsidiary, shall be included,
(ii) any prepayment, repayment, retirement, redemption or satisfaction of
Indebtedness, and (iii) any Indebtedness incurred or assumed by the Borrower or
any of the Subsidiaries in connection therewith.

 

“Pro Forma Financials” has the meaning set forth in Section 4.02(g).

 

“Prohibited Transaction” has the meaning assigned to such term in Section 406 of
ERISA and Section 4975(c) of the Code.

 

“Proposed Change” has the meaning set forth in Section 9.02(c).

 

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

 

“Purchasing Borrower Party” means any of the Borrower or any Subsidiary.

 

“Qualified Equity Interests” means Equity Interests of the Borrower other than
Disqualified Equity Interests.

 

“Recipient” means the Administrative Agent and any Lender, or any combination
thereof (as the context requires).

 

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount (or accreted value, if applicable) of
such Refinancing Indebtedness shall not exceed the principal amount (or accreted
value, if applicable) of such Original Indebtedness except by an amount no
greater than accrued and unpaid interest with respect to such Original
Indebtedness and any reasonable fees, premium and expenses relating to such
extension, renewal or refinancing; (b) the stated final maturity of such
Refinancing Indebtedness shall not be earlier than that of such Original
Indebtedness, and such stated final maturity shall not be subject to any
conditions that could result in such stated final maturity occurring on a date
that precedes the stated final maturity of such Original Indebtedness; (c) such
Refinancing Indebtedness shall not be required to be repaid, prepaid, redeemed,
repurchased or defeased, whether on one or more fixed dates, upon the occurrence
of one or more events or at the option of any

 

36

--------------------------------------------------------------------------------


 

holder thereof (except, in each case, upon the occurrence of an event of default
or a change in control, fundamental change, or upon conversion or exchange in
the case of convertible or exchangeable Indebtedness or as and to the extent
such repayment, prepayment, redemption, repurchase or defeasance would have been
required pursuant to the terms of such Original Indebtedness) prior to the
earlier of (i) the maturity of such Original Indebtedness and (ii) the date that
is 91 days after the latest Maturity Date in effect on the date of such
extension, renewal or refinancing; provided that, notwithstanding the foregoing,
scheduled amortization payments (however denominated) of such Refinancing
Indebtedness shall be permitted so long as the weighted average life to maturity
of such Refinancing Indebtedness shall be longer than the shorter of (x) the
weighted average life to maturity of such Original Indebtedness remaining as of
the date of such extension, renewal or refinancing and (y) the weighted average
life to maturity of Term Loans remaining as of the date of such extension,
renewal or refinancing with the latest Maturity Date; (d) such Refinancing
Indebtedness shall not constitute an obligation (including pursuant to a
Guarantee) of any Subsidiary, in each case that shall not have been (or, in the
case of after-acquired Subsidiaries, shall not have been required to become
pursuant to the terms of the Original Indebtedness) an obligor in respect of
such Original Indebtedness, and shall not constitute an obligation of the
Borrower if the Borrower shall not have been an obligor in respect of such
Original Indebtedness, and, in each case, shall constitute an obligation of such
Subsidiary or of the Borrower only to the extent of their obligations in respect
of such Original Indebtedness; (e) if such Original Indebtedness shall have been
subordinated to the Loan Document Obligations, such Refinancing Indebtedness
shall also be subordinated to the Loan Document Obligations on terms not less
favorable in any material respect to the Lenders; and (f) such Refinancing
Indebtedness shall not be secured by any Lien on any asset other than the assets
that secured such Original Indebtedness (or would have been required to secure
such Original Indebtedness pursuant to the terms thereof) or, in the event Liens
securing such Original Indebtedness shall have been contractually subordinated
to any Lien securing the Loan Document Obligations, by any Lien that shall not
have been contractually subordinated to at least the same extent.

 

“Register” has the meaning set forth in Section 9.04(b)(iv).

 

“Registrar” means the Registrar of Companies for England and Wales.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, trustees, employees, agents,
administrators, managers, representatives and advisors of such Person and of
such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the indoor or outdoor environment.

 

“Replacement Credit Agreement” means any credit agreement entered into by the
Borrower or any of its Subsidiaries after the Effective Date (i) pursuant to
Section 6.01(g) or (ii) in violation of this Agreement.

 

37

--------------------------------------------------------------------------------


 

“Reportable Event” means any “reportable event,” as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, with respect to a
Plan, other than those events as to which notice is waived pursuant to DOL Reg.
§ 4043.

 

“Required Lenders” means (a) from the Effective Date until the Closing Date,
Lenders having unused Commitments representing more than 50% of the sum of the
aggregate unused Commitments at such time (excluding for purposes of any such
calculation Defaulting Lenders) and (b) from the Closing Date and thereafter,
Lenders having Term Loans representing more than 50% of the sum of the aggregate
outstanding Term Loans at such time (excluding for purposes of any such
calculation Defaulting Lenders).

 

“Requirements of Law” means, with respect to any Person, (a) the Organizational
Documents of such Person and (b) any law (including common law), statute,
ordinance, treaty, rule, regulation, code, judgment, order, decree, writ,
injunction, settlement agreement or determination of any arbitrator or court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its material property or to which such Person or any of its
material property is subject.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment or distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, exchange,
conversion, cancellation or termination of, or any other return of capital with
respect to, any Equity Interests in the Borrower or any Subsidiary.

 

“S&P” means Standard & Poor’s Financial Services LLC.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the Ministry of Finance of the State of Israel, the United Nations
Security Council, the European Union or any EU member state, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons.

 

38

--------------------------------------------------------------------------------


 

“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Borrower or any Subsidiary whereby the Borrower or such Subsidiary sells or
transfers such property to any Person and the Borrower or any Subsidiary leases
such property, or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred, from such Person
or its Affiliates.

 

“Scheme” means a scheme of arrangement under Part 26 of the Companies Act 2006
between Target and the Scheme Shareholders pursuant to which the Borrower and
its nominees will become the holder of all of the Scheme Shares in accordance
with the Scheme Documents, subject to such changes and amendments to the extent
not prohibited by the Loan Documents.

 

“Scheme Circular” means the document issued by or on behalf of the Target to
shareholders of the Target setting out the terms and conditions of and an
explanatory statement in relation to the Scheme, stating the recommendation of
the Target Acquisition and the Scheme to the shareholders of the Target by the
board of directors of the Target and setting out the notices of the Court
Meeting and the General Meeting as such document may be amended from time to
time to the extent such amendment is not prohibited by the Loan Documents.

 

“Scheme Documents” means, collectively, (i) the Scheme Circular, (ii) the Press
Release, (iii) the Scheme Resolutions and (iv) any other document issued by or
on behalf of Target to its shareholders in respect of the Scheme and any other
document designated as a “Scheme Document” by the Administrative Agent and the
Borrower (or any of its Affiliates).

 

“Scheme Effective Date” means the date on which the Court Order sanctioning the
Scheme is duly delivered on behalf of the Target to the Registrar.

 

“Scheme Resolutions” means the resolutions of the Target Shareholders which are
required to implement the Scheme and which are referred to and substantially in
the form set out in the Scheme Circular and which are to be proposed at the
General Meeting.

 

“Scheme Shareholders” means the registered holders of Scheme Shares at the
relevant time.

 

“Scheme Shares” means the Target Shares which are subject to the Scheme in
accordance with its terms.

 

“Screen Rate” means for any Interest Period, the Intercontinental Exchange
Benchmark Administration Ltd. rate for U.S. Dollars and such Interest Period as
set forth on the applicable page of the Reuters Service (and if such page is
replaced or such service ceases to be available, another page or service
displaying the appropriate rate designated by the Administrative Agent after
consultation with the Borrower).

 

“SEC” means the United States Securities and Exchange Commission.

 

39

--------------------------------------------------------------------------------


 

“Secured Cash Management Obligations” means the due and punctual payment and
performance of any and all obligations of the Borrower and each Subsidiary
(whether absolute or contingent and however and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor)) arising in respect of Cash Management
Services that (a) are owed pursuant to a Cash Management Agreement in effect on
the Closing Date, entered into with a party that was a Lender as of the Closing
Date or an Affiliate thereof, or (b) are owed pursuant to a Cash Management
Agreement entered into after the Closing Date with a party that was a Lender or
the Administrative Agent or an Affiliate of a Lender or the Administrative
Agent, in each case at the time such Cash Management Agreement was entered into,
and, in the case of any such Cash Management Agreement referred to in clause
(a) or (b) above (other than any such Cash Management Agreement entered into
with the Administrative Agent or an Affiliate thereof), has been designated by
the Borrower in a written notice given to the Administrative Agent as a Cash
Management Agreement the obligations under which are to constitute Secured Cash
Management Obligations for purposes of the Loan Documents.

 

“Secured Hedging Obligations” means the due and punctual payment and performance
of any and all obligations of the Borrower and each Subsidiary arising under
each Hedging Agreement that (a) was in effect on the Closing Date with a
counterparty that was a Lender as of the Closing Date or an Affiliate thereof,
or (b) is entered into after the Closing Date with a counterparty that was a
Lender or the Administrative Agent or an Affiliate of a Lender or the
Administrative Agent, in each case at the time such Hedging Agreement was
entered into, and, in the case of any such Hedging Agreement referred to in
clause (a) or (b) above (other than any such Hedging Agreement entered into with
the Administrative Agent or an Affiliate thereof) has been designated by the
Borrower in a written notice given to the Administrative Agent as a Hedging
Agreement the obligations under which are to constitute Secured Hedging
Obligations for purposes of the Loan Documents.

 

“Secured Parties” means, collectively, (a) the Lenders, (b) the Administrative
Agent, (c) the Arranger, (d) each provider of Cash Management Services under a
Cash Management Agreement the obligations under which constitute Secured Cash
Management Obligations, (e) each counterparty to any Hedging Agreement the
obligations under which constitute Secured Hedging Obligations, (f) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under this Agreement or any other Loan Document and (g) the permitted successors
and assigns of each of the foregoing.

 

“Securities Act” means the United States Securities Act of 1933.

 

“Security Documents” means the Collateral Agreement, the Mortgages (if any) and
each other security agreement or other instrument or document executed and
delivered pursuant to Section 5.03, 5.11 or 5.17 or the requirements of the
Collateral and Guarantee Requirement to secure the Obligations.

 

40

--------------------------------------------------------------------------------


 

“Significant Domestic Subsidiary” means any Domestic Subsidiary that is a
Significant Subsidiary.

 

“Significant Subsidiary” means (a) each Subsidiary (i) with total assets
(including the value of Equity Interests of its subsidiaries), on any date of
determination, equal to or greater than 15% of the total assets of the Borrower
and its Subsidiaries and/or (ii) the gross revenues of which, for the Test
Period most recently ended, are equal to or greater than 15% of the gross
revenues of the Borrower and its Subsidiaries, in each case calculated in
accordance with GAAP and (b) each Subsidiary that owns any Equity Interests of
any Subsidiary that would be deemed a Significant Subsidiary under clause
(a)(i) or (a)(ii) above; provided that if at the end of or for any Test Period
during the term of this Agreement, the combined aggregate amount of total assets
as of the last day of any fiscal quarter for which financial statements have
been delivered pursuant to Section 5.01(a) or 5.01(b) or combined aggregate
amount of gross revenues for the Test Period most recently ended of all
Subsidiaries that are not Significant Subsidiaries shall have exceeded 15% of
the consolidated total assets of the Borrower and its Subsidiaries or 15% of the
consolidated gross revenues of the Borrower and its Subsidiaries for the Test
Period most recently ended, then one or more of the Subsidiaries that are not
Significant Subsidiaries shall be designated by the Borrower in writing to the
Administrative Agent as a Significant Subsidiary until such excess has been
eliminated (it being understood that no Subsidiary that is not wholly-owned or
is otherwise an Excluded Subsidiary pursuant to the operation of clauses (b) or
(c) of the definition thereof shall be designated a Significant Subsidiary
pursuant to this proviso so long as there are other Subsidiaries that are not
Significant Subsidiaries, are wholly-owned and are not otherwise Excluded
Subsidiaries pursuant to the operation of clauses (b) or (c) of the definition
thereof).

 

“Software” has the meaning set forth in the U.S. Collateral Agreement.

 

“Specified Transaction” means, with respect to any period, any Investment,
acquisition (including the Target Acquisition), Disposition, incurrence,
assumption or repayment of Indebtedness, Restricted Payment, that by the terms
of this Agreement requires such test or covenant to be calculated on a Pro Forma
Basis.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

41

--------------------------------------------------------------------------------


 

“Subordinated Indebtedness” of any Person means any Indebtedness of such Person
that is contractually subordinated in right of payment to any other Indebtedness
of such Person.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP and (b) any other Person (i) of
which Equity Interests representing more than 50% of the equity value or more
than 50% of the ordinary voting power or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (ii) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Subsidiary Designation” has the meaning set forth in Section 1.04(b).

 

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any Swap.

 

“Takeover Offer” means an offer by the Borrower in accordance with the City Code
to acquire all of the Target Shares not already held by it at the date of the
offer (within the meaning of Section 975 of the Companies Act 2006),
substantially on the terms and conditions set out in an Offer Press Announcement
(as such offer may be amended in any way which is not prohibited by the terms of
the Loan Documents).

 

“Takeover Offer Document” means the document issued by or on behalf of the
Borrower and dispatched to shareholders of the Target in respect of a Takeover
Offer containing the terms and conditions of the Takeover Offer and reflecting
the Offer Press Announcement in all material respects as such document may be
amended from time to time to the extent such amendment is not prohibited by the
Loan Documents.

 

“Target” means KBC Advanced Technologies plc (company number 01357958 - 42-50
Hersham Road, Walton On Thames, Surrey, KT12 1RZ).

 

“Target Acquisition” means the acquisition by the Borrower (directly or
indirectly) of all the outstanding Equity Interests in Target which are subject
to the Scheme or Takeover Offer (as the case may be) pursuant to the Offer
Documents or Scheme Documents, as applicable, which acquisition will be effected
pursuant to a Scheme or a Takeover Offer.

 

“Target Group” means the Target and its Subsidiaries.

 

“Target Shares” means all of the issued share capital of the Target.

 

42

--------------------------------------------------------------------------------


 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Commitment” means an Initial Term Loan Commitment.

 

“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.

 

“Term Loan” means an Initial Term Loan.

 

“Term Maturity Date” means the date that is 364 days after the Closing Date.

 

“Test Period” means each period of four consecutive fiscal quarters of the
Borrower.

 

“Total Assets” means, as of any date, the total assets of the Borrower and its
Subsidiaries on a consolidated basis, as shown on the most recent consolidated
balance sheet of the Borrower and its Subsidiaries, determined on a Pro Forma
Basis.

 

“Total Indebtedness” means, on any date, the aggregate principal amount of
Indebtedness of the Borrower and the Subsidiaries outstanding as of such date,
in the amount that would be reflected on a balance sheet prepared as of such
date on a consolidated basis in accordance with GAAP (but without giving effect
to any election to value any Indebtedness at “fair value”, as described in
Section 1.04(a), or any other accounting principle that results in the amount of
any such Indebtedness (other than zero coupon Indebtedness) as reflected on such
balance sheet to be below the stated principal amount of such Indebtedness).

 

“Transaction Costs” means all fees, costs and expenses incurred or payable by
the Borrower or any Subsidiary in connection with the Transactions to be
consummated on the Effective Date and Closing Date, as applicable.

 

“Transactions” means, collectively, (a) the execution, delivery and performance
by each Loan Party of the Loan Documents (including this Agreement) to which it
is to be a party, (b) the creation and perfection of the security interests
provided for in the Security Documents, (c) the consummation of the Target
Acquisition and (d) the payment of the Transaction Costs.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“U.S. Collateral Agreement” means the Collateral Agreement among the Borrower,
the other Loan Parties organized in the United States and the Administrative
Agent, substantially in the form of Exhibit C.

 

43

--------------------------------------------------------------------------------


 

“U.S. Dollars” or “$” refers to lawful money of the United States of America.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.17(f)(ii)(B)(3).

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

“wholly-owned”, when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly-owned subsidiary of such Person or any
combination thereof.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02.                                                     Classification
of Loans and Borrowings.  For purposes of this Agreement, Loans and Borrowings
may be classified and referred to by Type (e.g., a “Eurocurrency Loan” or
“Eurocurrency Borrowing”).

 

SECTION 1.03.                                                     Terms
Generally.  The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”.  The word “will” shall be construed to have
the same meaning and effect as the word “shall”.  The words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all real and personal, tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.  The word “law” shall
be construed as referring to all statutes, rules, regulations, codes and other
laws (including official rulings and interpretations thereunder having the force
of law or with which affected Persons customarily comply), and all judgments,
orders, writs and decrees, of all Governmental Authorities.  Unless the context
requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document (including this Agreement and the other Loan
Documents) shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, amended and restated,
extended, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, amendment and restatements, extensions,
supplements or modifications set forth herein), (b) any definition of or
reference to any statute, rule or regulation shall be construed as referring
thereto as from time to time amended, consolidated, replaced,

 

44

--------------------------------------------------------------------------------


 

interpreted, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.

 

SECTION 1.04.                                                     Accounting
Terms; GAAP; Pro Forma Calculations.    (a) Except as otherwise expressly
provided herein, all terms of an accounting or financial nature used herein
shall be construed in accordance with GAAP as in effect from time to time;
provided that (i) if the Borrower, by notice to the Administrative Agent, shall
request an amendment to any provision hereof to eliminate the effect of (A) any
change occurring after the Effective Date in GAAP or in the application thereof
or (B) the issuance of any new accounting rule or guidance (including, without
limitation, any accounting rule or guidance relating to or issued in connection
with Topic 606) or in the application thereof on the operation of such provision
after the Effective Date (or if the Administrative Agent or the Required
Lenders, in each case, by notice to the Borrower, shall request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof or the
issuance of such rule or guidance or the application thereof, then such
provision shall be interpreted on the basis of GAAP and such rule or guidance as
in effect and applied immediately prior thereto shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith and (ii) notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to (A) any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159, The Fair Value Option for Financial Assets and
Financial Liabilities), or any successor thereto (including pursuant to the
Accounting Standards Codification), to value any Indebtedness of the Borrower or
any Subsidiary at “fair value”, as defined therein and (B) any treatment of
Indebtedness relating to convertible or equity-linked securities under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
requiring the valuation of any such Indebtedness in a reduced or bifurcated
manner as described therein, and such Indebtedness shall at all times be valued
at the full stated principal amount thereof.  For purposes of the foregoing, any
change by the Borrower in its accounting principles and standards to adopt
International Financial Reporting Standards, regardless of whether required by
applicable laws and regulations, will be deemed a change in GAAP.

 

(b) For purposes of determining compliance with any test or covenant contained
in this Agreement with respect to any period during which any Specified
Transaction occurs, or for purposes of determining whether any Specified
Transaction,

 

45

--------------------------------------------------------------------------------


 

Consolidated EBITDA, the Leverage Ratio and the Interest Coverage Ratio shall be
calculated with respect to such period on a Pro Forma Basis, giving effect to
such Specified Transaction. For the avoidance of doubt, any calculations on a
Pro Forma Basis (i) shall exclude purchase acquisition accounting impact for any
Permitted Acquisition or Specified Transaction, as applicable, and (ii) for
periods prior to the applicable Permitted Acquisition or Specified Transaction,
shall be made based on the financial information for the target of such
Permitted Acquisition or Specified Transaction, as applicable, that is publicly
or privately available and regardless of the accounting standard applied to such
target prior to the date of such Permitted Acquisition or Specified Transaction
(and, for the avoidance of doubt, no breach of this Agreement shall result
therefrom).

 

SECTION 1.05.                                                     Excluded Swap
Obligations.  Notwithstanding any provision of this Agreement or any other Loan
Document, no Guarantee by any Loan Party under any Loan Document shall include a
Guarantee of any Obligation that, as to such Loan Party, is an Excluded Swap
Obligation and no Collateral provided by any Loan Party shall secure any
Obligation that, as to such Loan Party, is an Excluded Swap Obligation.  In the
event that any payment is made by, or any collection is realized from, any Loan
Party as to which any Obligations are Excluded Swap Obligations, or from any
Collateral provided by such Loan Party, the proceeds thereof shall be applied to
pay the Obligations of such Loan Party as otherwise provided herein without
giving effect to such Excluded Swap Obligations and each reference in this
Agreement or any other Loan Document to the ratable application of such amounts
as among the Obligations or any specified portion of the Obligations that would
otherwise include such Excluded Swap Obligations shall be deemed so to provide.

 

ARTICLE II

 

The Credits

 

SECTION 2.01.                                                     Commitments. 
Subject to the terms and conditions set forth herein, each Lender agrees to make
Term Loans in U.S. Dollars to the Borrower from time to time within the
Availability Period in an aggregate principal amount not exceeding its Initial
Term Loan Commitment.  Amounts repaid or prepaid in respect of Term Loans may
not be reborrowed.

 

SECTION 2.02.                                                     Loans and
Borrowings.  (a)  Each Loan shall be made as part of a Borrowing consisting of
Loans of the same Type made by the Lenders ratably in accordance with their
Commitments.  The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

(b)                                 Subject to Section 2.14, each Term Loan
Borrowing shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
Borrower may request in accordance herewith.  Each Lender at its option may make
any Loan by causing any domestic or foreign branch or Affiliate of such Lender
to make such Loan; provided that

 

46

--------------------------------------------------------------------------------


 

any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.

 

(c)                                  At the commencement of each Interest Period
for any Eurocurrency Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum; provided that a Eurocurrency Borrowing that results from a
continuation of an outstanding Eurocurrency Borrowing may be in an aggregate
amount that is equal to such outstanding Borrowing.  At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $5,000,000 and not less than $1,000,000.  Borrowings of
more than one Type may be outstanding at the same time.

 

(d)                                 Notwithstanding any other provision of this
Agreement, no Borrower shall be entitled to request, or to elect to convert to
or continue, any Eurocurrency Borrowing if the Interest Period requested with
respect thereto would end after the Maturity Date applicable thereto.

 

SECTION 2.03.                                                     Requests for
Borrowings.  To request a Borrowing, the Borrower shall notify the
Administrative Agent of such request by hand delivery or facsimile to the
Administrative Agent of an executed written Borrowing Request (a) in the case of
a Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three Business
Days before the date of the proposed Borrowing (or such shorter period of time
as may be agreed to by the Administrative Agent and the Lenders) or (b) in the
case of an ABR Borrowing, not later than 11:00 a.m., Local Time, on the day of
the proposed Borrowing.  Each such Borrowing Request shall be irrevocable.  Each
such written Borrowing Request for a Term Loan Borrowing shall specify the
following information in compliance with Section 2.02:

 

(i)                                     [Reserved];

 

(ii)                                  the aggregate amount of such Borrowing;

 

(iii)                               the date of such Borrowing, which shall be a
Business Day within the Availability Period;

 

(iv)                              whether such Borrowing is to be an ABR
Borrowing or a Eurocurrency Borrowing;

 

(v)                                 in the case of a Eurocurrency Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(vi)                              the Applicable Funding Account.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected

 

47

--------------------------------------------------------------------------------


 

an Interest Period of one month’s duration.  Promptly following receipt of a
Borrowing Request in accordance with this Section 2.03, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04.                                                     Maximum Number
of Loans.  No more than a total of ten Term Loans may be outstanding hereunder
at any one time during the Availability Period.

 

SECTION 2.05.                                                     [Reserved].

 

SECTION 2.06.                                                     Funding of
Borrowings.  (a)  Each Lender shall make each Loan to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds in
U.S. Dollars by 2:00 p.m. (or in the case of the Loans to be made on the Closing
Date, 9:00 a.m.), Local Time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders.  The
Administrative Agent will make such Loans available to the Borrower by promptly
remitting the amounts so received, in like funds, to the Applicable Funding
Account.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section 2.06 and may, in reliance on such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on written demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to ABR Term Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.  Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

 

SECTION 2.07.                                                     Interest
Elections.  (a)  Each Borrowing initially shall be of the Type and, in the case
of a Eurocurrency Borrowing, shall have an initial Interest Period as specified
in the applicable Borrowing Request or as otherwise provided in Section 2.03. 
Thereafter, the Borrower may elect to convert such

 

48

--------------------------------------------------------------------------------


 

Borrowing to a Borrowing of a different Type or to continue such Borrowing and,
in the case of a Eurocurrency Borrowing, may elect Interest Periods therefor,
all as provided in this Section 2.07.  The Borrower may elect different options
with respect to different portions of the affected Borrowing, in which case each
such portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.

 

(b)                                 To make an election pursuant to this
Section 2.07, the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Term Loan Borrowing of the
Type resulting from such election to be made on the effective date of such
election (it being understood and agreed that such an election may be made prior
to the Closing Date).  Each such telephonic Interest Election Request shall be
irrevocable and shall, to the extent requested by the Administrative Agent, be
confirmed promptly by hand delivery or facsimile to the Administrative Agent of
an executed written Interest Election Request.  Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurocurrency Borrowing; and

 

(iv)                              if the resulting Borrowing is to be a
Eurocurrency Borrowing, the Interest Period to be applicable thereto after
giving effect to such election, which shall be a period contemplated by the
definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(c)                                  Promptly following receipt of an Interest
Election Request in accordance with this Section 2.07, the Administrative Agent
shall advise each Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.

 

(d)                                 If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurocurrency Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of

 

49

--------------------------------------------------------------------------------


 

such Interest Period such Borrowing shall be continued as a Eurocurrency
Borrowing for an additional Interest Period of one month.  Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
with respect to the Borrower, then, so long as such Event of Default is
continuing, (i) no outstanding Borrowing may be converted to or continued as a
Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

 

SECTION 2.08.                                                     Termination
and Reduction of Commitments.  (a)  Unless previously terminated, the Initial
Term Loan Commitments shall automatically terminate at 5:00 p.m., New York City
time on the earliest of (x) the Long Stop Date, (y) the Certain Funds
Termination Date and (z) the date on which all of the Certain Funds Purposes
have been achieved without the making of any Initial Term Loans.  In the event
and on each occasion that any Net Proceeds are received by or on behalf of the
Borrower or any Subsidiary in respect of any Prepayment Event during the Certain
Funds Period, the Borrower or any such Subsidiary shall deposit such Net
Proceeds in an Escrow Account within one Business Day after the receipt of such
Net Proceeds, and upon such deposit, the Commitments shall be reduced in an
aggregate amount equal to 100% of the amount of such Net Proceeds.

 

(b)                                 The Borrower may at any time terminate, or
from time to time permanently reduce, the Commitments; provided that each
partial reduction of the Commitments shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000.

 

(c)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section 2.08 at least three Business Days prior to
the effective date of such termination or reduction, specifying the effective
date thereof.  Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the contents thereof.  Each notice delivered
by the Borrower pursuant to this Section 2.08 shall be irrevocable.  Any
termination or reduction of the Commitments shall be permanent.  Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

 

SECTION 2.09.                                                     Repayment of
Loans; Evidence of Debt.  (a)  The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Initial Term Loan of such Lender on the Term Maturity
Date.

 

(b)                                 The records maintained by the Administrative
Agent and the Lenders shall be prima facie evidence (absent manifest error) of
the existence and amounts of the obligations of the Borrower in respect of
Loans, interest and fees due or accrued hereunder; provided that the failure of
the Administrative Agent or any Lender to maintain such records or any error
therein shall not in any manner affect the obligation of the Borrower to pay any
amounts due hereunder in accordance with the terms of this Agreement.

 

50

--------------------------------------------------------------------------------


 

(c)                                  Any Lender may request that Loans made by
it be evidenced by a promissory note.  In such event, the Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent.  Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or to
such payee and its registered assigns) to the extent requested and required by
such Lender.

 

SECTION 2.10.                                                     [Reserved].

 

SECTION 2.11.                                                     Prepayment of
Loans.  (a)    The Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to the requirements of
this Section 2.11.

 

(b)                                 [Reserved].

 

(c)                                  In the event and on each occasion that any
Net Proceeds (other than from Excluded Sources)  are received by or on behalf of
the Borrower or any Subsidiary in respect of any Prepayment Event, the Borrower
shall, not later than the fifth Business Day following the day such Net Proceeds
are received, prepay Term Loan Borrowings in an aggregate amount equal to 100%
of the amount of such Net Proceeds;

 

(d)                                 [Reserved].

 

(e)                                  Prior to any optional or mandatory
prepayment of Borrowings under this Section 2.11, the Borrower shall, subject to
the next sentence, specify the Borrowing or Borrowings to be prepaid in the
notice of such prepayment delivered pursuant to paragraph (f) of this
Section 2.11.  Notwithstanding the foregoing, any Term Lender may elect, by
notice to the Administrative Agent by telephone (confirmed by hand delivery or
facsimile) at least one Business Day (or such shorter period as may be
established by the Administrative Agent) prior to the required prepayment date,
to decline all or any portion of any prepayment of its Term Loans pursuant to
this Section 2.11 (other than an optional prepayment pursuant to
paragraph (a) of this Section 2.11, which may not be declined), in which case
the aggregate amount of the payment that would have been applied to prepay Term
Loans but was so declined shall be retained by the Borrower.

 

(f)                                   The Borrower shall notify the
Administrative Agent by telephone (confirmed by hand delivery or facsimile) of
any optional prepayment and, to the extent practicable, any mandatory prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Borrowing, not later
than 1:00 p.m., Local Time, three Business Days before the date of prepayment,
or (ii) in the case of prepayment of an ABR Borrowing, not later than 1:00 p.m.,
Local Time, one Business Day (or two Business Days, in the case of a mandatory
prepayment) before the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each

 

51

--------------------------------------------------------------------------------


 

Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that a notice of prepayment of Term Loans pursuant to paragraph (a) of
this Section 2.11 may state that such notice is conditioned upon the occurrence
of one or more events specified therein, in which case such notice of prepayment
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified date of prepayment) if such condition is not satisfied. 
Promptly following receipt of any such notice, the Administrative Agent shall
advise the Lenders of the contents thereof.  Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13.

 

SECTION 2.12.                                                     Fees.

 

(a)                                 The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

 

(b)                                 All fees payable hereunder shall be paid in
U.S. Dollars on the dates due, in immediately available funds, to the
Administrative Agent.  Fees paid shall not be refundable under any
circumstances.

 

SECTION 2.13.                                                     Interest. 
(a)  The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.

 

(b)                                 The Loans comprising each Eurocurrency
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2.00% per annum plus the rate otherwise applicable to
such Loan as provided in the preceding paragraphs of this Section 2.13 or
(ii) in the case of any other amount, 2.00% per annum plus the rate applicable
to ABR Term Loans as provided in paragraph (a) of this Section 2.13.

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan; provided that
(i) interest accrued pursuant to paragraph (c) of this Section 2.13 shall be
payable on written demand, (ii) in the event of any repayment or prepayment of
any Loan, accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii)

 

52

--------------------------------------------------------------------------------


 

in the event of any conversion of a Eurocurrency Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.  All interest shall be payable in the
currency in which the applicable Loan is denominated.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
Alternate Base Rate and Adjusted LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

SECTION 2.14.                                                     Alternate Rate
of Interest.  If prior to the commencement of any Interest Period for a
Eurocurrency Borrowing:

 

(a)                                 the Administrative Agent determines in good
faith (which determination shall be conclusive absent manifest error) that
adequate and reasonable means (including by means of an Interpolated Rate) do
not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate or the LIBO Rate for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Eurocurrency Borrowing for such
Interest Period;

 

(c)                                  then the Administrative Agent shall give
notice (which may be telephonic) thereof to the Borrower and the Lenders as
promptly as practicable and, until the Administrative Agent notifies the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) any Interest Election Request that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
shall be ineffective, and (ii) any Borrowing Request for a Eurocurrency
Borrowing denominated in U.S. Dollars shall be treated as a request for an ABR
Borrowing.

 

SECTION 2.15.                                                     Increased
Costs.  (a)  If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate);

 

(ii)                                  impose on any Lender or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Eurocurrency Loans made by such Lender; or

 

53

--------------------------------------------------------------------------------


 

(iii)                               subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of the term “Excluded Taxes” and (C) Connection Income Taxes) on
its loans, loan principal, commitments or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Loan or of maintaining its obligation to make any such Loan, or to increase
the cost to such Lender, or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or any other amount)
then, from time to time upon request of such Lender, the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs or expenses incurred or reduction suffered.

 

(b)                                 If any Lender reasonably determines that any
Change in Law affecting such Lender or any lending office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements
has had or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy or liquidity), then, from time to time
upon request of such Lender, the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

 

(c)                                  [Reserved].

 

(d)                                 A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section 2.15
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

(e)                                  Failure or delay on the part of any Lender
to demand compensation pursuant to this Section 2.15 shall not constitute a
waiver of such Lender’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender pursuant to this
Section 2.15 for any increased costs or expenses incurred or reductions suffered
more than 180 days prior to the date that such Lender notifies the Borrower of
the Change in Law giving rise to such increased costs or expenses or reductions
and of such Lender’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or expenses or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

54

--------------------------------------------------------------------------------


 

SECTION 2.16.                                                     Break Funding
Payments.  In the event of (a) the payment of any principal of any Eurocurrency
Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert or continue any Eurocurrency Loan on
the date specified in any notice delivered pursuant hereto, (d) the failure to
prepay any Eurocurrency Loan on a date specified therefor in any notice of
prepayment given by the Borrower (whether or not such notice may be revoked in
accordance with the terms hereof) or (e) the assignment of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.19 or 9.02(c), then, in any
such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event.  Such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest that would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan (but not including the Applicable Rate
applicable thereto), for the period from the date of such event to the last day
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate such Lender would bid
if it were to bid, at the commencement of such period, for deposits in U.S.
Dollars of a comparable amount and period from other banks in the London
interbank market.  A certificate of any Lender delivered to the Borrower and
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section 2.16 shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.

 

SECTION 2.17.                                                     Taxes.  (a) 
Payments Free of Taxes.  Any and all payments by or on account of any obligation
of any Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law.  If any
applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b)                                 Payment of Other Taxes by the Loan Parties. 
The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
reimburse it for the payment of, any Other Taxes.

 

55

--------------------------------------------------------------------------------


 

(c)                                  Evidence of Payment.  As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section 2.17, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(d)                                 Indemnification by the Loan Parties.  The
Loan Parties shall jointly and severally indemnify each Recipient, within 10
days after written demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.17) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Taxes attributable to such Lender (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)                                   Status of Lenders.  (i)  Any Lender that
is entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

 

56

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person:

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed copies of IRS
Form W-8BEN or Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or Form W-8BEN-E establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(2)                                 executed copies of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit F-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the

 

57

--------------------------------------------------------------------------------


 

Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN
or Form W-8BEN-E; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-2 or Exhibit F-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-4 on behalf of each such
direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their

 

58

--------------------------------------------------------------------------------


 

obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)                                  Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.17 (including by the payment of additional amounts pursuant to this
Section 2.17), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section 2.17 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund has not been deducted, withheld or otherwise imposed,
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

SECTION 2.18.                                                     Payments
Generally; Pro Rata Treatment; Sharing of Setoffs.  (a)  The Borrower shall make
each payment required to be made by it hereunder (whether of principal, interest
or fees, or of amounts payable under Section 2.15 or 2.17, or otherwise) in U.S.
Dollars prior to 1:00 p.m., Local Time, on the date when due, in immediately
available funds, without any setoff or counterclaim.  All such payments in U.S.
Dollars shall be made to the Administrative Agent at its designated office,
except payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made
directly to the Persons entitled thereto and payments pursuant to other Loan
Documents shall be made to the Persons specified therein.  Any amounts received
after the time required to be received hereunder on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  The
Administrative Agent shall distribute any such payment received by it for the
account of

 

59

--------------------------------------------------------------------------------


 

any other Person to the appropriate recipient promptly following receipt
thereof.  If any payment under any Loan Document shall be due on a day that is
not a Business Day, the date for payment shall be extended to the next
succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments required to be made by any Loan Party under any Loan Document shall be
made in U.S. Dollars except that any amounts payable under Section 2.15, 2.16 or
9.03 (or any indemnification or expense reimbursement provision of any other
Loan Document) that are invoiced in a currency other than U.S. Dollars shall be
payable in the currency so invoiced.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties.

 

(c)                                  Except to the extent that this Agreement
provides for payments to be disproportionately allocated to or retained by a
particular Lender or group of Lenders, each Lender agrees that if it shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Loans and accrued interest thereon than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall notify the
Administrative Agent of such fact and shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
aggregate amount of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amounts of principal of and accrued interest on
their Loans; provided that (i) if any such participations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement (for the avoidance of
doubt, as in effect from time to time), or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any Person that is an Eligible Assignee (as such term is defined from
time to time).  The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation. Notwithstanding the foregoing, to the extent prohibited by
applicable law as described in the definition of “Excluded Swap Obligation,” no
amounts received from, or set off with respect to, any Loan Party shall be
applied to any Excluded Swap Obligations of such Loan Party.

 

60

--------------------------------------------------------------------------------


 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it hereunder to or for the account of the
Administrative Agent, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations in respect of such payment until all such
unsatisfied obligations have been discharged or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender pursuant to Sections 2.06(a), 2.17(e),
2.18(d) and 9.03(c), in each case in such order as shall be determined by the
Administrative Agent in its discretion.

 

SECTION 2.19.                                                     Mitigation
Obligations; Replacement of Lenders.  (a)  If any Lender requests compensation
under Section 2.15, or if any Loan Party is required to pay any Indemnified
Taxes or additional amounts to any Lender or to any Governmental Authority for
the account of any Lender pursuant to Section 2.17, then such Lender shall (at
the request of the Borrower) use commercially reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
and delegate its rights and obligations hereunder to another of its offices,
branches or Affiliates if, in the judgment of such Lender, such designation or
assignment and delegation (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment and delegation.

 

(b)                                 If (i) any Lender requests compensation
under Section 2.15, (ii) the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17 or (iii) any Lender has become a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights (other than
its existing rights to payments pursuant to Section 2.15 or 2.17) and
obligations under this

 

61

--------------------------------------------------------------------------------


 

Agreement and the other Loan Documents to an Eligible Assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment and delegation); provided that (A) the Borrower shall have received
the prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (B) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder from the
assignee (in the case of such principal and accrued interest and fees) or the
Borrower (in the case of all other amounts, (C) in the case of any such
assignment and delegation resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments and
(D) such assignment does not conflict with applicable law.  A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver or consent by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation have ceased to
apply.

 

SECTION 2.20.                                                     Defaulting
Lenders.   Notwithstanding any provision of this Agreement to the contrary, if
any Lender becomes a Defaulting Lender, then, until such time as such Lender is
no longer a Defaulting Lender, to the extent permitted by applicable law:

 

(a)                                 Waivers and Amendments.  The Commitment and
Loans of such Defaulting Lender shall not be included in determining whether the
Required Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof.

 

(b)                                 Defaulting Lender Cure.  If the Borrower and
the Administrative Agent agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, that Lender will cease to be a Defaulting Lender;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.

 

62

--------------------------------------------------------------------------------


 

ARTICLE III

 

Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01.                                                     Organization;
Powers.  The Borrower and each Significant Subsidiary (a) is duly organized,
validly existing and, to the extent that such concept is applicable in the
relevant jurisdiction, in good standing under the laws of the jurisdiction of
its organization, (b) has all requisite power and authority, and the legal
right, to carry on its business as now conducted and as proposed to be
conducted, to execute, deliver and perform its obligations under this Agreement
and each other Loan Document and each other agreement or instrument contemplated
thereby to which it is a party and to effect the Transactions and (c) except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and, to the extent that such concept is applicable in the
relevant jurisdiction, is in good standing in, every jurisdiction where such
qualification is required.

 

SECTION 3.02.                                                     Authorization;
Enforceability.  The Transactions to be entered into by each Loan Party have
been duly authorized by all necessary corporate or other organizational action
and, if required, action by the holders of such Loan Party’s Equity Interests. 
This Agreement has been duly executed and delivered by the Borrower and
constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of the Borrower or such other Loan Party, as
applicable, enforceable against such Person in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

SECTION 3.03.                                                     Governmental
Approvals; No Conflicts.  The Transactions (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) as contemplated by the definition of
“Collateral and Guarantee Requirement”, (ii) such as have been obtained or made
and are in full force and effect and except filings necessary to perfect Liens
created under the Loan Documents, (iii) the Panel, as directed by the Panel
pursuant to the requirements of the City Code and (iv) as contemplated by the
Scheme Documents or (as the case may be) the Takeover Offer Documents, (b) will
not violate any material Requirement of Law applicable to the Borrower or any
Subsidiary, except to the extent any such violations, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, (c) will not violate or result (alone or with notice or lapse of time or
both) in a default under any indenture or agreement governing Indebtedness, any
other material agreement or any other material instrument binding upon the
Borrower or any Subsidiary or their respective assets, or give rise to a right
thereunder to require any payment, repurchase or redemption to be made by the
Borrower or any Subsidiary or give rise to a right of, or result in,
termination, cancelation or acceleration of any obligation thereunder, except,
in each case, to the extent any such violations, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, and (d) will not result in the creation or imposition of any Lien on any
asset now owned or hereafter acquired by the Borrower or any Subsidiary, except
Liens created under the Loan Documents.

 

63

--------------------------------------------------------------------------------


 

SECTION 3.04.                                                     Financial
Condition; No Material Adverse Change.  (a)  The Borrower has, to the extent the
following are not otherwise publicly available to the Lenders, heretofore
furnished to the Lenders (i) the consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of the Borrower and
its Subsidiaries for the fiscal years ended June 30, 2013, 2014 and 2015,
audited by and accompanied by the opinion of KPMG LLP, independent registered
public accounting firm and (ii) unaudited consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries for the fiscal quarter ended September 30, 2015.
Such financial statements present fairly, in all material respects, the
financial position, results of operations and cash flows of the Borrower and its
Subsidiaries as of such date and for such period in conformity with GAAP;
provided any interim financials shall be subject to normal year-end adjustment
and the absence of certain footnotes.

 

(b)                                 Except as disclosed by the Borrower in
reports filed with or furnished to the SEC prior to the Effective Date (it being
understood the preceding shall not apply to disclosure set forth in risk
factors, forward looking statements and other similar prospective statements
contained therein), since June 30, 2015, there has been no event or condition
that has resulted, or would reasonably be expected to result, in a Material
Adverse Effect.

 

SECTION 3.05.                                                     Properties. 
(a)  The Borrower and each Subsidiary has good title to, or valid leasehold
interests in, all its real and personal property material to its business
(including Mortgaged Properties, if any), except for defects in title that could
not reasonably be expected to materially interfere with its ability to conduct
its business as currently conducted or to utilize such properties for their
intended purposes.

 

(b)                                 The Borrower and each Subsidiary owns, or is
licensed to use, all Intellectual Property used in the conduct of its business
as currently conducted, and the use thereof and the conduct of their respective
businesses by the Borrower or any Subsidiary does not infringe upon the rights
of any other Person, except for any such infringements that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  Each such registration and application is subsisting and, to the actual
knowledge of the Borrower or any Subsidiary, valid and enforceable.  No claim,
proceeding or litigation regarding any Intellectual Property is pending or, to
the actual knowledge of the Borrower or any Subsidiary, threatened in writing
against the Borrower or any Subsidiary that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.06.                                                     Litigation and
Environmental Matters.  (a)  Except as disclosed on Schedule 3.06(a), as of the
Effective Date and the Closing Date, there are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority (including with respect to
any Environmental Liability) pending against or, to the actual knowledge of the
Borrower or any Subsidiary, threatened in writing against or affecting the
Borrower or any Subsidiary

 

64

--------------------------------------------------------------------------------


 

that (i) could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) involve any of the Loan Documents or
the Transactions.

 

(b)                                 Except as disclosed on Schedule 3.06(b), as
of the Effective Date and the Closing Date, and except with respect to any
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, none of the Borrower or any Subsidiary
(i) has violated any Environmental Law or is subject to any Environmental
Liability, (ii) has failed to obtain, maintain or comply with any Environmental
Permit,  (iii) has received notice of any claim alleging the Borrower or any
Subsidiary is responsible for any Environmental Liability, (iv) knows of any
basis for, or is subject to any judgment or consent order pertaining to, any
Environmental Liability of the Borrower or any Subsidiary or (v) has
contractually assumed any liability or obligation under or relating to
Environmental Laws.

 

SECTION 3.07.                                                     Compliance
with Laws and Agreements; No Default.  The Borrower and each Subsidiary is in
compliance with (i) all Requirements of Law and (ii) all indentures, agreements
and other instruments binding upon it or its property, except, in each case,
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  No Default has
occurred and is continuing.

 

SECTION 3.08.                                                     Investment
Company Status.  None of the Borrower or any other Loan Party is required to be
registered as an “investment company” under the Investment Company Act.

 

SECTION 3.09.                                                     Taxes.  The
Borrower and each Subsidiary (a) has timely filed or caused to be filed all Tax
returns and reports required to have been filed by it, except to the extent the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect and (b) has paid or caused to be paid all Taxes required to have
been paid by it, except where (i)(x) the validity or amount thereof is being
contested in good faith by appropriate proceedings and (y) the Borrower or such
Subsidiary, as applicable, has set aside on its books adequate reserves with
respect thereto to the extent required by GAAP, or (ii) the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.10.                                                     ERISA and
Labor Matters.  (a)    No ERISA Events have occurred or are reasonably expected
to occur that could, in the aggregate, reasonably be expected to result in a
Material Adverse Effect; all amounts required by applicable law with respect to,
or by the terms of, any retiree welfare benefit arrangement maintained by the
Borrower or any ERISA Affiliate or to which the Borrower or any ERISA Affiliate
has an obligation to contribute have been accrued in accordance with ASC Topic
715-60; the present value of all accumulated benefit obligations under each
Plan, did not, as of the close of its most recent plan year, exceed by more than
an immaterial amount the fair market value of the assets of such Plan allocable
to such accrued benefits, and the present value of all accumulated benefit
obligations of all underfunded Plans did not, as of the date of the most recent
financial

 

65

--------------------------------------------------------------------------------


 

statements reflecting such amounts, exceed by more than an immaterial amount the
fair market value of the assets of all such underfunded Plans.

 

(b)                                 Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (i) there are no
strikes, lockouts, work stoppages or similar labor disputes against the Borrower
or any Subsidiary pending or, to the actual knowledge of the Borrower or any
Subsidiary, threatened, (ii) hours worked by and payment made to employees of
the Borrower and the Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters; and (iii) all payments due from the Borrower or any
Subsidiary on account of employee health and welfare insurance have been paid or
accrued as a liability on the books of the Borrower or relevant Subsidiary.

 

SECTION 3.11.                                                     Subsidiaries. 
Schedule 3.11 sets forth the name and jurisdiction of organization of, and the
ownership interest of the Borrower and each Subsidiary in, each Subsidiary and
each class of Equity Interest of each Loan Party and each direct Subsidiary
thereof and identifies each Subsidiary that is a Loan Party or an Excluded
Subsidiary, in each case as of the Effective Date.  The Equity Interests in each
Subsidiary have been duly authorized and validly issued and are fully paid and
nonassessable, and such Equity Interests are owned by the Borrower, directly or
indirectly, free and clear of all Liens (other than Liens created under the Loan
Documents and Liens permitted by Section 6.02).  Except as set forth in Schedule
3.11, as of the Effective Date, there is no existing option, warrant, call,
right, commitment or other agreement to which any Subsidiary is a party
requiring, and there are no Equity Interests in any Subsidiary outstanding that
upon exercise, conversion or exchange would require, the issuance by any
Subsidiary of any additional Equity Interests or other securities exercisable
for, convertible into, exchangeable for or evidencing the right to subscribe for
or purchase any Equity Interests in any Subsidiary.

 

SECTION 3.12.                                                     Insurance. 
Schedule 3.12 sets forth a description of all material insurance maintained by
or on behalf of the Borrower and the Subsidiaries as of the Effective Date.

 

SECTION 3.13.                                                     Solvency. 
(i) Immediately after giving effect to the portion of the Transactions that will
occur on the Effective Date and (ii) immediately after giving effect to the
Transactions that will occur on the Closing Date:

 

(a)                                 the fair value of the assets of the Borrower
and its Subsidiaries, on a consolidated basis, exceeds their debts and
liabilities, subordinated, contingent or otherwise, on a consolidated basis;

 

(b)                                 the present fair saleable value of the
property of the Borrower and its Subsidiaries, on a consolidated basis, is
greater than the amount that will be required to pay the probable liability, on
a consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, on a consolidated basis, as such debts and other
liabilities become absolute and matured;

 

66

--------------------------------------------------------------------------------


 

(c)                                  the Borrower and its Subsidiaries, on a
consolidated basis, are able to pay their debts and liabilities, subordinated,
contingent or otherwise, on a consolidated basis, as such liabilities become
absolute and matured; and

 

(d)                                 the Borrower and its Subsidiaries, on a
consolidated basis, are not engaged in, and are not about to engage in, business
for which they have unreasonably small capital.

 

SECTION 3.14.                                                     Disclosure. 
None of the reports, financial statements, certificates, diligence materials or
other written information furnished by or on behalf of the Borrower or any
Subsidiary to any Arranger, the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or any other Loan Document, included
herein or therein or furnished hereunder or thereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading in any material respect; provided that, with respect to
forecasts, projected financial information and information of a general economic
or industry specific nature, the Borrower represents only that such information
was prepared in good faith based upon assumptions believed by it to be
reasonable at the time so furnished and, if such projected financial information
was furnished prior to the Effective Date, as of the Effective Date (it being
understood and agreed that any such projected financial information may vary
from actual results and that such variations may be material).

 

SECTION 3.15.                                                     Collateral
Matters.  Subject to the Collateral and Guarantee Requirement:

 

(a)  The Collateral Agreement, upon execution and delivery thereof by the
parties thereto, will create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a valid and enforceable security interest in the
Collateral (as defined therein, or if applicable, the analogous term in any
non-U.S. Security Document) and (i) when the Collateral (as defined in the U.S.
Collateral Agreement) constituting certificated securities (as defined in the
Uniform Commercial Code) is delivered to the Administrative Agent, together with
instruments of transfer duly endorsed in blank, the security interest created
under the U.S. Collateral Agreement will constitute a fully perfected security
interest in all right, title and interest of the pledgors thereunder in such
Collateral, prior and superior in right to any other Person (other than
Permitted Encumbrances that by operation of law or contract would have priority
over the Obligations), and (ii) when financing statements in appropriate form
are filed in the applicable filing offices, the security interest created under
the U.S. Collateral Agreement will constitute a fully perfected security
interest in all right, title and interest of the Loan Parties in the remaining
Collateral (as defined therein) to the extent perfection can be obtained by
filing Uniform Commercial Code financing statements, prior and superior to the
rights of any other Person (other than Liens permitted under Section 6.02).

 

(b)                                 Each Mortgage, upon execution and delivery
thereof by the parties thereto, will create in favor of the Administrative
Agent, for the benefit of the Secured

 

67

--------------------------------------------------------------------------------


 

Parties, a legal, valid and enforceable security interest in all the applicable
mortgagor’s right, title and interest in and to the Mortgaged Properties subject
thereto and the proceeds thereof, and when the Mortgages have been filed in the
jurisdictions specified therein, the Mortgages will constitute a fully perfected
security interest in all right, title and interest of the mortgagors in the
Mortgaged Properties and the proceeds thereof, prior and superior in right to
any other Person, other than Liens permitted under Section 6.02.

 

(c)                                  Upon the recordation of the U.S. Collateral
Agreement (or an IP Security Agreement in form and substance reasonably
satisfactory to the Borrower and the Administrative Agent) with the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, and the filing of the financing statements referred to in paragraph
(a) of this Section 3.15, the security interest created under the U.S.
Collateral Agreement will constitute a fully perfected security interest in all
right, title and interest of the Loan Parties in the Intellectual Property (as
defined in the U.S. Collateral Agreement and, for the avoidance of doubt, other
than any Excluded Assets) registered in the United States in which a security
interest may be perfected by filing or recording in the United States of
America, in each case prior and superior in right to any other Person, other
than Liens permitted under Section 6.02 (it being understood and agreed that
subsequent recordings in the United States Patent and Trademark Office or the
United States Copyright Office may be necessary to perfect a security interest
in such Intellectual Property acquired or developed by the applicable Loan
Parties after the Effective Date).

 

(d)                                 Each Security Document, upon execution and
delivery thereof by the parties thereto and the making of the filings and taking
of the other actions provided for therein, will be effective under applicable
law to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a valid and enforceable security interest in the Collateral
subject thereto, and will constitute a fully perfected security interest in all
right, title and interest of the Loan Parties in the Collateral subject thereto,
prior and superior to the rights of any other Person, except for rights secured
by Liens permitted under Section 6.02.

 

SECTION 3.16.                                                     Federal
Reserve Regulations.  None of the Borrower or any other Subsidiary is engaged or
will engage, principally or as one of its important activities, in the business
of purchasing or carrying margin stock (within the meaning of Regulation U of
the Board of Governors), or extending credit for the purpose of purchasing or
carrying margin stock.  No part of the proceeds of the Loans will be used,
directly or indirectly, for any purpose that entails a violation (including on
the part of any Lender) of any of the regulations of the Board of Governors,
including Regulations U and X.  Not more than 25% of the value of the assets
subject to any restrictions on the sale, pledge or other disposition of assets
under this Agreement, any other Loan Document or any other agreement to which
any Lender or Affiliate of a Lender is party will at any time be represented by
margin stock (within the meaning of Regulation U of the Board of Governors).

 

SECTION 3.17.                                                    
Anti-Corruption Laws and Sanctions.  The Borrower has implemented and maintains
in effect policies and procedures designed

 

68

--------------------------------------------------------------------------------


 

to ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Borrower, its subsidiaries and their respective
officers and employees and to the actual knowledge of the Borrower its directors
and agents, are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects and are not knowingly engaged in any activity that
would reasonably be expected to result in the Borrower being designated as a
Sanctioned Person.  None of (a) the Borrower, any Subsidiary or any of their
respective officers or employees, or (b) to the actual knowledge of the
Borrower, any director or agent of the Borrower or any Subsidiary that will act
in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.  The Transactions will not violate
Anti-Corruption Laws or applicable Sanctions.

 

SECTION 3.18.                                                     Use of
Proceeds.  The Borrower will use the proceeds of the Term Loans in compliance
with Section 5.10.

 

SECTION 3.19.                                                     USA PATRIOT
Act.  The Borrower and its Subsidiaries are in compliance in all material
respects with the USA PATRIOT Act.

 

SECTION 3.20.                                                     Scheme and
Takeover Offer Matters.  The Borrower has delivered to the Administrative Agent
a complete and correct copy of the Scheme Documents (if and when issued) or, as
the case may be, the Offer Documents (if and when issued), including all
schedules and exhibits thereto.  The release of the Offer Press Announcement and
the posting of the Takeover Offer Documents if a Takeover Offer is pursued has
been or will be, prior to their release or posting (as the case may be) duly
authorized by the Borrower.  Each of the material obligations of the Borrower
under the Takeover Offer Documents is or will be, when entered into and
delivered, the legal, valid and binding obligation of the Borrower, enforceable
against such Persons in accordance with its terms in each case, except as may be
limited by (a) bankruptcy, insolvency, examination or other similar laws
affecting the rights and remedies of creditors generally and (b) general
principles of equity.

 

SECTION 3.21.                                                     Press Release
and Scheme Circular.  The Press Release and the Scheme Circular (in each case if
and when issued) when taken as a whole:  (a) except for the information that
relates to the Target or the Target Group, do not (or will not if and when
issued) contain (to the best of its knowledge and belief (having taken all
reasonable care to ensure that such is the case)) any statements which are not
in accordance with the material facts, or where appropriate, do not omit
anything likely to affect the import of such information and (b) contain all the
material terms of the Scheme.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01.                                                     Effective Date
.  Subject to Section 4.04, this Agreement shall become effective on and as of
the first date on which the

 

69

--------------------------------------------------------------------------------


 

following conditions precedent have been satisfied (with the Administrative
Agent acting reasonably in assessing whether the conditions precedent are
satisfactory) (or waived in accordance with Section 9.02):

 

(a)                                 The Administrative Agent (or its counsel)
shall have received from each party hereto either (i) a counterpart of this
Agreement and the Guarantee Agreement (if applicable) signed on behalf of such
party or (ii) written evidence reasonably satisfactory to the Administrative
Agent (which may include .pdf or facsimile transmission of a signed signature
page of this Agreement and the Guarantee Agreement (if applicable)) that such
party has signed a counterpart of this Agreement and the Guarantee Agreement (if
applicable).

 

(b)                                 All fees and other amounts then due and
payable by the Borrower to the Administrative Agent, the Lead Arrangers and the
Lenders hereunder or pursuant to any fee or similar letters relating to this
Agreement shall be paid, to the extent invoiced by the relevant person at least
one Business Day prior to the Effective Date and to the extent such amounts are
payable on or prior to the Effective Date.

 

(c)                                  On the Effective Date, the Borrower shall
have at least $115,066,642 cash on hand to consummate the Transactions evidenced
by a certificate of the Borrower, dated the Effective Date and delivered to the
Administrative Agent, to such effect.

 

(d)                                 The Administrative Agent shall have received
on or before the Effective Date, each dated on or about such date:

 

(i)                                     Certified copies of the resolutions or
similar authorizing documentation of the governing bodies of each Loan Party
authorizing the Transactions to occur on the Effective Date and such Person to
enter into and perform its obligations under the Loan Documents to which it is a
party;

 

(ii)                                  A good standing certificate or similar
certificate dated a date reasonably close to the Effective Date from the
jurisdiction of formation of each Loan Party, but only where such concept is
applicable;

 

(iii)                               A customary certificate of each Loan Party
certifying the names and true signatures of the officers of such Loan Party
authorized to sign this Agreement and the other documents to be delivered by it
hereunder;

 

(iv)                              A favorable opinion letter of K&L Gates LLP,
special counsel to the Borrower, in form and substance reasonably satisfactory
to the Administrative Agent; and

 

(v)                                 A certificate of the Borrower signed by an
officer certifying that (A) each condition set forth in this Section 4.01 shall
have been satisfied and (B) each Loan Document to be delivered on the Closing
Date is in a form agreed by the Borrower and the Administrative Agent (other
than the schedules thereto, which, for the avoidance of doubt, are in the
Borrower’s control) such that due

 

70

--------------------------------------------------------------------------------


 

delivery of such Loan Documents will satisfy the conditions precedent in
Section 4.02(i) (Closing Date) of the Credit Agreement.

 

(e)                                  The Administrative Agent shall have
received a copy, certified by the Borrower, of a draft of the Press Release or
Offer Press Announcement (as applicable, depending upon whether it is proposed
to effect the Target Acquisition by way of a Scheme or Takeover Offer)
substantially in the form in which it is proposed to be issued.

 

(f)                                   The Administrative Agent shall have
received, at least 3 Business Days prior to the Effective Date all documentation
and other information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act, in each case relating to the Borrower and its Subsidiaries.

 

(g)                                  The Applicable Funding Account shall have
been specified in a written notice signed by a Financial Officer and delivered
to (and, in the case of any account located outside the United States,
reasonably approved by) the Administrative Agent.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date in writing promptly upon such conditions precedent being
satisfied (or waived in accordance with Section 9.02), and such notice shall be
conclusive and binding.

 

SECTION 4.02.                                                     Closing Date. 
Subject to Section 4.04, the obligation of each Lender to make a Loan on the
Closing Date is subject to the satisfaction (or waiver in accordance with
Section 9.02) of the following conditions:

 

(a)                                 The Effective Date shall have occurred.

 

(b)                                 If the Target Acquisition is effected by way
of a Scheme, the Administrative Agent shall have received:

 

(i)                                     a certificate of the Borrower signed by
a director certifying:

 

(A)                               the date on which the Scheme Circular was
posted to the shareholders of the Target;

 

(B)                               the date on which the Court has sanctioned the
Scheme and that the Court Order has been duly delivered to the Registrar;

 

(C)                               as to the satisfaction of each condition set
forth in clauses (d) and (e) (to the extent relating to the Scheme) below; and

 

(D)                               each copy of the documents specified in
paragraph (ii) below is correct and complete and has not been amended or
superseded on or prior to the Closing Date, except to the extent

 

71

--------------------------------------------------------------------------------


 

such changes thereto have been required pursuant to the City Code or required by
the Panel or to the extent not prohibited by the Loan Documents; and

 

(ii)                                  a copy of the Scheme Circular which is
consistent in all material respects with the terms and conditions in the Press
Release and the Scheme Resolutions, in each case, except to the extent changes
thereto have been required pursuant to the City Code or required by the Panel or
by a court of competent jurisdiction or are not prohibited by the Loan
Documents.

 

(c)                                  If the Target Acquisition is effected by
way of a Takeover Offer, the Administrative Agent shall have received:

 

(i)                                     a certificate of the Borrower signed by
a director certifying:

 

(A)                               the date on which the Takeover Offer Document
was posted to the shareholders of the Target;

 

(B)                               as to the satisfaction of each condition set
forth in clauses (d) and (e) (to the extent relating to the Takeover Offer)
below;

 

(C)                               each copy of the documents specified in
paragraph (ii) below is correct and complete and has not been amended or
superseded on or prior to the Closing Date, except to the extent such changes
thereto have been required pursuant to the City Code or required by the Panel or
are not prohibited by the Loan Documents; and

 

(D)                               that the Takeover Offer has been declared
unconditional in all respects without any material amendment, modification or
waiver of the conditions to the Takeover Offer or of the Acceptance Condition
except to the extent not prohibited by the Loan Documents.

 

(ii)                                  a copy of the Takeover Offer Document
which is consistent in all material respects with the terms and conditions in
the Offer Press Announcement, except to the extent changes thereto have been
required pursuant to the City Code or required by the Panel or are permitted
under the Loan Documents.

 

(d)                                 On the date of the applicable borrowing
request and on the proposed date of such borrowing (x) no Certain Funds Default
is continuing or would result from the proposed Borrowing and (y) all the
Certain Funds Representations are true or, if a Certain Funds Representation
does not include a materiality concept, true in all material respects.

 

72

--------------------------------------------------------------------------------


 

(e)                                  Where the Target Acquisition is to be
implemented by way of a Scheme, the Target Acquisition shall have been, or
substantially concurrently with the occurrence of the Closing Date shall be,
consummated in all material respects in accordance with the terms and conditions
of the Scheme Documents (it being understood that substantially concurrently
shall include the payment for Scheme Shares being made) or, where the Target
Acquisition is to be implemented by way of a Takeover Offer, the Takeover Offer
shall have become unconditional in accordance with the terms of the Offer
Document, without giving effect to (and there shall not have been) any
modifications, amendments, consents, requests or waivers by the Borrower (or its
applicable Affiliate) thereunder that are materially adverse to the interests of
the Lenders, without the prior written consent of the Administrative Agent,
except, in each case, to the extent such modifications, amendments, consents,
requests or waivers have been required pursuant to the City Code or the Panel or
are not prohibited by the Loan Documents.

 

(f)                                   The Administrative Agent shall have
received a Borrowing Request in accordance with Section 2.03.

 

(g)                                  The Administrative Agent shall have
received a pro forma consolidated balance sheet and related pro forma
consolidated statement of income of the Borrower and its Subsidiaries (including
the Target Group to the extent available, subject to the provisos below) as of
and for the twelve-month period ending on the last day of the most recently
completed four-fiscal quarter period ended at least 45 days prior to the Closing
Date, prepared after giving effect to the Transactions as if the Transactions
had occurred as of such date (in the case of such balance sheet) or at the
beginning of such period (in the case of such statement of income) (the “Pro
Forma Financials”), it being acknowledged that neither the Administrative Agent
nor any Lender shall have any approval right as regards to the form or contents
of the Pro Forma Financials; provided that the Borrower shall use commercially
reasonable efforts to request the Target to provide the financial statements for
the Target Group and the Administrative Agent and Lenders acknowledge and agree
that the financial statements for the Target Group are prepared in accordance
with IFRS (not GAAP); provided, further, that (i) the Borrower shall not be
required to make any representation as to the financial statements of the Target
Group that have been included in the Pro Forma Financials, other than a
representation that the Borrower does not have any actual knowledge of any
material misstatement in the financial statements of the Target Group that have
been included in the Pro Forma Financials and (ii) the parties agree that the
Pro Forma Financials will be compiled using publicly available/filed financial
information of the Borrower and the Target.

 

(h)                                 It is not illegal for any Lender to lend and
there is no injunction, restraining order or equivalent prohibiting any Lender
from lending its portion of the Loans or restricting the application of the
proceeds thereof; provided, that such Lender has used commercially reasonable
efforts to make the Loan through an Affiliate of such Lender not subject to such
legal restriction; provided further, that the occurrence of such event in
relation to one Lender shall not relieve any other Lender of its obligations
hereunder.

 

73

--------------------------------------------------------------------------------


 

(i)                                     The Administrative Agent (or its
counsel) shall have received from each party hereto either (i) a counterpart of
each Loan Document (other than this Agreement and the Guarantee (to the extent
the Administrative Agent has received them on the Effective Date)) to which it
is a party signed on behalf of such party or (ii) written evidence reasonably
satisfactory to the Administrative Agent (which may include .pdf or facsimile
transmission of a signed signature page of each such Loan Document) that such
party has signed a counterpart of each such Loan Document.

 

(j)                                    The Collateral and Guarantee Requirements
shall have been satisfied (subject to the ultimate paragraph of this
Section 4.02).  The Administrative Agent shall have received the IP Security
Agreements and the results of a search of the Uniform Commercial Code (or
equivalent) filings made with respect to the Loan Parties in the appropriate
jurisdictions and copies of the financing statements (or similar documents)
disclosed by such search.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date as soon as practicable upon its occurrence, and such notice shall
be conclusive and binding.

 

Notwithstanding the foregoing, but subject to the requirement to execute and
deliver the items referred to in clause (j) above,  if the Borrower shall have
used commercially reasonable efforts to procure and deliver, but shall
nevertheless be unable to deliver, any document or take any action that is
required to be delivered or taken in order to satisfy the requirements of the
Collateral and Guarantee Requirement, such delivery or action (other than the
creation of and perfection (including by delivery of stock or other equity
certificates, if any) of security interests in (i) the Equity Interests of
Significant Domestic Subsidiaries (other than in respect of Target’s U.S.
subsidiaries, which shall be required to be delivered to the extent made
available by Target on the Closing Date) and (ii) other assets located in the
United States with respect to which a Lien may be perfected by the filing of a
financing statement under the Uniform Commercial Code) shall not be a condition
precedent to the obligations of the Lenders hereunder on the Closing Date, but
shall be required to be accomplished as provided in Section 5.17.

 

SECTION 4.03.                                                     Conditions to
Loans after the Closing Date.  Subject to Section 4.04, the obligation of each
Lender to make a Loan on any date after the Closing Date and during the
Availability Period is subject to the satisfaction (or waiver in accordance with
Section 9.02) of the following conditions:

 

(a)                                 Each of the Effective Date and the Closing
Date shall have occurred.

 

(b)                                 The Administrative Agent shall have received
a Borrowing Request in accordance with Section 2.03.

 

(c)                                  On the date of the applicable Borrowing
Request and on the proposed date of such Borrowing (i) no Certain Funds Default
is continuing or would result from the proposed Borrowing and (ii) all the
Certain Funds Representations are true or, if a Certain Funds Representation
does not include a materiality concept, true in all material respects.

 

74

--------------------------------------------------------------------------------


 

(d)                                 All fees and other amounts due and payable
by the Borrower and its Subsidiaries to the Lead Arranger, the Administrative
Agent and the Lenders under the Loan Documents or pursuant to any fee or similar
letters relating to the Loan Documents shall be paid to the extent invoiced at
least two Business Days prior to the date of the Loan by the relevant person.

 

(e)                                  It is not illegal for any Lender to lend
and there is no injunction, restraining order or equivalent prohibiting any
Lender from lending its portion of the Loans or restricting the application of
the proceeds thereof.

 

SECTION 4.04.                                                     Action by
Lenders During Certain Funds Period.  During the Certain Funds Period and
notwithstanding (i) any provision to the contrary in the Loan Documents or
(ii) that any condition set out in Sections 4.01, 4.02 or 4.03 may subsequently
be determined to not have been satisfied or any representation given was
incorrect in any material respect, none of the Lenders nor the Administrative
Agent shall, unless a Certain Funds Default has occurred and is continuing or
would result from a proposed borrowing or a Certain Funds Representation remains
incorrect or, if a Certain Funds Representation does not include a materiality
concept, incorrect in any material respect, be entitled to:

 

(a)                                 cancel any of its Commitments;

 

(b)                                 rescind, terminate or cancel the Loan
Documents or the Commitments or exercise any similar right or remedy or make or
enforce any claim under the Loan Documents it may have to the extent to do so
would prevent or limit (i) the making of a Loan for Certain Funds Purposes or
(ii) the application of amounts standing to the credit of an Escrow Account for
Certain Funds Purposes;

 

(c)                                  refuse to participate in the making of a
Loan for Certain Funds Purposes unless the conditions set forth in Section 4.01,
4.02 or 4.03, as applicable, have not been satisfied;

 

(d)                                 exercise any right of set-off or
counterclaim in respect of a Loan to the extent to do so would prevent or limit
(i) the making of a Loan for Certain Funds Purposes or (ii) the application of
amounts standing to the credit of an Escrow Account for Certain Funds Purposes;
or

 

(e)                                  cancel, accelerate or cause repayment or
prepayment of any amounts owing under any Loan Document to the extent to do so
would prevent or limit (i) the making of a Loan for Certain Funds Purposes or
(ii) the application of amounts standing to the credit of an Escrow Account for
Certain Funds Purposes;

 

provided that immediately upon the expiry of the Certain Funds Period all such
rights, remedies and entitlements shall be available to the Lenders and the
Administrative Agent notwithstanding that they may not have been used or been
available for use during the Certain Funds Period.

 

75

--------------------------------------------------------------------------------


 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

 

SECTION 5.01.                                                     Financial
Statements and Other Information.  The Borrower will furnish to the
Administrative Agent, on behalf of each Lender (or in the case of clause
(g) below, conduct):

 

(a)                                 within 90 days (or such earlier date as the
Borrower may be required to file its applicable annual report on Form 10-K by
the rules and regulations of the SEC) after the end of each fiscal year of the
Borrower, its audited consolidated balance sheet and statements of income,
comprehensive income, shareholders’ equity and cash flows as of the end of and
for such fiscal year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by KPMG LLP or another independent
registered public accounting firm of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such financial
statements present fairly in all material respects the financial condition,
results of operations and cash flow of the Borrower and the Subsidiaries on a
consolidated basis as of the end of and for such fiscal year in accordance with
GAAP and accompanied by a narrative report containing management’s discussion
and analysis of the financial position and financial performance for such fiscal
year in reasonable form and detail;

 

(b)                                 within 45 days (or such earlier date as the
Borrower may be required to file its applicable quarterly report on Form 10-Q by
the rules and regulations of the SEC) after the end of each of the first three
fiscal quarters of each fiscal year of the Borrower, its unaudited consolidated
balance sheet and unaudited statements of income and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by a Financial Officer of the Borrower
as presenting fairly in all material respects the financial condition, results
of operations and cash flows of the Borrower and the Subsidiaries on a
consolidated basis as of the end of and for such fiscal quarter and such portion
of the fiscal year in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of certain footnotes, and accompanied by a narrative
report containing management’s discussion and analysis of the financial position
and financial performance for such fiscal quarter in reasonable form and detail;

 

(c)                                  [reserved];

 

76

--------------------------------------------------------------------------------


 

(d)                                 not later than the fifth Business Day
following the date of delivery of financial statements under clause (a) or
(b) above, a completed Compliance Certificate of a Financial Officer of the
Borrower (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) if any change in GAAP or in the application
thereof has occurred since the date of the consolidated balance sheet of the
Borrower most recently theretofore delivered under clause (a) or (b) above (or,
prior to the first such delivery, referred to in Section 3.04) that has had, or
would reasonably be expected to have, a material effect on the calculations of
the Leverage Ratio, specifying the nature of such change and the effect thereof
on such calculations, (iii) identifying as of the date of such Compliance
Certificate each Subsidiary that (A) is an Excluded Subsidiary as of such date
but has not been identified as an Excluded Subsidiary in Schedule 3.11 or in any
prior Compliance Certificate or (B) has previously been identified as an
Excluded Subsidiary but has ceased to be an Excluded Subsidiary and (iv) setting
forth reasonably detailed calculations, beginning with the financial statements
delivered for the first full Fiscal Quarter after the Closing Date, of (A) the
Leverage Ratio for such Fiscal Quarter and (B) the Interest Coverage Ratio for
such Fiscal Quarter;

 

(e)                                  promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and
financial statements filed by the Borrower or any Subsidiary with the SEC or
with any national securities exchange;

 

(f)                                   promptly following any request therefor,
such other information regarding the operations, business affairs, assets,
liabilities (including contingent liabilities) and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement or
any other Loan Document, as the Administrative Agent or any Lender (acting
through the Administrative Agent) may reasonably request;

 

(g)                                  a quarterly conference call (each such call
to be at a time and date to be agreed by the Borrower and the Administrative
Agent), among senior management of the Borrower and the Lenders, it being
understood that this clause (g) shall be deemed satisfied by the occurrence of
the Borrower’s quarterly public conference call with its equity holders to the
extent the dial-in details of such call are made publicly available by the
Borrower or its subsidiaries prior to the occurrence of such call;

 

(h)                                 not later than 10 days after the date the
Borrower is required to file its applicable annual report on Form 10-K by the
rules and regulations of the SEC, the Borrower will furnish to the
Administrative Agent, on behalf of each Lender a budget report and annual
projections for the Borrower; and

 

(i)                                     promptly following receipt thereof,
copies of (i) any documents described in Sections 101(k) or 101(l) of ERISA that
the Borrower or any ERISA

 

77

--------------------------------------------------------------------------------


 

Affiliate may request with respect to any Multiemployer Plan or any documents
described in Section 101(f) of ERISA that the Borrower or any ERISA Affiliate
may request with respect to any Plan; provided, that if the Borrower or any
ERISA Affiliates have not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plans, then, upon
reasonable request of the Administrative Agent, the Borrower or the ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and the Borrower shall provide copies of such documents
and notices to the Administrative Agent promptly after receipt thereof.

 

Notwithstanding anything to the contrary in this Section 5.01, (a) none of the
Borrower or any of its Subsidiaries will be required to disclose any document,
information or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representative or
contractors) is prohibited or restricted by Requirements of Law or any binding
agreement with a third party not entered into in contemplation hereof, (iii) is
subject to attorney-client or similar privilege or constitutes attorney work
product or (iv) constitutes classified information and (b) all such material
that is so disclosed will be subject to Sections 9.12 and 9.17.

 

Information required to be furnished pursuant to clause (a), (b) or (e) of this
Section 5.01 shall be deemed to have been furnished if such information, or one
or more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on a Platform to which the Lenders have been
granted access or shall be available on the website of the SEC at
http://www.sec.gov.  Information required to be furnished pursuant to this
Section 5.01 may also be furnished by electronic communications pursuant to
procedures approved by the Administrative Agent.

 

SECTION 5.02.                                                     Notices of
Material Events.  Within five Business Days after obtaining actual knowledge
thereof, the Borrower will furnish to the Administrative Agent notice of the
following:

 

(a)                                 the occurrence of any Default;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority
(including with respect to any Environmental Liability) against the Borrower or
any Subsidiary or any adverse development in any such pending action, suit or
proceeding not previously disclosed in writing by the Borrower to the
Administrative Agent, that in each case could reasonably be expected to result
in a Material Adverse Effect;

 

(c)                                  the occurrence of any ERISA Event or any
fact or circumstance that gives rise to a reasonable expectation that any ERISA
Event will occur that, in either case, alone or together with any other ERISA
Events that have occurred or are reasonably expected to occur, could reasonably
be expected to result in a Material Adverse Effect, and provide (i) a written
notice specifying the nature thereof, what action the Borrower or any of its
ERISA Affiliates has taken, is

 

78

--------------------------------------------------------------------------------


 

taking or proposes to take with respect thereto and, when known, any action
taken or threatened by the IRS, the Department of Labor or the PBGC with respect
thereto; and (ii) with reasonable promptness, upon the Administrative Agent’s
request, copies of (1) each Schedule SB (Actuarial Information) to the annual
report (Form 5500 Series) filed by the Borrower or any of its ERISA Affiliates
with the IRS with respect to each Plan; (2) all notices received by the Borrower
or any of its ERISA Affiliates from a Multiemployer Plan sponsor concerning an
ERISA Event; and three (3) copies of such other documents or governmental
reports or filings relating to any Plan as Administrative Agent shall reasonably
request;

 

(d)                                 any material change in accounting policies
or financial reporting practices by the Borrower or any Subsidiary (it being
understood and agreed that such notice shall be deemed provided to the extent
described in any financial statement delivered to the Administrative Agent
pursuant to the terms of this Agreement);

 

(e)                                  any Governmental Authority denial,
revocation, modification or non-renewal of any Environmental Permit held or
sought by the Borrower or any Subsidiary that could reasonably be expected to
result in a Material Adverse Effect; and

 

(f)                                   any other development that has resulted,
or could reasonably be expected to result, in a Material Adverse Effect.

 

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

 

SECTION 5.03.                                                     Information
Regarding Collateral.  (a)  The Borrower will furnish to the Administrative
Agent prompt written notice of any change (i) in any Loan Party’s legal name, as
set forth in such Loan Party’s organizational documents, (ii) in the
jurisdiction of incorporation or organization of any Loan Party, (iii) in the
form of organization of any Loan Party or (iv) in any Loan Party’s
organizational identification number, if any, or, with respect to a Loan Party
organized under the laws of a jurisdiction that requires such information to be
set forth on the face of a Uniform Commercial Code financing statement, the
Federal Taxpayer Identification Number of such Loan Party.  The Borrower agrees
to deliver all executed or authenticated financing statements and other filings
under the Uniform Commercial Code (or analogous law in a non-U.S. jurisdiction)
or otherwise that are required in order for the Administrative Agent to continue
to have a valid, legal and perfected security interest in all the Collateral
following any such change.

 

SECTION 5.04.                                                     Existence;
Conduct of Business.  The Borrower and each Subsidiary will do or cause to be
done all things reasonably necessary to preserve, renew and keep in full force
and effect its legal existence and the rights,

 

79

--------------------------------------------------------------------------------


 

licenses, permits, privileges, franchises, and Intellectual Property material to
the conduct of its business; provided that the foregoing shall not prohibit any
transaction permitted under Section 6.03 or 6.05, including any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

 

SECTION 5.05.                                                     [Reserved].

 

SECTION 5.06.                                                     Maintenance of
Properties.  The Borrower and each Subsidiary will keep and maintain (subject to
any dispositions permitted pursuant to the Loan Documents) all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted.

 

SECTION 5.07.                                                     Insurance. 
The Borrower and each Subsidiary will maintain, with financially sound and
reputable insurance companies, as determined by the Borrower in good faith,
insurance in such amounts (with no greater risk retention) and against such
risks as are customarily maintained by companies of established repute engaged
in the same or similar businesses operating in the same or similar locations. 
Within sixty (60) days after the Closing Date, each such policy of liability or
property insurance maintained by or on behalf of Loan Parties shall (a) in the
case of each liability insurance policy (other than workers’ compensation,
director and officer liability or other policies in which such endorsements are
not customary), name the Administrative Agent, on behalf of the Secured Parties,
as an additional insured thereunder, and (b) in the case of each property
insurance policy, contain a customary lender’s loss payable clause or
endorsement that names the Administrative Agent, on behalf of the Secured
Parties, as the lender’s loss payee thereunder.  With respect to each Mortgaged
Property that is located in an area determined by the Federal Emergency
Management Agency to have special flood hazards, the applicable Loan Party has
obtained, and will maintain, with financially sound and reputable insurance
companies, such flood insurance as is required under applicable law, including
Regulation H of the Board of Governors.  Notwithstanding the foregoing, if the
Administrative Agent receives any payment under any insurance policy of the
Borrower or of any Subsidiary, or otherwise receives any amount in respect of
any casualty or condemnation event with respect to any property of the Borrower
or any Subsidiary, in each case at a time when no Event of Default has occurred
and is continuing, the Administrative Agent shall promptly remit such amount to
an account specified by the Borrower.

 

SECTION 5.08.                                                     Books and
Records; Inspection and Audit Rights.  The Borrower will, and will cause each
Subsidiary to, keep proper books of record and account in which full, true and
correct entries in all material respects in conformity with GAAP and all
Requirements of Law are made of all dealings and transactions in relation to its
business and activities.  During the occurrence and continuation of an Event of
Default, the Borrower will, and will cause each Subsidiary to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and, subject to Sections 9.12 and
9.17, to discuss its affairs, finances and condition with its officers and
independent accountants,

 

80

--------------------------------------------------------------------------------


 

all at such reasonable times during regular business hours and as often as
reasonably requested.

 

SECTION 5.09.                                                     Compliance
with Laws.  (a)  The Borrower and each Subsidiary will comply with all
Requirements of Law with respect to it or its assets, except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

(b)                                 The Borrower will maintain in effect and
enforce policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.

 

SECTION 5.10.                                                     Use of
Proceeds.  The proceeds of the Initial Term Loans made on the Closing Date will
be used solely to provide a portion of the funds necessary for the Certain Funds
Purposes.  The Borrower will not request any Borrowing, and the Borrower shall
not use, and shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Borrowing (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

 

SECTION 5.11.                                                     Additional
Subsidiaries.  If any additional Subsidiary is formed or acquired (or any
existing Subsidiary ceases to be an Excluded Subsidiary or becomes a Designated
Subsidiary) after the Closing Date, then the Borrower will, as promptly as
practicable and, in any event, within 30 days (or such longer period as the
Administrative Agent may, in its sole discretion, agree to in writing) after
such Subsidiary is formed or acquired (or ceases to be an Excluded Subsidiary or
becomes a Designated Subsidiary), notify the Administrative Agent thereof and
cause the Collateral and Guarantee Requirement, to the extent applicable, to be
satisfied with respect to such Subsidiary (if it is a Designated Subsidiary) and
with respect to any Equity Interest in or Indebtedness of such Subsidiary owned
by any Loan Party.

 

SECTION 5.12.                                                     [Reserved].

 

SECTION 5.13.                                                     [Reserved].

 

SECTION 5.14.                                                     Further
Assurances.  The Borrower and each other Loan Party will execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents),
that may be required under any applicable law, or that the Administrative Agent
may reasonably request, to cause the Collateral and Guarantee Requirement to be
satisfied, all at the reasonable expense of the Loan Parties.  The

 

81

--------------------------------------------------------------------------------


 

Borrower also agrees to provide to the Administrative Agent (i) from time to
time upon written request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents and (ii) promptly after
reasonable written request therefor, all documentation and other information
reasonably requested by the Administrative Agent or any Lender that is
reasonably required to satisfy applicable “know your borrower” and anti-money
laundering rules and regulations, including the USA PATRIOT Act.

 

SECTION 5.15.                                                     After-Acquired
Real Property.  Each Loan Party shall grant to the Collateral Agent, within 90
days of the acquisition thereof (or such later date as the Administrative Agent
may agree), a Mortgage on each parcel of real property owned in fee by such Loan
Party as is acquired by such Loan Party after the Closing Date and that,
together with any improvements thereon, individually has an assessed value for
real estate taxation purposes of at least $10,000,000, and shall cause clause
(e) of the Collateral and Guarantee Requirement to be satisfied with respect to
such real property and such Mortgage.

 

SECTION 5.16.                                                     Environmental
Compliance.  (a)  The Borrower and each Subsidiary will (i) comply with all
Environmental Laws, and obtain, comply with and maintain any and all
Environmental Permits necessary for its operations as conducted and as planned;
and (ii) take all reasonable efforts to ensure that all of its tenants,
subtenants, contractors, subcontractors, and invitees comply with all
Environmental Laws, and obtain, comply with and maintain any and all
Environmental Permits, applicable to them insofar as any failure to so comply,
obtain or maintain reasonably would be expected to result in a Material Adverse
Effect on the Borrower; provided that, for purposes of this Section 5.16(a),
noncompliance with any of the foregoing shall be deemed not to constitute a
breach of this covenant so long as, with respect to any such noncompliance, the
Borrower or its relevant Subsidiary is undertaking all reasonable efforts to
achieve compliance (or to ensure that the relevant tenant, subtenant,
contractor, subcontractor or invitee is achieving compliance) or the Borrower or
any Subsidiary (or the relevant party listed above) is disputing such
non-compliance in good faith in the applicable manner or forum, and provided
further that, in any case, the reasonably anticipated resolution of any such
efforts or dispute, individually or in the aggregate, would not reasonably be
expected to give rise to a Material Adverse Effect.

 

(b)                                 The Borrower and each Subsidiary will
promptly comply with all orders and directives of all Governmental Authorities
regarding Environmental Laws, other than any non-compliance that would not
reasonably be expected to result in a Material Adverse Effect and other than
such orders and directives as to which an appeal has been timely and properly
taken in good faith and provided that, the reasonably anticipated resolution of
such appeal would not reasonably be expected to give rise to a Material Adverse
Effect.

 

SECTION 5.17.                                                     Certain
Post-Closing Collateral Obligations.  As promptly as practicable, and in any
event within 90 days after the Closing Date (or such other time period as may be
set forth in Schedule

 

82

--------------------------------------------------------------------------------


 

5.17 or such longer time as the Administrative Agent may reasonably agree), the
Borrower and each other Loan Party will deliver all documents and take all
actions set forth on Schedule 5.17 or that would have been required to be
delivered or taken on the Closing Date but for the ultimate sentence of
Section 4.02, in each case, except to the extent otherwise agreed by the
Administrative Agent pursuant to its authority as set forth in the definition of
Collateral and Guarantee Requirements.

 

SECTION 5.18.                                                     The Scheme and
Related Matters.  The Borrower shall (or shall cause its applicable Affiliates
to):

 

(a)                                 Issue a Press Release or, as the case may
be, an Offer Press Announcement, (in the form delivered to the Administrative
Agent pursuant to Section 4.01(e), subject to such amendments as are not
materially adverse to the interests of the Lenders or have been approved by the
Administrative Agent in writing acting reasonably) within 7 Business Days of the
Effective Date, unless during the Certain Funds Period the Borrower has elected
to convert the Target Acquisition from a Scheme to a Takeover Offer, or vice
versa (in which case the Press Release or Offer Press Announcement, as
applicable, shall be issued within 7 Business Days of such conversion) (such
issued document, the “Original Press Release” or “Original Offer Press
Announcement”, as applicable).

 

(b)                                 Provide evidence that a Scheme Circular or
(if the Target Acquisition is effected by way of a Takeover Offer) a Takeover
Offer Document is issued and dispatched as soon as is reasonably practicable and
in any event within 28 days (or such longer period as may be agreed with the
Panel) after the issuance of the Press Release or Offer Press Announcement, as
applicable unless, during that period the Borrower has elected to convert the
Target Acquisition from a Scheme to a Takeover Offer, or vice versa (in which
case the Scheme Circular or Takeover Offer Document, as applicable, shall be
issued and dispatched as soon as is reasonably practicable and in any event
within 28 days (or such longer period as may be agreed with the Panel) after the
issuance of the Press Release or Offer Press Announcement, as applicable).

 

(c)                                  Comply in all material respects with the
City Code (subject to any waivers or dispensations granted by the Panel) and all
other applicable laws and regulations in relation to any Takeover Offer or
Scheme.

 

(d)                                 Except as consented to by the Administrative
Agent in writing and save to the extent that following the issue of a Press
Release or an Offer Press Announcement the Borrower elects to proceed with the
Target Acquisition by way of Takeover Offer or Scheme respectively, ensure that
(i) if the Target Acquisition is effected by way of a Scheme, the Scheme
Circular corresponds in all material respects to the terms and conditions of the
Scheme as contained in the Press Release to which it relates or (ii) if the
Target Acquisition is effected by way of a Takeover Offer, the Takeover Offer
Document corresponds in all material respects to the terms and conditions of the
Takeover Offer as contained in the corresponding Offer Press Announcement,
subject in the case of a Scheme

 

83

--------------------------------------------------------------------------------


 

to any variation required by the Court and in either such case to any variations
required by the Panel or which are not materially adverse to the interests of
the Lenders (or where the prior written consent of the Administrative Agent
acting reasonably has been given).

 

(e)                                  Ensure that the Scheme Documents or, if the
Target Acquisition is effected by way of a Takeover Offer, the Offer Documents,
provided to the Administrative Agent contain all the material terms and
conditions of the Scheme or Takeover Offer, as at that date, as applicable.

 

(f)                                   Not make or approve any modification in
the proposed price per Target Share or make any other acquisition of any Target
Share (including pursuant to a Takeover Offer) at a price that is different from
the price per Target Share stated in the Original Press Release or Original
Offer Press Announcement, (as the case may be), unless such modification in
price is not materially adverse to the interests of the Lenders (or where the
prior written consent of the Administrative Agent has been given).

 

(g)                                  Except as consented to by the
Administrative Agent in writing, not amend or waive (i) any term of the Scheme
Documents or the Takeover Offer Documents, as applicable, in a manner materially
adverse to the interests of the Lenders from those in the Original Press Release
or the Original Offer Press Announcement, as the case may be, or (ii) if the
Target Acquisition is proceeding as a Takeover Offer, the Acceptance Condition,
save for, (A) in the case of clause (i), any amendment or waiver required by the
Panel, the City Code, a court or any other applicable law, regulation or
regulatory body or (B) in the case of clause (ii), a waiver of the Acceptance
Condition to permit the Takeover Offer to become unconditional with acceptance
of Target Shares (excluding any shares held in treasury) which, when aggregated
with all Target Shares owned by the Borrower (directly or indirectly), represent
not less than 75% of all Target Shares (excluding any shares held in treasury)
as at the date on which the Takeover Offer is declared unconditional as to
acceptances.

 

(h)                                 Not take any action which would require the
Borrower to make a mandatory offer for the Target Shares in accordance with
Rule 9 of the City Code.

 

(i)                                     Provide the Administrative Agent with
copies of each Offer Document and such information as it may reasonably request
regarding, in the case of a Takeover Offer, the current level of acceptances
subject to any confidentiality, legal, regulatory or other restrictions relating
to the supply of such information.

 

(j)                                    Promptly deliver to the Administrative
Agent the receiving agent certificate issued under Rule 10 of the City Code
(where the Target Acquisition is being pursued pursuant to a Takeover Offer),
any written agreement between the Borrower or its Affiliates and the Target to
the extent material to the interests of the Lenders in relation to the
consummation of the Target Acquisition (in each

 

84

--------------------------------------------------------------------------------


 

case, upon such documents or agreements being entered into by the Borrower or
its Affiliates), and all other material announcements and documents published by
the Borrower or delivered by the Borrower to the Panel pursuant to the Takeover
Offer or Scheme (other than the cash confirmation) and all legally binding
agreements entered into by the Borrower in connection with a Takeover Offer or
Scheme, in each case to the extent the Borrower, acting reasonably, anticipates
they will be material to the interests of the Lenders in connection with the
Transactions, except to the extent it is prohibited by legal (including
contractual) or regulatory obligations from doing so.

 

(k)                                 In the event that a Scheme is switched to a
Takeover Offer or vice versa, (which the Borrower shall be entitled to do on
multiple occasions provided that it complies with the terms of this Agreement),
(i) within the applicable time periods provided in the definition of “Mandatory
Cancellation Event”, procure that the Offer Press Announcement or Press Release,
as the case may be, is issued, and (ii) except as consented to by the
Administrative Agent in writing, ensure that (A) where the Target Acquisition is
then proceeding by way of a Takeover Offer, the terms and conditions contained
in the Offer Document include the Acceptance Condition and (B) the conditions to
be satisfied in connection with the Target Acquisition and contained in the
Offer Documents or the Scheme Documents (whichever is applicable) are otherwise
consistent in all material respects with those contained in the Offer Documents
or Scheme Documents (whichever applied to the immediately preceding manner in
which it was proposed that the Target Acquisition would be effected) (to the
extent applicable for the legal form of a Takeover Offer or Scheme, as the case
may be), in each case other than (i) in the case of clause (B), any changes
permitted or required by the Panel or the City Code or are required to reflect
the change in legal form to a Takeover Offer or Scheme or (ii) changes that
could have been made to the Scheme or a Takeover Offer in accordance with the
relevant provisions of this Agreement or which reflect the requirements of the
terms of this Agreement and the manner in which the Target Acquisition may be
effected, including without limitation, Section 4.02(e) and including changes to
the price per Target Share which are made in accordance with the relevant
provisions of this Agreement or any other agreement between the Borrower and the
Administrative Agent.

 

(l)                                     In the case of a Takeover Offer, (i) not
declare the Takeover Offer unconditional as to acceptances until the Acceptance
Condition has been satisfied and (ii) promptly upon the Borrower acquiring
Target Shares which represent not less than 90% in nominal value of the Target
Shares to which the Takeover Offer relates, ensure that notices under
Section 979 of the Companies Act 2006 in respect of Target Shares that the
Borrower has not yet agreed to directly or indirectly acquire are issued.

 

(m)                             In the case of a Scheme, within 90 days of the
Scheme Effective Date, and in relation to a Takeover Offer, within 90 days after
the later of (i) the Closing Date and (ii) the date upon which the Borrower
(directly or indirectly)

 

85

--------------------------------------------------------------------------------


 

owns and/or has agreed to own or acquire and has received valid acceptances
(which have not been withdrawn or cancelled) of Target Shares (excluding any
shares held in treasury) in respect of, which, when aggregated with all other
Target Shares owned by the Borrower (directly or indirectly), represent not less
than 75% of all Target Shares (excluding any shares held in treasury), procure
that such action as is necessary is taken to cancel trading in the Target Shares
on the Alternative Investment Market of the London Stock Exchange (AIM) and as
soon as reasonably practicable thereafter, and subject always to the Companies
Act 2006, use its reasonable endeavors to re-register the Target as a private
limited company.

 

(n)                                 In the case of a Scheme, upon the occurrence
of the Scheme Effective Date the Borrower shall beneficially own (directly or
indirectly) 100% of the Target Shares.

 

SECTION 5.19.                                                     Replacement
Credit Agreement .  The Borrower and any of its Subsidiaries (other than, during
the Certain Funds Period, any member of the Target Group) that enters into a
Replacement Credit Agreement shall, substantially simultaneously with the
entering into of such Replacement Credit Agreement, request loans under such
Replacement Credit Facility in an amount equal to the lesser of (a) the
aggregate amount of Loans and/or Commitments outstanding under this Agreement
and (b) the aggregate amounts of commitments available thereunder.  The proceeds
of such drawing under the Replacement Credit Agreement shall be deposited into
an Escrow Account within one Business Day after the entry into such Replacement
Credit Agreement and the Borrower shall concurrently repay all Loans and/or
terminate all Commitments outstanding under this Agreement (or, if the available
commitments under the Replacement Credit Agreement shall be less than the
aggregate amount of Loans and/or Commitments outstanding hereunder, repay Loans
and/or terminate Commitments outstanding under this Agreement in an amount equal
to the amount of such available commitments).

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

 

SECTION 6.01.                                                     Indebtedness;
Certain Equity Securities.  None of the Borrower or any Subsidiary will create,
incur, assume or permit to exist any Indebtedness, except:

 

(a)                                 Indebtedness created under the Loan
Documents;

 

(b)                                 Indebtedness existing on the Effective Date
and set forth on Schedule 6.01 and Refinancing Indebtedness in respect of any of
the foregoing;

 

86

--------------------------------------------------------------------------------


 

(c)                                  Indebtedness of any Subsidiary to the
Borrower or any Subsidiary; provided that (A) any such Indebtedness owing by any
Loan Party shall be unsecured and, any such Indebtedness in excess of
$10,000,000 in the aggregate, shall be subordinated in right of payment to the
Loan Document Obligations on terms customary for intercompany subordinated
Indebtedness or otherwise reasonably satisfactory to the Administrative Agent,
(B) any such Indebtedness owing to any Loan Party shall be evidenced by a
promissory note which shall have been pledged pursuant to the Collateral
Agreement to the extent required by the Collateral and Guarantee Requirement and
(C) any such Indebtedness owing by any Subsidiary that is not a Loan Party to
any Loan Party shall be incurred in compliance with Section 6.04(d);

 

(d)                                 Guarantees incurred in compliance with
Section 6.04;

 

(e)                                  (i) Indebtedness of the Borrower or any
Subsidiary incurred to finance the acquisition, construction or improvement of
any fixed or capital assets, including Capital Lease Obligations, purchase money
Indebtedness and any Indebtedness assumed by the Borrower or any Subsidiary in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof; provided that the aggregate
principal amount of Indebtedness permitted by this clause (i) shall not exceed
$10,000,000 at any time outstanding, and (ii) Refinancing Indebtedness in
respect of Indebtedness incurred or assumed pursuant to clause (i) above;

 

(f)                                   (i) Indebtedness of any Person that
becomes a Subsidiary (or of any Person not previously a Subsidiary that is
merged or consolidated with or into a Subsidiary in a transaction permitted
hereunder) after the Closing Date, or Indebtedness of any Person that is assumed
by any Subsidiary in connection with an acquisition of assets by such Subsidiary
in a Permitted Acquisition; provided that such Indebtedness exists at the time
such Person becomes a Subsidiary (or is so merged or consolidated) or such
assets are acquired and is not created in contemplation of or in connection with
such Person becoming a Subsidiary (or such merger or consolidation) or such
assets being acquired, and (ii) Refinancing Indebtedness in respect of
Indebtedness assumed pursuant to clause (i) above; provided further that the
aggregate principal amount of Indebtedness permitted by this clause (f) shall
not exceed $10,000,000 at any time outstanding;

 

(g)                                  Indebtedness of any Borrower or Subsidiary
not otherwise permitted under this Agreement so long as, at the time of
incurrence of such Indebtedness, the Leverage Ratio, calculated on a Pro Forma
Basis as of the date of incurrence thereof, is not in excess of 3.00 to 1.00;
provided that (i) immediately prior to and immediately after giving effect to
the incurrence of any such Indebtedness under this clause (g), no Event of
Default shall have occurred and be continuing and (ii) no Indebtedness of any
Subsidiary that is not a Loan Party shall be permitted pursuant to this
Section 6.01(g) if, at the time of the incurrence of, and after giving effect to
such Indebtedness (and any substantially

 

87

--------------------------------------------------------------------------------


 

simultaneous use of the Permitted Amount), the Permitted Amount would be less
than zero;

 

(h)                                 Indebtedness incurred and owed in respect of
any overdrafts or similar protections and related liabilities arising from
treasury, depository and cash management services and related obligations or in
connection with any automated clearing-house transfers of funds;

 

(i)                                     Indebtedness in respect of letters of
credit, bank guarantees and similar instruments issued for the account of the
Borrower or any Subsidiary in the ordinary course of business supporting
obligations under (i) workers’ compensation, health, disability or other
employee benefits, casualty or liability insurance, unemployment insurance and
other social security laws and local state and federal payroll taxes,
(ii) obligations in connection with self-insurance arrangements in the ordinary
course of business and (iii) bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance and reclamation bonds and
obligations of a like nature, including, without limitation, performance
guarantees;

 

(j)                                    Indebtedness consisting of client
advances or deposits received in the ordinary course of business;

 

(k)                                 Indebtedness of the Borrower or any
Subsidiary in the form of purchase price adjustments (including in respect of
working capital), earnouts, seller notes, deferred compensation, deferred
purchase price, indemnification or other arrangements representing acquisition
consideration or deferred payments of a similar nature incurred in connection
with any Permitted Acquisition (or any other acquisition permitted hereunder) or
other Investments permitted under Section 6.04 or Dispositions permitted under
Section 6.05;

 

(l)                                     Indebtedness of Subsidiaries that are
not Loan Parties; provided that no Subsidiary that is not a Loan Party shall
incur any Indebtedness under this Section 6.01(l) if, at the time of, and after
giving effect to, the incurrence of such Indebtedness (and any substantially
simultaneous use of the Permitted Amount) and the use of proceeds thereof, the
Permitted Amount would be less than zero;

 

(m)                             Indebtedness relating to premium financing
arrangements for property and casualty insurance plans and health and welfare
benefit plans (including health and workers compensation insurance, employment
practices liability insurance and directors and officers insurance), if incurred
in the ordinary course of business;

 

(n)                                 Indebtedness owing under any Hedge
Agreements and owing under any Cash Management Agreements;

 

(o)                                 Indebtedness under performance bonds, surety
bonds, release, appeal and similar bonds, statutory obligations or with respect
to workers’

 

88

--------------------------------------------------------------------------------


 

compensation claims, in each case incurred in the ordinary course of business,
and reimbursement obligations in respect of any of the foregoing; and

 

(p)                                 other Indebtedness of Loan Parties not
otherwise described above in an aggregate amount at any time outstanding not in
excess of $10,000,000; and

 

(q)                                 intercompany loans or other Indebtedness of
BidCo made in order to consummate the Transactions and owed to the Borrower or
its Subsidiaries.

 

Notwithstanding anything contrary set forth above, if any Indebtedness is
denominated in a foreign currency, no fluctuation in currency values shall
result in a breach of this Section 6.01.

 

SECTION 6.02.                                                     Liens.  None
of the Borrower or any Subsidiary will create, incur, assume or permit to exist
any Lien on any asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:

 

(a)                                 Liens created under the Loan Documents;

 

(b)                                 Permitted Encumbrances;

 

(c)                                  any Lien on any asset of the Borrower or
any Subsidiary existing on the Effective Date and set forth on Schedule 6.02;
provided that (i) such Lien shall not apply to any other asset of the Borrower
or any Subsidiary and (ii) such Lien shall secure only those obligations that it
secures on the Closing Date and extensions, renewals, replacements and
refinancings thereof so long as the principal amount of such extensions,
renewals, replacements and refinancings does not exceed the principal amount of
the obligations being extended, renewed, replaced or refinanced or, in the case
of any such obligations constituting Indebtedness, that are permitted under
Section 6.01(b) as Refinancing Indebtedness in respect thereof;

 

(d)                                 any Lien existing on any asset prior to the
acquisition thereof by the Borrower or any Subsidiary or existing on any asset
of any Person that becomes a Subsidiary (or of any Person not previously a
Subsidiary that is merged or consolidated with or into a Subsidiary in a
transaction permitted hereunder) after the Effective Date prior to the time such
Person becomes a Subsidiary (or is so merged or consolidated, including pursuant
to a Permitted Acquisition); provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary (or such merger or consolidation), (ii) such Lien shall not apply
to any other asset of the Borrower or any Subsidiary (other than, in the case of
any such merger or consolidation, the assets of any Subsidiary without
significant assets that was formed solely for the purpose of effecting such
acquisition) and (iii) such Lien shall secure only those obligations that it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary (or is so merged or consolidated) and extensions, renewals,
replacements and refinancings thereof so long as the

 

89

--------------------------------------------------------------------------------


 

principal amount of such extensions, renewals and replacements does not exceed
the principal amount of the obligations being extended, renewed or replaced or,
in the case of any such obligations constituting Indebtedness, that are
permitted under Section 6.01(f) as Refinancing Indebtedness in respect thereof;

 

(e)                                  Liens on fixed or capital assets acquired,
constructed or improved (including any such assets made the subject of a Capital
Lease Obligation incurred) by the Borrower or any Subsidiary; provided that
(i) such Liens secure Indebtedness incurred to finance such acquisition,
construction or improvement and permitted by clause (e)(i) of Section 6.01 or
any Refinancing Indebtedness in respect thereof permitted by clause (e)(ii) of
Section 6.01, and (ii) such Liens shall not apply to any other property or
assets of the Borrower or any Subsidiary, other than the proceeds of such fixed
or capital assets;

 

(f)                                   in connection with the sale or transfer of
any Equity Interests or other assets in a transaction permitted under
Section 6.05, customary rights and restrictions contained in agreements relating
to such sale or transfer pending the completion thereof;

 

(g)                                  in the case of (i) any Subsidiary that is
not a wholly-owned Subsidiary or (ii) the Equity Interests in any Person that is
not a Subsidiary, any encumbrance or restriction, including any put and call
arrangements, related to Equity Interests in such Subsidiary or such other
Person set forth in the Organizational Documents of such Subsidiary or such
other Person or any related joint venture, shareholders’ or similar agreement;

 

(h)                                 Liens solely on any cash earnest money
deposits, escrow arrangements or similar arrangements made by the Borrower or
any Subsidiary in connection with any letter of intent or purchase agreement for
a Permitted Acquisition or other transaction permitted hereunder;

 

(i)                                     Liens consisting of cash collateral to
secure Hedging Agreements permitted by Section 6.07;

 

(j)                                    Liens granted by a Subsidiary that is not
a Loan Party in respect of Indebtedness permitted to be incurred by such
Subsidiary under Section 6.01(c);

 

(k)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under Article VII; and

 

(l)                                     other Liens securing Indebtedness or
other obligations in an aggregate principal amount not to exceed $10,000,000 at
any time outstanding.

 

SECTION 6.03.                                                     Fundamental
Changes.  (a)  None of the Borrower or any Subsidiary will merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that, (i) any Person
(other than the Borrower) may merge into or consolidate with the Borrower in a
transaction in which the Borrower is the surviving entity, (ii) any

 

90

--------------------------------------------------------------------------------


 

Person (other than the Borrower) may merge or consolidate with any Subsidiary in
a transaction in which the surviving entity is a Subsidiary (and, if any party
to such merger or consolidation is a Loan Party, is a Loan Party), (iii) any
Subsidiary (other than the Borrower) may merge into or consolidate with any
Person (other than the Borrower) in a transaction permitted under Section 6.05
in which, after giving effect to such transaction, the surviving entity is not a
Subsidiary, (iv) any Subsidiary (other than the Borrower) may merge, consolidate
or amalgamate with any other Person in order to effect an Investment permitted
pursuant to Section 6.04; provided that if such Subsidiary is a Loan Party the
continuing or surviving Person shall be a Loan Party and (v) any Subsidiary
(other than the Borrower) may liquidate or dissolve if the Borrower determines
in good faith that such liquidation or dissolution is in the best interests of
the Borrower and is not materially disadvantageous to the Lenders; provided that
any such merger or consolidation involving a Person that is not a wholly-owned
Subsidiary immediately prior thereto shall not be permitted unless it is also
permitted under Section 6.04 or 6.05.

 

(b)                                 None of the Borrower or any Subsidiary will
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and the Subsidiaries on the Effective Date and the
Closing Date and businesses reasonably related thereto.

 

SECTION 6.04.                                                     Investments,
Loans, Advances, Guarantees and Acquisitions.  None of the Borrower or any
Subsidiary will purchase, hold, acquire (including pursuant to any merger or
consolidation with any Person that was not a wholly-owned Subsidiary prior
thereto), make or otherwise permit to exist any Investment in any other Person,
except:

 

(a)                                 the Target Acquisition;

 

(b)                                 Permitted Investments;

 

(c)                                  (i) Investments existing or contemplated by
investment agreements existing on the Effective Date in Subsidiaries and
(ii) other Investments existing or contemplated by investment agreements
existing on the Effective Date and set forth on Schedule 6.04;

 

(d)                                 (i) additional Investments by the Borrower
in any Loan Party and by any Loan Party in the Borrower or in another Loan
Party, and (ii) Investments (including by way of capital contributions or
extensions of credit) by the Borrower and the Subsidiaries in Equity Interests
in their Subsidiaries; provided, in the case of clause (ii), that (x) any such
Equity Interests held by a Loan Party shall be pledged in accordance with the
requirements of the Collateral and Guarantee Requirement and (y) no Investment
by any Loan Party in any Subsidiary that is not a Loan Party shall be permitted
pursuant to this Section 6.04(d) if, at the time of the making of, and after
giving effect to, such Investment (and any substantially simultaneous use of the
Permitted Amount), the Permitted Amount would be less than zero;

 

91

--------------------------------------------------------------------------------


 

(e)                                  loans or advances made by the Borrower or
any Subsidiary to any Subsidiary; provided that no loan or advance made by any
Loan Party to a Subsidiary that is not a Loan Party shall be permitted pursuant
to this Section 6.04(e) if, at the time of, and after giving effect to, the
making of such loan or advance (and any substantially simultaneous use of the
Permitted Amount) and the use of proceeds thereof, the Permitted Amount would be
less than zero;

 

(f)                                   Guarantees by the Borrower or any
Subsidiary of Indebtedness or other obligations of the Borrower or any
Subsidiary (including any such Guarantees arising as a result of any such Person
being a joint and several co-applicant with respect to any letter of credit or
letter of guaranty); provided that (i) (A) a Subsidiary that has not Guaranteed
the Obligations pursuant to the Guarantee Agreement shall not Guarantee any
Indebtedness of any Loan Party and (B) any such Guarantee of Indebtedness that
is required to be subordinated to the Loan Document Obligations shall be
subordinated to the Loan Document Obligations on terms no less favorable to the
Lenders than those of such Subordinated Indebtedness, (ii) any such Guarantee
constituting Indebtedness is permitted by Section 6.01 (other than clause
(d) thereof) and (iii) no Guarantee by any Loan Party of Indebtedness
(excluding, for the avoidance of doubt, Guarantees of obligations not
constituting Indebtedness) of any Subsidiary that is not a Loan Party shall be
permitted pursuant to this Section 6.04(f) if, at the time of the making of, and
after giving effect to, such Guarantee (and any substantially simultaneous use
of the Permitted Amount), the Permitted Amount would be zero;

 

(g)                                  (i) loans or advances to employees of the
Borrower or any Subsidiary made in the ordinary course of business, including
those to finance the purchase of Equity Interests of the Borrower pursuant to
employee plans and (ii) payroll, travel, entertainment, relocation and similar
advances to directors and employees of the Borrower or any Subsidiary to cover
matters that are expected at the time of such advances to be treated as expenses
of the Borrower or such Subsidiary for accounting purposes and that are made in
the ordinary course of business; provided that the aggregate principal amount of
such loans and advances under this clause (g) outstanding at any time shall not
exceed $10,000,000;

 

(h)                                 Investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with, customers and suppliers, or consisting of securities acquired in
connection with the satisfaction or enforcement of claims due or owing to the
Borrower or any Subsidiary;

 

(i)                                     Permitted Acquisitions;

 

(j)                                    Investments held by a Subsidiary acquired
after the Closing Date or of a Person merged or consolidated with or into the
Borrower or a Subsidiary after the Closing Date, in each case as permitted
hereunder, to the extent that such Investments were not made in contemplation of
or in connection with such

 

92

--------------------------------------------------------------------------------


 

acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

 

(k)                                 Investments made as a result of the receipt
of noncash consideration from a sale, transfer, lease or other disposition of
any asset in compliance with Section 6.05;

 

(l)                                     Investments by the Borrower or any
Subsidiary that result solely from the receipt by the Borrower or such
Subsidiary from any of its subsidiaries of a dividend or other Restricted
Payment in the form of Equity Interests, evidences of Indebtedness or other
securities (but not any additions thereto made after the date of the receipt
thereof) and any other Restricted Payments permitted by Section 6.08;

 

(m)                             Investments in the form of Hedging Agreements
permitted under Section 6.07;

 

(n)                                 Investments by any Subsidiary that is not a
Loan Party in any other Subsidiary that is not a Loan Party;

 

(o)                                 Investments consisting of (i) extensions of
trade credit, (ii) deposits made in connection with the purchase of goods or
services or the performance of leases, licenses or contracts, in each case, in
the ordinary course of business or in connection with Permitted Acquisitions,
(iii) notes receivable of, or prepaid royalties and other extensions of credit
to, customers and suppliers that are not Affiliates of the Borrower and that are
made in the ordinary course of business and (iv) Guarantees made in the ordinary
course of business in support of obligations of the Borrower or any of its
Subsidiaries not constituting Indebtedness for borrowed money, including
operating leases and obligations owing to suppliers, customers and licensees;

 

(p)                                 mergers and consolidations permitted under
Section 6.03 that do not involve any Person other than the Borrower and
Subsidiaries that are wholly-owned Subsidiaries;

 

(q)                                 intercompany loans or other intercompany
Investments made by Loan Parties in the ordinary course of business to or in any
Subsidiary that is not a Loan Party;

 

(r)                                    intercompany Investments, reorganizations
and other activities relating to tax planning and reorganization, so long as,
after giving effect thereto the Liens of the Secured Parties in the Collateral,
taken as a whole, are not materially impaired; provided that no Investment may
be made by any Loan Party in a Subsidiary that is not a Loan Party if, at the
time of the making of, and after giving effect to, such Investment (and any
substantially simultaneous use of the Permitted Amount), the Permitted Amount
would be zero;

 

93

--------------------------------------------------------------------------------


 

(s)                                   Investments consisting of Guarantees in
the ordinary course of business to support the obligations of any Subsidiary
under its worker’s compensation and general insurance agreements;

 

(t)                                    so long as no Event of Default shall have
occurred and be continuing or would result therefrom, the Borrower may on any
date make Restricted Payments so long as, at the time of the making of such
Restricted Payment, the Leverage Ratio, calculated on a Pro Forma Basis as of
the date of making thereof, is not in excess of 2.75 to 1.00;

 

(u)                                 Investments constituting endorsements for
collection or deposit in the ordinary course of business;

 

(v)                                 Investments by any Subsidiary consisting of
loans to the Borrower to the extent (and for the avoidance of doubt without
duplication and not in addition to) the amount of such loan could also be made
as a distribution under Section 6.08;

 

(w)                               other Investments, including Investments in
connection with the acquisition of Subsidiaries that are not Loan Parties or
other Persons that will not be Loan Parties, in an aggregate amount not in
excess of $10,000,000; provided, however, that at the time any such Investment
is made pursuant to this clause (t), no Default shall have occurred and be
continuing or would result therefrom; and

 

(x)                                 intercompany loans or other Investments by
the Borrower or its Subsidiaries in BidCo made in order to consummate the
Transactions.

 

Notwithstanding anything contrary set forth above, (i) if any Investment is
denominated in a foreign currency, no fluctuation in currency values shall
result in a breach of this Section 6.04 and the amount of such Investment shall
be determined as of the date such Investment is made and (ii) if any Investment
is made in reliance on any “basket” determined by reference to Total Assets, no
fluctuation in the aggregate amount of Total Assets shall result in a breach of
this Section 6.04.  In addition, in the event that a Loan Party makes an
Investment in an Excluded Subsidiary for purposes of permitting such Excluded
Subsidiary or any other Excluded Subsidiary to apply the amounts received by it
to make a substantially concurrent Investment (which may be made through any
other Excluded Subsidiary) permitted hereunder, such substantially concurrent
Investment by such Excluded Subsidiary shall not be included as an Investment
for purposes of this Section 6.04 to the extent that the initial Investment by
the Loan Party reduced amounts available to make Investments hereunder.

 

SECTION 6.05.                                                     Asset Sales. 
None of the Borrower or any Subsidiary will sell, transfer, lease, license or
sublicense or otherwise dispose of any asset, including any Equity Interest
owned by it (but other than, for the avoidance of doubt, treasury shares of the
Borrower held by the Borrower), nor will any Subsidiary issue any additional
Equity Interest in such Subsidiary (other than issuing directors’

 

94

--------------------------------------------------------------------------------


 

qualifying shares and other than issuing Equity Interests to the Borrower or
another Subsidiary in compliance with Section 6.04(d)) (each, a “Disposition”),
except:

 

(a)                                 Dispositions of (i) inventory, (ii) used,
obsolete, damaged, worn out or surplus equipment or other property (including,
for the avoidance of doubt, such Dispositions consisting of the abandonment of
such equipment or other property), (iii) cash and Permitted Investments, and
(iv) leasehold improvements for property that is no longer leased by the
Borrower or any Subsidiary thereof, in each case in the ordinary course of
business;

 

(b)                                 Dispositions to the Borrower or a
Subsidiary; provided that any such Disposition involving a Subsidiary that is
not a Loan Party (i) shall be made in compliance with Sections 6.04 and 6.09 and
(ii) shall not, in the case of any Disposition by any Loan Party to Subsidiaries
that are not Loan Parties that are not made as Investments permitted by
Section 6.04, involve assets having an aggregate fair market value for all such
assets so Disposed in excess of $10,000,000 in the aggregate;

 

(c)                                  Dispositions of accounts receivable in
connection with the compromise, settlement or collection thereof in the ordinary
course of business consistent with past practice and not as part of any accounts
receivables financing transaction;

 

(d)                                 Sale/Leaseback Transactions permitted by
Section 6.06;

 

(e)                                  Licenses, leases or subleases entered into
in the ordinary course of business, to the extent that they do not materially
interfere with the business of the Borrower or any Subsidiary;

 

(f)                                   Licenses or sublicenses of Intellectual
Property in the ordinary course of business, to the extent that they do not
materially interfere with the business of the Borrower or any Subsidiary;

 

(g)                                  Dispositions resulting from any casualty or
other insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any asset of any of the Borrower or any
Subsidiary;

 

(h)                                 Dispositions of assets (including as a
result of like-kind exchanges) to the extent that (i) such assets are exchanged
for credit (on a fair market value basis) against the purchase price of similar
or replacement assets or (ii) such asset is Disposed of for fair market value
and the proceeds of such Disposition are promptly applied to the purchase price
of similar or replacement assets;

 

(i)                                     Dispositions of Investments in joint
ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements;

 

95

--------------------------------------------------------------------------------


 

(j)                                    the abandonment, cancellation,
non-renewal or discontinuance of use or maintenance of non-material Intellectual
Property or failure to maintain in any material respect the integrity and
security of the Software used in the business of the Borrower or any Subsidiary,
except to the extent any such abandonment, cancellation, non-renewal,
discontinuance or failure, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect;

 

(k)                                 any other Disposition of assets (including
Equity Interests) of any Subsidiaries of the Borrower; provided that (i) any
such Disposition shall be for fair market value, (ii) at least 75% of the total
consideration for any such Disposition received by the Borrower and its
Subsidiaries is in the form of cash or Permitted Investments, (iii) no Default
or Event of Default then exists or would result from such Disposition (except if
such Disposition is made pursuant to an agreement entered into at a time when no
Default or Event of Default exists) and (iv) the requirements of
Section 2.11(c), to the extent applicable, are complied with in connection
therewith; provided, however, that for purposes of clause (ii) above, the
following shall be deemed to be cash:  (A) any liabilities (as shown on the
Borrower’s or such Subsidiary’s most recent balance sheet provided hereunder or
in the footnotes thereto) of the Borrower or such Subsidiary (other than
liabilities that are by their terms subordinated to the Obligations) that are
assumed by the transferee with respect to the applicable Disposition and for
which the Borrower and its Subsidiaries shall have been validly released by all
applicable creditors in writing and (B) any securities received by the Borrower
or such Subsidiary from such transferee that are converted by the Borrower or
such Subsidiary into cash or Permitted Investments (to the extent of the cash or
Permitted Investments received in the conversion) within 180 days following the
closing of the applicable Disposition; provided that all assets Disposed
pursuant to this clause (l) shall not have an aggregate fair market value in
excess of $10,000,000 in the aggregate;

 

(l)                                     Dispositions of receivables in the
ordinary course of business and consistent with past practice of the Borrower
and the Subsidiaries;

 

(m)                             (i) any termination of any lease in the ordinary
course of business, (ii) any expiration of any option agreement in respect of
real or personal property and (iii) any surrender or waiver of contractual
rights or the settlement, release or surrender of contractual rights or
litigation claims (including in tort) in the ordinary course of business;

 

(n)                                 Dispositions of Equity Interests of the
Borrower or any Subsidiary not otherwise prohibited by the terms of this
Agreement; and

 

(o)                                 Dispositions permitted pursuant to
Section 6.03.

 

Notwithstanding the foregoing, other than Dispositions to the Borrower or any
Subsidiary in compliance with Section 6.04, and other than directors’ qualifying
shares and other

 

96

--------------------------------------------------------------------------------


 

nominal amounts of Equity Interests that are required to be held by other
Persons under applicable Requirements of Law, no such Disposition of any Equity
Interests in any Subsidiary shall be permitted unless immediately after giving
effect to such transaction, the Borrower and the Subsidiaries shall otherwise be
in compliance with Section 6.04.

 

SECTION 6.06.                                                     Sale/Leaseback
Transactions.  None of the Borrower or any Subsidiary will enter into any
Sale/Leaseback Transaction unless (a) the sale or transfer of the property
thereunder is permitted under Section 6.05 (other than Section 6.05(d)), (b) any
Capital Lease Obligations arising in connection therewith are permitted under
Section 6.01 and (c) any Liens arising in connection therewith (including Liens
deemed to arise in connection with any such Capital Lease Obligations) are
permitted under Section 6.02.

 

SECTION 6.07.                                                     Hedging
Agreements.  None of the Borrower or any Subsidiary will enter into any Hedging
Agreement, except (a) Hedging Agreements entered into to hedge or mitigate risks
to which the Borrower or any Subsidiary has perceived or actual exposure (other
than those in respect of the Equity Interests or Indebtedness of the Borrower or
any Subsidiary), including with respect to currencies, and (b) Hedging
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Subsidiary.

 

SECTION 6.08.                                                     Restricted
Payments; Certain Payments of Indebtedness.  (a)  None of the Borrower or any
Subsidiary will declare or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except that:

 

(i)                                     any Subsidiary may declare and pay
dividends or make other distributions with respect to its Equity Interests, in
each case ratably to the holders of such Equity Interests (or if not ratably, on
a basis more favorable to the Borrower and the Loan Parties);

 

(ii)                                  the Borrower may declare and pay dividends
with respect to its Equity Interests payable solely in shares of Qualified
Equity Interests of the Borrower;

 

(iii)                               the Borrower may repurchase, purchase,
acquire, cancel or retire for value Equity Interests of the Borrower from
present or former employees, officers, directors or consultants (or their
estates or beneficiaries under their estates) of the Borrower or any Subsidiary
upon the death, disability, retirement or termination of employment or service
of such employees, officers, directors or consultants, or to the extent
required, pursuant to employee benefit plans, employment agreements, stock
purchase agreements or stock purchase plans, or other benefit plans; provided
that the aggregate amount of Restricted Payments made pursuant to this
Section 6.08(a)(iii) shall not exceed $10,000,000 in the aggregate;

 

97

--------------------------------------------------------------------------------


 

(iv)                              the Borrower may make cash payments (A) to
satisfy an employee’s withholding tax obligations incurred in connection with
the exercise, vesting or acquisition of warrants, options or other securities
convertible into or exchangeable for Equity Interests in the Borrower and (B) in
lieu of the issuance of fractional shares representing insignificant interests
in the Borrower in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Equity Interests in the
Borrower;

 

(v)                                 the Borrower may acquire Equity Interests of
the Borrower upon the exercise of stock options for such Equity Interests of the
Borrower if such Equity Interests represent a portion of the exercise price of
such stock options or in connection with tax withholding obligations arising in
connection with the exercise of options by, or the vesting of restricted Equity
Interests held by, any current or former director, officer or employee of the
Borrower or its Subsidiaries;

 

(vi)                              the Borrower may convert or exchange any
Equity Interests of the Borrower for or into Qualified Equity Interests of the
Borrower;

 

(vii)                           so long as no Event of Default shall have
occurred and be continuing or would result therefrom, the Borrower may on any
date make Restricted Payments not otherwise permitted under this Agreement so
long as, at the time of the making of such Restricted Payment, the Leverage
Ratio, calculated on a Pro Forma Basis as of the date of making thereof, is not
in excess of 2.75 to 1.00;

 

(viii)                        any Subsidiary may repurchase its Equity Interests
held by minority shareholders or interest holders in a Permitted Acquisition or
another transaction permitted by Section 6.04(t) (it being understood that for
purposes of Section 6.04, the Borrower shall be deemed the purchaser of such
Equity Interests and such repurchase shall constitute an Investment by the
Borrower in a Person that is not a Subsidiary in the amount of such purchase
unless such Subsidiary becomes a Loan Party in connection with such repurchase);

 

(ix)                              so long as, at the date of declaration
thereof, no Event of Default shall have occurred and be continuing or would
result therefrom, the Borrower may repurchase or redeem its Equity Interests
from its equity holders in an amount not to exceed $10,000,000; and

 

(x)                                 the Borrower may make Restricted Payments
within 60 days after the date of declaration thereof, if at the date of
declaration of such Restricted Payments, such Restricted Payments would have
been permitted pursuant to another clause of this Section 6.08(a).

 

98

--------------------------------------------------------------------------------


 

(b)                                 None of the Borrower or any Subsidiary will
make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Subordinated Indebtedness that is required
pursuant to Section 6.01 to be subordinated to the payment of the Obligations,
or any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, defeasance, cancelation or
termination of such Subordinated Indebtedness, except:

 

(i)                                     regularly scheduled interest and
principal payments as and when due in respect of such Subordinated Indebtedness,
other than payments prohibited by the subordination provisions thereof;

 

(ii)                                  refinancings of such Subordinated
Indebtedness with the proceeds of Refinancing Indebtedness permitted in respect
thereof under Section 6.01;

 

(iii)                               payments of or in respect of such
Subordinated Indebtedness made solely with Qualified Equity Interests in the
Borrower or the conversion of such Subordinated Indebtedness into Qualified
Equity Interests of the Borrower;

 

(iv)                              prepayments of intercompany Indebtedness
permitted hereby owed by the Borrower or any Subsidiary to the Borrower or any
Subsidiary; provided that, for the avoidance of doubt, no prepayment of any
Indebtedness owed by any Loan Party to any Subsidiary that is not a Loan Party
shall be permitted so long as an Event of Default shall have occurred and be
continuing or would result therefrom; and

 

(v)                                 so long as no Event of Default shall have
occurred and be continuing or would result therefrom, the Borrower may on any
date make payments of (including prepayments thereof) or in respect of any such
Subordinated Indebtedness (other than any intercompany Indebtedness) not
otherwise permitted hereunder so long as, at the time of the making of such
payment, the Leverage Ratio, calculated on a Pro Forma Basis as of the date of
making thereof, is not in excess of 2.75 to 1.00.

 

SECTION 6.09.                                                     Transactions
with Affiliates.  None of the Borrower or any Subsidiary will sell, lease or
otherwise transfer any assets to, or purchase, lease or otherwise acquire any
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions that are at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than those that
could be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Loan Parties not involving any other
Affiliate, (c) transactions between or among Subsidiaries that are not Loan
Parties not involving any other Affiliate, (d)  any Investment permitted under
Section 6.04, (e) the payment of reasonable fees to directors of the Borrower or
any Subsidiary who are not employees of the

 

99

--------------------------------------------------------------------------------


 

Borrower or any Subsidiary, (f) compensation, expense reimbursement and
indemnification of, and other employment arrangements (including severance
arrangements) and health, disability and similar insurance or benefit
arrangements with, directors, officers and employees of the Borrower or any
Subsidiary entered into in the ordinary course of business, (g) any Restricted
Payment permitted by Section 6.08, (h) sales of Equity Interests to Affiliates
to the extent not prohibited under this Agreement, (i) any payments or other
transactions pursuant to any tax sharing agreement among the Loan Parties and
their Subsidiaries; provided that any such tax sharing agreement is on terms
usual and customary for agreements of that type, and (j) any other transactions
between or among the Borrower and its Subsidiaries entered into in the ordinary
course of business including any transactions expressly permitted under this
Agreement or any other Loan Document.

 

SECTION 6.10.                                                     Restrictive
Agreements.  None of the Borrower or any Subsidiary will, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that restricts or imposes any condition upon (a) the ability of the
Borrower or any Subsidiary to create, incur or permit to exist any Lien upon any
of its assets to secure the Obligations or (b) the ability of any Subsidiary to
pay dividends or other distributions with respect to any of its Equity Interests
or to make or repay loans or advances to the Borrower or any Subsidiary;
provided that (i) the foregoing shall not apply to (A) restrictions and
conditions imposed by law or by this Agreement or any other Loan Document,
(B) restrictions and conditions contained in any agreement or document governing
or evidencing Subordinated Indebtedness or Refinancing Indebtedness, as
applicable, in respect of Indebtedness referred to in clause (A); provided that
the restrictions and conditions contained in any such agreement or document
referred to in this clause (B) are not less favorable in any material respect to
the Lenders than the restrictions and conditions imposed by this Agreement,
(C) restrictions and conditions existing on the date hereof identified on
Schedule 6.10, (D) in the case of any Subsidiary that is not a wholly-owned
Subsidiary, restrictions and conditions imposed by its Organizational Documents
or any related joint venture or similar agreements; provided that such
restrictions and conditions apply only to such Subsidiary and to the Equity
Interests of such Subsidiary, (E) restrictions imposed by any agreement
governing Indebtedness entered into after the Closing Date and permitted under
Section 6.01 that are, taken as a whole, in the good faith judgment of the
Borrower, no more restrictive with respect to the Borrower or any Subsidiary
than those contained in this Agreement and (F) customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary or any
assets of the Borrower or any Subsidiary, in each case pending such sale;
provided that such restrictions and conditions apply only to such Subsidiary or
the assets that are to be sold and, in each case, such sale is permitted
hereunder; and (ii) clause (a) of the foregoing shall not apply to
(A) restrictions and conditions imposed by any agreement relating to secured
Indebtedness permitted by clause (e), (f), (h), (i), (j), (l), (m), (n) and
(o) of Section 6.01 if such restrictions and conditions apply only to the assets
securing such Indebtedness, (B) customary provisions in leases, licenses and
other agreements restricting the assignment thereof and (C) restrictions imposed
by agreements relating to Indebtedness of any Subsidiary in existence at the
time such Subsidiary became a Subsidiary and otherwise permitted by
Section 6.01(f); provided that such restrictions apply only to such Subsidiary
and its

 

100

--------------------------------------------------------------------------------


 

assets (or any special purpose acquisition Subsidiary without material assets
acquiring such Subsidiary pursuant to a merger).  Nothing in this paragraph
shall be deemed to modify the requirements set forth in the definition of the
term “Collateral and Guarantee Requirement” or the obligations of the Loan
Parties under Sections 5.03, 5.11 or 5.17 or under the Security Documents.

 

SECTION 6.11.                                                     Amendment of
Material Documents.  None of the Borrower or any Subsidiary will amend, modify
or waive any of its rights under (a) any agreement or instrument document
evidencing Subordinated Indebtedness that constitutes Material Indebtedness
except pursuant to the subordination/intercreditor terms applicable to such
Subordinated Indebtedness or (b) its certificate of incorporation, bylaws or
other organizational documents, in each case to the extent such amendment,
modification or waiver would be materially adverse to the Lenders.

 

SECTION 6.12.                                                     Fiscal Year. 
The Borrower will not, and the Borrower will not permit any other Loan Party to,
change its fiscal year to end on a date other than June 30.

 

SECTION 6.13.                                                     Leverage
Ratio.  Beginning with the first full fiscal quarter after the Closing Date, the
Borrower will not permit the Leverage Ratio to exceed 3.0 to 1.0 as of the last
day of any fiscal quarter of the Borrower.

 

SECTION 6.14.                                                     Interest
Coverage Ratio.  Beginning with the first full fiscal quarter ending after the
Closing Date, the Borrower will not permit the Interest Coverage Ratio to be
less than 3.0 to 1.0 as of the end of any fiscal quarter of the Borrower.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (each such event, an “Event of Default”) shall
occur:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 the Borrower shall fail to pay (i) any
interest on any Loan or (ii) any fee or any other amount (other than an amount
referred to in clause (a) or clause (b)(i) of this Article VII) payable under
this Agreement or any other Loan Document, in each case, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five Business Days;

 

(c)                                  any representation, warranty or statement
made or deemed made by or on behalf of the Borrower or any Loan Party in any
Loan Document or in any certificate furnished by or on behalf of the Borrower or
any Loan Party pursuant to or in connection with this Agreement or any other
Loan Document

 

101

--------------------------------------------------------------------------------


 

shall prove to have been incorrect in any material respect when made or deemed
made and such failure shall continue unremedied for a period of 21 Business
Days;

 

(d)                                 the Borrower shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.02, 5.04
(with respect to the existence of the Borrower), 5.10, 5.18 or in Article VI;

 

(e)                                  any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement or any
other Loan Document (other than those specified in clause (a), (b) or (d) of
this Article VII), and such failure shall continue unremedied for a period of 60
days after notice thereof from the Administrative Agent or any Lender to the
Borrower (with a copy to the Administrative Agent in the case of any such notice
from a Lender);

 

(f)                                   the Borrower or any Subsidiary shall fail
to make any payment (whether of principal, interest, premium or otherwise and
regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and payable (after giving effect to any grace period
applicable on the date on which such payment was initially due);

 

(g)                                  any event or condition occurs that results
in any Material Indebtedness becoming due or being required to be prepaid,
repurchased, redeemed or defeased prior to its scheduled maturity or that
enables or permits the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf, or, in the case of any Hedging
Agreement, the applicable counterparty, to cause such Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity (in each case after expiration of any
applicable grace or cure period set forth in the agreement or instrument
evidencing or governing such Material Indebtedness); provided that this
clause (g) shall not apply to (i) any secured Indebtedness that becomes due as a
result of the voluntary sale, transfer or other disposition of the assets
securing such Indebtedness, (ii) any Indebtedness that becomes due as a result
of a voluntary refinancing thereof permitted under Section 6.01 or (iii) the
occurrence of any conversion or exchange trigger in Indebtedness that is
contingently convertible or exchangeable into Equity Interests of the Borrower;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any other Loan
Party or its debts, or of a substantial part of its assets, under any Federal,
State or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any other Loan
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

102

--------------------------------------------------------------------------------


 

(i)                                     the Borrower or any other Loan Party
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation (other than any liquidation permitted under Section 6.03(a)(v)),
reorganization or other relief under any Federal, State or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (h) of this Article VII,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any other Loan
Party or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding or
(v) make a general assignment for the benefit of creditors, or the board of
directors (or similar governing body) of the Borrower or any other Loan Party
(or any committee thereof) shall adopt any resolution or otherwise authorize any
action to approve any of the actions referred to above in this clause (i) or
clause (h) of this Article VII;

 

(j)                                    the Borrower or any other Loan Party
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due by reason of insolvency;

 

(k)                                 one or more judgments for the payment of
money in an aggregate amount in excess of $25,000,000 (other than any such
judgment covered by insurance (other than under a self-insurance program) to the
extent a claim therefor has been made in writing and liability therefor has not
been denied by the insurer) outstanding at any given time, shall be rendered
against the Borrower, any other Loan Party or any combination thereof and the
same shall remain undischarged for a period of 45 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower or any
other Loan Party to enforce any such judgment;

 

(l)                                     an ERISA Event shall have occurred that,
when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect;

 

(m)                             any Lien purported to be created under any
Security Document shall cease to be, or shall be asserted by any Loan Party not
to be, a valid and perfected Lien on any Collateral with the priority required
by the applicable Security Document, except as a result of (i) the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents, (ii) the release thereof as provided in the applicable Security
Document or Section 9.14 or (iii) as a result of the Administrative Agent’s
failure to take action within its control, including without limitation,
(A) failure to maintain possession of any stock certificate, promissory note or
other instrument delivered to it under the Collateral Agreement or (B) file
continuation statements under the applicable Uniform Commercial Code (or similar
provisions under applicable law);

 

103

--------------------------------------------------------------------------------


 

(n)                                 This Agreement and any Guarantee purported
to be created under any Loan Document shall cease to be, or shall be asserted by
any Loan Party not to be, in full force and effect, except as a result of
(i) the release thereof or any limitation in respect thereof, in each case as
provided in the applicable Loan Document or Section 9.14 or (ii) any legal
reservation identified in the opinion letter of K&L Gates LLP delivered to the
Administrative Agent pursuant to Section 4.01(d)(iv) or any other opinion letter
delivered pursuant to this Agreement; or

 

(o)                                 a Change in Control shall occur.

 

then, subject to Section 4.04, and (i) in every such event (other than an event
with respect to the Borrower described in clause (h) or (i) of this
Article VII), and at any time after the Closing Date and thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by written notice to the Borrower, take any or all
of the following actions, at the same or different times:  (A) terminate the
Commitments, and thereupon the Commitments shall terminate immediately and
(B) declare the Loans then outstanding to be due and payable in whole (or in
part (but ratably as among the Loans at such time outstanding), in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued or owing hereunder, shall become due
and payable immediately, in each case without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower; and
(ii) in the case of any event with respect to the Borrower described in
clause (h) or (i) of this Article VII, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower hereunder,
shall immediately and automatically become due, in each case without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

 

Notwithstanding anything in this Agreement to the contrary, for a period
commencing on the Closing Date and ending on the date falling 180 days after the
Closing Date (the “Clean-Up Date”), notwithstanding any other provision of any
Loan Document, any breach of covenants, misrepresentation or other default which
arises with respect to the Target Group will be deemed not to be a breach of
representation or warranty, a breach of covenant or an Event of Default, as the
case may be, if:

 

(i)                                     it is capable of remedy and reasonable
steps are being taken to remedy it;

 

(ii)                                  the circumstances giving rise to it have
not knowingly been procured by or approved by the Borrower; and

 

(iii)                               it is not reasonably likely to have a
material adverse effect on the Borrower and its Subsidiaries, on a consolidated
basis.

 

104

--------------------------------------------------------------------------------


 

If the relevant circumstances are continuing on or after the Clean-Up Date,
there shall be a breach of representation or warranty, breach of covenant or
Event of Default, as the case may be, notwithstanding the above.

 

ARTICLE VIII

 

The Administrative Agent

 

Each of the Lenders hereby irrevocably appoints the entity named as
Administrative Agent in the heading of this Agreement and its permitted
successors to serve as administrative agent and collateral agent under the Loan
Documents and authorizes the Administrative Agent, in its capacity as
Administrative Agent, to execute and deliver the Loan Documents and to take such
actions and to exercise such powers as are delegated to the Administrative Agent
by the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto (including, as trustee under any Security Document
governed by English, Israeli or other relevant law).  It is understood and
agreed that the use of the term “agent” (or any similar term) herein or in any
other Loan Document with reference to the Administrative Agent is not intended
to connote any fiduciary duty or other implied (or express) obligations arising
under agency doctrine of any applicable law.  Instead, such term is used as a
matter of market custom and is intended to create or reflect only an
administrative relationship between contracting parties.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents, and its duties hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or to exercise any discretionary power (including with respect to
enforcement and collection), except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith to be necessary, under the circumstances as provided
in the Loan Documents); provided that the Administrative Agent shall not be
required to take any action that, in its opinion, could expose the
Administrative Agent to liability or be contrary to this Agreement or any other
Loan Document or applicable law, and (c) except as expressly set forth in the
Loan Documents,

 

105

--------------------------------------------------------------------------------


 

the Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower,
any Subsidiary or any other Affiliate of any of the foregoing that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity.  Notwithstanding clause (b) of the
immediately preceding sentence, the Administrative Agent shall not be required
to take, or to omit to take, any action hereunder or under the Loan Documents
unless, upon demand, the Administrative Agent receives an indemnification
satisfactory to it from the Lenders (or, to the extent applicable and acceptable
to the Administrative Agent, any other Secured Party) against all liabilities,
costs and expenses that, by reason of such action or omission, may be imposed
on, incurred by or asserted against the Administrative Agent or any Related
Person thereof.  The Administrative Agent shall not be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents) or in the
absence of its own gross negligence or willful misconduct (such absence to be
presumed unless otherwise determined by a court of competent jurisdiction by a
final and nonappealable judgment).  The Administrative Agent shall be deemed not
to have actual knowledge of any Default unless and until written notice thereof
(stating that it is a “notice of default”) is given to the Administrative Agent
by the Borrower or a Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document or the
occurrence of any Default, (iv) the sufficiency, validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent or
satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent or otherwise authenticated by
the proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof).  The Administrative Agent also shall be entitled to rely, and shall
not incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written confirmation thereof.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender

 

106

--------------------------------------------------------------------------------


 

unless the Administrative Agent shall have received notice to the contrary from
such Lender prior to the making of such Loan.  The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any of and all their
duties and exercise their rights and powers through their respective Related
Parties.  The exculpatory provisions of this Article VIII shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

 

Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such.  In connection with such resignation, the
Administrative Agent shall give written notice of its intent to resign to the
Lenders and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower (and so
long as no Event of Default shall have occurred and be continuing, with the
consent of the Borrower, not to be unreasonably withheld or delayed), to appoint
a successor which will be a bank with an office in New York, New York or an
Affiliate of any such bank.  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its intent to resign, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a bank with an office in New York, New
York, or an Affiliate of any such bank subject, so long as no Event of Default
shall have occurred and be continuing, to the approval by the Borrower (which
approval shall not be unreasonably withheld or delayed).  Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed by the Borrower and such successor.  Notwithstanding the
foregoing, in the event no successor Administrative Agent shall have been so
appointed and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its intent to resign, the retiring
Administrative Agent may give notice of the effectiveness of its resignation to
the Lenders and the Borrower, whereupon, on the date of effectiveness of such
resignation stated in such notice, (a) the retiring Administrative Agent shall
be discharged from its

 

107

--------------------------------------------------------------------------------


 

duties and obligations hereunder and under the other Loan Documents; provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Security Document for the benefit of the Secured
Parties, the retiring Administrative Agent shall continue to be vested with such
security interest and be subject to such compliance as collateral agent for the
benefit of the Secured Parties and, in the case of any Collateral in the
possession of the Administrative Agent, shall continue to hold such Collateral,
in each case until such time as a successor Administrative Agent is appointed
and accepts such appointment in accordance with this paragraph (it being
understood and agreed that the retiring Administrative Agent shall have no duty
or obligation to take any further action under any Security Document, including
any action required to maintain the perfection of any such security interest),
and (b) the Required Lenders shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent;
provided that (i) all payments required to be made hereunder or under any other
Loan Document to the Administrative Agent for the account of any Person other
than the Administrative Agent shall be made directly to such Person and (ii) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall also directly be given or made to each Lender. 
Following the effectiveness of the Administrative Agent’s resignation from its
capacity as such, the provisions of this Article VIII and Section 9.03, as well
as any exculpatory, reimbursement and indemnification provisions set forth in
any other Loan Document, shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent and in respect of the matters
referred to in the proviso under clause (a) above.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Arranger or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, the
Arranger or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption or any other Loan Document pursuant to which it shall become a
Lender hereunder, shall be deemed to have acknowledged receipt of, and consented
to and approved, this Agreement and each other Loan Document and each other
document required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent or the Lenders on the Effective Date (and the Closing Date,
as applicable).

 

Except with respect to the exercise of setoff rights of any Lender in accordance
with Section 9.08 or with respect to a Lender’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize

 

108

--------------------------------------------------------------------------------


 

upon any of the Collateral or to enforce any Guarantee of the Obligations, it
being understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Administrative Agent on behalf of the
Secured Parties in accordance with the terms thereof.  In the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Administrative Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition, and the Administrative Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Loan
Document Obligations as a credit on account of the purchase price for any
collateral payable by the Administrative Agent on behalf of the Secured Parties
at such sale or other disposition.

 

In furtherance of the foregoing and not in limitation thereof, no Hedging
Agreement the obligations under which constitute Secured Hedging Obligations
will create (or be deemed to create) in favor of any Secured Party that is a
party thereto any rights in connection with the management or release of any
Collateral or of the obligations of any Loan Party under this Agreement or any
other Loan Document.  By accepting the benefits of the Collateral, each Secured
Party that is a party to any such Hedging Agreement shall be deemed to have
appointed the Administrative Agent to serve as administrative agent and
collateral agent under the Loan Documents and agreed to be bound by the Loan
Documents as a Secured Party thereunder, subject to the limitations set forth in
this paragraph.

 

The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(f).  The Administrative
Agent shall not be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon, or any certificate prepared by any Loan Party in
connection therewith, nor shall the Administrative Agent be responsible or
liable to the Lenders for any failure to monitor or maintain any portion of the
Collateral.

 

In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, State or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or

 

109

--------------------------------------------------------------------------------


 

advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim under Sections 2.12, 2.13, 2.15, 2.16, 2.17 and 9.03)
allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each other Secured Party to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders or the other Secured Parties, to
pay to the Administrative Agent any amount due to it, in its capacity as the
Administrative Agent, under the Loan Documents (including under Section 9.03).

 

Notwithstanding anything herein to the contrary, the Arranger shall have no
duties or obligations under this Agreement or any other Loan Document (except in
its capacity, as applicable, as a Lender), but all such Persons shall have the
benefit of the indemnities provided for hereunder.

 

The provisions of this Article VIII are solely for the benefit of the
Administrative Agent and the Lenders, and, except solely to the extent of the
Borrower’s rights to consent and notice pursuant to and subject to the
conditions set forth in this Article VIII, none of the Borrower or any
Subsidiary shall have any rights as a third party beneficiary of any such
provisions.  Each Secured Party, whether or not a party hereto, will be deemed,
by its acceptance of the benefits of the Collateral and the Guarantees of the
Obligations provided under the Loan Documents, to have agreed to the provisions
of this Article VIII.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.                                                     Notices.  (a) 
Except in the case of notices and other communications expressly permitted to be
given by telephone (and subject to paragraph (b) of this Section 9.01), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax, as follows:

 

(i)                                     if to the Borrower, to it at Aspen
Technology, Inc., 20 Crosby Drive, Bedford, MA 01730, Attention: Chief Financial
Officer and General Counsel (Telecopy No. (781) 221-5215);

 

(ii)                                  if to the Administrative Agent, to it at
JPMorgan Chase Bank, N.A., 10 South Dearborn Street, Chicago, Illinois 60603,
Attention of J.P. Morgan Loan & Agency Servicing (Telecopy No. (888) 303-9732),
with a copy to JPMorgan Chase Bank, N.A., 270 Park Avenue, 43rd Floor,

 

110

--------------------------------------------------------------------------------


 

New York, New York 10017, Attention of Justin B. Kelley (Telecopy No. (917)
464-6072);

 

(iii)                               if to any other Lender, to it at its address
(or fax number) set forth in its Administrative Questionnaire.

 

Notices and communications sent by hand or overnight courier service, or mailed
by certified or registered mail, shall be deemed to have been given when
received; notices sent by fax shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient).  Notices delivered through electronic communications to the
extent provided in paragraph (b) of this Section 9.01 shall be effective as
provided in such paragraph.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet and intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices under Article II to any Lender if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article II by electronic communication.  Any notices or other communications to
the Administrative Agent, the Borrower may be delivered or furnished by
electronic communications pursuant to procedures approved by the recipient
thereof prior thereto; provided that approval of such procedures may be limited
or rescinded by any such Person by notice to each other such Person.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses
(i) and (ii) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.

 

(c)                                  Any party hereto may change its address or
fax number for notices and other communications hereunder by notice to the other
parties hereto.

 

(d)                                 the Borrower agree that the Administrative
Agent may, but shall not be obligated to, make any Communication by posting such
Communications on Debt Domain, Intralinks, Syndtrak or a similar electronic
transmission system (the “Platform”).  The Platform is provided “as is” and “as
available”.  Neither the Administrative Agent nor any of its Related Parties
warrants, or shall be deemed to warrant, the adequacy of the Platform and
expressly disclaim liability for errors or

 

111

--------------------------------------------------------------------------------


 

omissions in the Communications.  No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made, or shall be deemed to be made, by the Administrative
Agent or any of its Related Parties in connection with the Communications or the
Platform.

 

SECTION 9.02.                                                     Waivers;
Amendments.  (a)  No failure or delay by the Administrative Agent or any Lender
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the
Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have.  No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by any Loan Party therefrom
shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 9.02, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.  Without limiting the generality of the foregoing, the execution and
delivery of this Agreement or the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time.

 

(b)                                 Except as otherwise expressly provided in
this Agreement, none of this Agreement, any other Loan Document or any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower, the Administrative Agent and the Required Lenders and, in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto, in each case with the consent of the Required Lenders
(unless the Administrative Agent has express authority herein or therein to
consent unilaterally), provided that (i) any provision of this Agreement or any
other Loan Document may be amended by an agreement in writing entered into by
the Borrower and the Administrative Agent to cure any ambiguity, omission,
defect or inconsistency so long as, in each case, (A) such amendment does not
adversely affect in any material respect the rights of any Lender or (B) the
Lenders shall have received at least five Business Days’ prior written notice
thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment
and (ii) no such agreement shall (A) increase the Commitment of any Lender
without the written consent of such Lender, (B) reduce the principal amount of
any Loan or reduce the rate of interest thereon (except in connection with the
waiver of applicability of any post-default increase in interest rates), or
reduce any fees payable hereunder, in each case,  without the written consent of
each Lender directly and adversely effected thereby (in which case the separate
consent of the Required Lenders shall not be required), (C) postpone the
scheduled maturity date of any Loan, or the date of any scheduled payment of the
principal amount of any Term Loan under Section 2.10,

 

112

--------------------------------------------------------------------------------


 

or any date for the payment of any interest or fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
directly and adversely effected thereby (in which case the separate consent of
the Required Lenders shall not be required), (D) change Section 2.18(b) or
2.18(c) in a manner that would alter the pro rata sharing of payments required
thereby without the written consent of each Lender adversely affected thereby,
(E) change any of the provisions of this Section 9.02 or the percentage set
forth in the definition of the term “Required Lenders” or any other provision of
this Agreement or any other Loan Document specifying the number or percentage of
Lenders required to waive, amend or otherwise modify any rights thereunder or
make any determination or grant any consent thereunder, without the written
consent of each Lender; provided that, with the consent of the Required Lenders,
the provisions of this Section 9.02 and the definition of the term “Required
Lenders” may be amended to include references to any new class of loans created
under this Agreement (or to lenders extending such loans) on substantially the
same basis as the corresponding references relating to the existing classes of
Loans or Lenders, (F) release all or substantially all of the value of the
Guarantees provided by the Loan Parties under the Guarantee Agreement without
the written consent of each Lender (except as expressly provided in Section 9.14
or the Guarantee Agreement (including any such release by the Administrative
Agent in connection with any sale or other disposition of any Subsidiary upon
the exercise of remedies under the Security Documents), it being understood and
agreed that an amendment or other modification of the type of obligations
guaranteed under the Guarantee Agreement shall not be deemed to be a release or
limitation of any Guarantee), (G) release all or substantially all the
Collateral from the Liens of the Security Documents without the written consent
of each Lender (except as expressly provided in Section 9.14 or the applicable
Security Document (including any such release by the Administrative Agent in
connection with any sale or other disposition of the Collateral upon the
exercise of remedies under the Security Documents), it being understood and
agreed that an amendment or other modification of the type of obligations
secured by the Security Documents shall not be deemed to be a release of the
Collateral from the Liens of the Security Documents) or (H) waive any of the
conditions specified in Sections 4.01, 4.02 or 4.03 without the written consent
of each Lender directly and adversely affected thereby; provided further that no
such agreement shall amend, modify, extend or otherwise affect the rights or
obligations of the Administrative Agent without the prior written consent of the
Administrative Agent.  Notwithstanding any of the foregoing, no consent with
respect to any amendment, waiver or other modification of this Agreement or any
other Loan Document shall be required of any Defaulting Lender, except with
respect to any amendment, waiver or other modification referred to in clause
(A), (B) or (C) of clause (ii) of the first proviso of this paragraph and then
only in the event such Defaulting Lender shall be affected by such amendment,
waiver or other modification.

 

(c)                                  In connection with any proposed amendment,
modification, waiver, consent or termination (a “Proposed Change”) requiring the
consent of all Lenders or all affected Lenders, if the consent of the Required
Lenders (and, to the extent any Proposed Change requires the consent of Lenders
holding Loans pursuant to paragraph (b) of this Section 9.02, the consent of a
majority in interest of the outstanding

 

113

--------------------------------------------------------------------------------


 

Loans and unused Commitments) to such Proposed Change is obtained, but the
consent to such Proposed Change of other Lenders whose consent is required is
not obtained (any such Lender whose consent is not obtained as described in
paragraph (b) of this Section 9.02 being referred to as a “Non-Consenting
Lender”), then, so long as the Lender that is acting as Administrative Agent is
not a Non-Consenting Lender, the Borrower may, at its sole expense and effort,
upon notice to such Non-Consenting Lender and the Administrative Agent, require
such Non-Consenting Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Non-Consenting Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
(iii) the Borrower or such assignee shall have paid to the Administrative Agent
the processing and recordation fee specified in Section 9.04(b), (iv) such
assignment does not conflict with applicable law and (v) the assignee shall have
given its consent to such Proposed Change.

 

(d)                                 Notwithstanding anything herein to the
contrary, the Administrative Agent may, without the consent of any Secured
Party, consent to a departure by any Loan Party from any covenant of such Loan
Party set forth in this Agreement, the Guarantee Agreement, the Collateral
Agreement or any other Security Document to the extent such departure is
consistent with the authority of the Administrative Agent set forth in the
definition of the term “Collateral and Guarantee Requirement”.

 

(e)                                  The Administrative Agent may, but shall
have no obligation to, with the concurrence of any Lender, execute amendments,
waivers or other modifications on behalf of such Lender.  Any amendment, waiver
or other modification effected in accordance with this Section 9.02 shall be
binding upon each Person that is at the time thereof a Lender and each Person
that subsequently becomes a Lender.

 

SECTION 9.03.                                                     Expenses;
Indemnity; Damage Waiver.  (a)  The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, the
Arranger and their respective Affiliates, including the reasonable and
documented fees, charges and disbursements of one primary counsel and, one firm
of local counsel in each jurisdiction as the Administrative Agent shall deem
reasonably advisable in connection with the creation and perfection of the
security interests in the Collateral provided under the Loan Documents, in
connection with the structuring, arrangement and syndication of the credit
facilities provided for herein and any credit or similar facility refinancing or
replacing, in whole or in part, any of the credit facilities provided for
herein, as well as the preparation, execution, delivery and administration of
this Agreement, the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), provided that the
Administrative Agent shall provide (A) an estimate to the Borrower of the

 

114

--------------------------------------------------------------------------------


 

expected aggregate costs and expenses (i) prior to the Effective Date, with
respect to the transaction contemplated to occur on or prior to the Closing Date
and (ii) prior to any other material transaction occurring after the Closing
Date, with respect to any such transaction and (B) in each case, will provide
the Borrower with periodic updates on the accrual of costs and expenses to the
extent such accruals exceed the estimate provided in subsection (A) above, and
(ii) all out-of-pocket expenses incurred by the Administrative Agent, the
Arranger or any Lender, including the reasonable and documented fees, charges
and disbursements of any outside counsel for any of the foregoing, in connection
with the enforcement or protection of its rights in connection with the Loan
Documents, including its rights under this Section 9.03, or in connection with
the Loans made hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans;
provided that expenses set forth in this clause (ii) shall be limited to (A) one
counsel to the Administrative Agent and for the Lenders (taken together as a
single group or client), (B) if necessary, one local counsel required in any
relevant local jurisdiction and applicable special regulatory counsel,
(C) additional counsel retained with the Borrower’s consent (such consent not to
be unreasonably withheld or delayed) and (D) if representation of the
Administrative Agent and/or all Lenders in such matter by a single counsel would
be inappropriate based on the advice of legal counsel due to the existence of an
actual or potential conflict of interest, one additional counsel for each party
subject to such conflict.

 

(b)                                 The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Arranger and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”), against, and hold each Indemnitee harmless from, any
and all losses, claims, damages, penalties, liabilities and related expenses,
including reasonable and documented fees, charges and disbursements of outside
counsel (limited to reasonable fees, disbursements and other charges of one
primary counsel for all Indemnitees, taken as a whole, and, if necessary, one
firm of local counsel in each appropriate jurisdiction (which may include a
single special counsel acting in multiple jurisdictions) for all Indemnitees,
taken as a whole (and, in the case of an actual or perceived conflict of
interest, where an Indemnitee affected by such conflict informs the Borrower of
such conflict and thereafter retains its own counsel, of another firm of counsel
for such affected Indemnitee and, if necessary, one firm of local counsel in
each appropriate jurisdiction (which may include a single special counsel acting
in multiple jurisdictions) for such affected Indemnitee) and other reasonable
and documented out-of-pocket expenses, incurred by or asserted against any
Indemnitee arising out of, in connection with or as a result of (i) the
structuring, arrangement and syndication of the credit facilities provided for
herein, the preparation, execution, delivery and administration of this
Agreement, the other Loan Documents or any other agreement or instrument
contemplated hereby or thereby, the performance by the parties to this Agreement
or the other Loan Documents of their respective obligations hereunder or
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby or thereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any premises leased or operated by the Borrower or any
Subsidiary, or any Environmental Liability related in any way to the Borrower or
any Subsidiary or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the

 

115

--------------------------------------------------------------------------------


 

foregoing, whether based on contract, tort or any other theory and whether
initiated against or by any party to this Agreement or any other Loan Document,
any Affiliate of any of the foregoing or any third party (and regardless of
whether any Indemnitee is a party thereto); provided that the foregoing
indemnity shall not, as to any Indemnitee, apply to any losses, claims, damages,
penalties, liabilities or related expenses to the extent they (A) are found in a
final and non-appealable judgment of a court of competent jurisdiction to have
resulted from the willful misconduct or gross negligence of such Indemnitee,
(B) result from a claim brought by the Borrower or any of its Subsidiaries for a
material breach of such Indemnitee’s obligations under this Agreement or any
other Loan Document if the Borrower or such Subsidiary has obtained a final and
non-appealable judgment of a court of competent jurisdiction in the Borrower’s
or its Subsidiary’s favor on such claim as determined by a court of competent
jurisdiction or (C) result from a proceeding that does not involve an act or
omission by the Borrower or any of its Affiliates and that is brought by an
Indemnitee against any other Indemnitee (other than a proceeding that is brought
against the Administrative Agent or any Arranger in its capacity as such or in
fulfilling its roles as an agent or arranger hereunder or any similar role with
respect to the Indebtedness incurred or to be incurred hereunder).  This
paragraph shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.

 

(c)                                  To the extent that the Borrower fails to
indefeasibly pay any amount required to be paid by it under paragraph (a) or
(b) of this Section 9.03 to the Administrative Agent (or any sub-agent thereof)
or any Related Party of any of the foregoing (and without limiting their
obligation to do so), each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent) or such Related Party, as applicable, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as applicable, was incurred by or asserted against
the Administrative Agent (or such sub-agent) or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity.  For purposes of this Section 9.03, a Lender’s
“pro rata share” shall be determined based upon its share of the sum of the
outstanding Term Loans and unused Term Commitments, in each case, at that time.

 

(d)                                 To the fullest extent permitted by
applicable law, the Borrower shall not assert, or permit any of its Affiliates
or Related Parties to assert, and each hereby waives, any claim against any
Indemnitee (i) for any damages arising from the use by others of information or
other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet) or (ii) on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or the use of the
proceeds thereof.

 

(e)                                  All amounts due under this Section 9.03
shall be payable within ten Business Days after written demand therefor.

 

116

--------------------------------------------------------------------------------


 

SECTION 9.04.                                                     Successors and
Assigns.  (a)  The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) neither the Borrower nor the Borrower may
assign, delegate or otherwise transfer any of their rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender (and any attempted assignment, delegation or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign,
delegate or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 9.04.  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
(to the extent provided in paragraph (c) of this Section 9.04), the Arranger
and, to the extent expressly contemplated hereby, the sub-agents of the
Administrative Agent and the Related Parties of any of the Administrative Agent,
the Arranger and any Lender) any legal or equitable right, remedy or claim under
or by reason of this Agreement.

 

(b)                                 (i)  Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign and delegate to one or more
Eligible Assignees after the funding of the Initial Term Loans on the Closing
Date all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:

 

(A)                               the Borrower (it being agreed that
notwithstanding anything herein, during the Certain Funds Period the Borrower
may withhold such consent in its sole discretion unless a Certain Funds Default
is continuing); provided that no consent of the Borrower shall be required
(1) for an assignment and delegation to a Lender, an Affiliate of a Lender or an
Approved Fund, (2) if an Event of Default (or during the Certain Funds Period a
Certain Funds Default) has occurred and is continuing, for any other assignment
and delegation; provided further that the Borrower shall be deemed to have
consented to any such assignment and delegation unless it shall object thereto
by written notice to the Administrative Agent within ten Business Days after
having received notice thereof; and

 

(B)                               the Administrative Agent (not to be
unreasonably withheld or delayed); provided that no consent of the
Administrative Agent shall be required for an assignment and delegation of any
Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

117

--------------------------------------------------------------------------------


 

(A)                               except in the case of an assignment and
delegation to a Lender, an Affiliate of a Lender or an Approved Fund or an
assignment and delegation of the entire remaining amount of the assigning
Lender’s Commitment or Loans , the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment and delegation (determined as
of the trade date specified in the Assignment and Assumption with respect to
such assignment and delegation or, if no trade date is so specified, as of the
date the Assignment and Assumption with respect to such assignment and
delegation is delivered to the Administrative Agent) shall not be less than
$10,000,000;

 

(B)                               each partial assignment and delegation shall
be made as an assignment and delegation of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement; provided that
this clause (B) shall not be construed to prohibit the assignment and delegation
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of Commitments or Loans;

 

(C)                               the parties to each assignment and delegation
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500, provided
that (1) only one such processing and recordation fee shall be payable in the
event of simultaneous assignments and delegations from any Lender or its
Approved Funds to one or more other Approved Funds of such Lender and (2) with
respect to any assignment and delegation pursuant to Section 2.19(b) or 9.02(c),
the parties hereto agree that such assignment and delegation may be effected
pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto; and

 

(D)                               the assignee, if it shall not be a Lender,
shall (1) deliver to the Administrative Agent and to the Borrower any tax forms
required by Section 2.17(f) and (2) to the Administrative Agent an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain MNPI) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable law, including Federal, State
and foreign securities laws.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(v) of this Section 9.04, from and after the effective
date specified in each Assignment and Assumption the assignee thereunder

 

118

--------------------------------------------------------------------------------


 

shall be a party hereto and, to the extent of the interest assigned and
delegated by such Assignment and Assumption, have the rights and obligations of
a Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned and delegated by such Assignment and Assumption,
be released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of (and subject to the
obligations and limitations of) Sections 2.15, 2.16, 2.17 and 9.03).  Any
assignment, delegation or other transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 9.04(c).

 

(iv)                              The Administrative Agent, acting solely for
this purpose as a non-fiduciary agent of the Borrower, shall maintain at one of
its offices a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount (and stated interest) of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and,
as to entries pertaining to it, any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

(v)                                 Upon receipt by the Administrative Agent of
a duly completed Assignment and Assumption executed by an assigning Lender and
an assignee, the assignee’s completed Administrative Questionnaire and any tax
forms required by Section 2.17(f) (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section 9.04 and any written consent to such assignment and delegation
required by paragraph (b) of this Section 9.04, the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register; provided that the Administrative Agent shall not be
required to accept such Assignment and Assumption or so record the information
contained therein if the Administrative Agent reasonably believes that such
Assignment and Assumption lacks any written consent required by this
Section 9.04 or is otherwise not in proper form, it being acknowledged that the
Administrative Agent shall have no duty or obligation (and shall incur no
liability) with respect to obtaining (or confirming the receipt) of any such
written consent or with respect to the form of (or any defect in)

 

119

--------------------------------------------------------------------------------


 

such Assignment and Assumption, any such duty and obligation being solely with
the assigning Lender and the assignee.  No assignment or delegation shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph, and following such recording, unless
otherwise determined by the Administrative Agent (such determination to be made
in the sole discretion of the Administrative Agent, which determination may be
conditioned on the consent of the assigning Lender and the assignee), shall be
effective notwithstanding any defect in the Assignment and Assumption relating
thereto.  Each assigning Lender and the assignee, by its execution and delivery
of an Assignment and Assumption, shall be deemed to have represented to the
Administrative Agent that all written consents required by this Section 9.04
with respect thereto (other than the consent of the Administrative Agent) have
been obtained and that such Assignment and Assumption is otherwise duly
completed and in proper form, and each assignee, by its execution and delivery
of an Assignment and Assumption, shall be deemed to have represented to the
assigning Lender and the Administrative Agent that such assignee is an Eligible
Assignee.

 

(vi)                              The words “execution”, “signed”, “signature”
and words of like import in any Assignment and Assumption shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
applicable, to the extent and as provided for in any applicable law, including
the Federal Electronic Signatures in Global and National Commerce Act, the New
York State Electronic Signatures and Records Act or any other similar State laws
based on the Uniform Electronic Transactions Act.

 

(c)                                  Any Lender may, without the consent of (or
notice to) the Borrower or the Administrative Agent, sell participations to one
or more Eligible Assignees (each, a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and Loans ); provided that (A) such Lender’s obligations
under this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Loan Document; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant or requires the approval of all
the Lenders.  The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the

 

120

--------------------------------------------------------------------------------


 

requirements and limitations therein, including the requirements under
Section 2.17(f) (it being understood and agreed that the documentation required
under Section 2.17(f) shall be delivered to the participating Lender)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 9.04; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section 9.04 and (B) shall not be
entitled to receive any greater payment under Section 2.15 or 2.17, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law or compliance by any Lender with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority made subsequent to the date hereof that occurs
after the Participant acquired the applicable participation. Each Lender that
sells a participation agrees, at the Borrower’s request and reasonable expense,
to use reasonable efforts to cooperate with the Borrower to effectuate the
provisions of Section 2.19(b) with respect to any Participant.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.18(c) as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement or any other Loan Document (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans or
its other obligations under this Agreement or any other Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(d)                                 Any Lender may, without the consent of the
Borrower or the Administrative Agent, at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 9.04 shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

(e)                                  Notwithstanding anything else to the
contrary contained in this Agreement, any attempted assignment or sale of a
participation to a Person who is not an Eligible Assignee shall be null and
void.

 

121

--------------------------------------------------------------------------------


 

SECTION 9.05.                                                     Survival.  All
covenants, agreements, representations and warranties made by the Loan Parties
in this Agreement and the other Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the other Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Arranger, any Lender or any Affiliate of any
of the foregoing may have had notice or knowledge of any Default or incorrect
representation or warranty at the time this Agreement or any other Loan Document
is executed and delivered or any credit is extended hereunder, and shall
continue in full force and effect as long as the principal of or any accrued
interest on any Loan or any fee or any other amount payable under this Agreement
is outstanding and unpaid and so long as the Commitments have not expired or
terminated.  The provisions of Sections 2.15, 2.16, 2.17, 2.18(e) and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof.

 

SECTION 9.06.                                                     Counterparts;
Integration; Effectiveness.  This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Notwithstanding any other provision of this Agreement to the
contrary, upon the Administrative Agent’s request, the Loan Parties agree to
promptly execute and deliver such amendments to this Agreement (other than any
amendment to the definition of Certain Funds Default, Certain Funds Period,
Certain Funds Purposes, Long Stop Date, Mandatory Cancellation Event, Certain
Funds Representations (or any Section or definition referred to therein or any
Section including any of those terms, or cross-references to any of the Sections
referred to in this Section to the extent modifying the conditionality or
availability of the Initial Term Loans in a manner adverse to the Borrower),
Section 4.02, Section 4.03, Section 4.04, Sections 9.04, 9.19 or this
Section 9.06 or that would otherwise impair the availability of the Initial Term
Loans for Certain Funds Purposes during the Certain Funds Period or would
otherwise conflict with restrictions set out in Section 4.04 (it being
understood this parenthetical shall not restrict modifications to the fees and
pricing of the Initial Term Loans nor shall it restrict immaterial changes to
such provisions)) as shall be necessary to implement any modifications to this
Agreement pursuant to any separate letter agreements between the Borrower and
the Administrative Agent during the period permitted therein.  This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent or the syndication of the Loans and
Commitments constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto,

 

122

--------------------------------------------------------------------------------


 

and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

SECTION 9.07.                                                     Severability. 
Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

SECTION 9.08.                                                     Right of
Setoff.  Subject to Section 4.04, if an Event of Default shall have occurred and
be continuing and the making of the request or the granting of the consent
specified in Article VI to authorize the Administrative Agent to declare the
Loans due and payable pursuant to Article VI shall have occurred, each Lender
and each of its Affiliates, is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) or other amounts at any time held and other obligations
(in whatever currency) at any time owing by such Lender or any such Affiliate to
or for the credit or the account of the Loan Parties against any of and all the
obligations then due of the Borrower now or hereafter existing under this
Agreement held by such Lender or any such Affiliates, irrespective of whether or
not such Lender or any such Affiliate shall have made any demand under this
Agreement and although such obligations of the Loan Parties are owed to a branch
or office of such Lender or any such Affiliate different from the branch or
office holding such deposit or obligated on such Indebtedness.  Each Lender
agrees to notify the applicable Loan Parties and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give or any delay in giving such notice shall not affect the validity of any
such setoff and application.

 

SECTION 9.09.                                                     Governing Law;
Jurisdiction; Consent to Service of Process.  (a)  This Agreement and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement and the
transactions contemplated hereby shall be governed by, and construed in
accordance with, the law of the State of New York.

 

(b)                                 The Borrower each irrevocably and
unconditionally agree that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Lender
or any Related Party of any of the foregoing in any way relating to this
Agreement or any other Loan Document or the transactions relating hereto or
thereto, in any forum other than the courts of the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York, and any appellate court from any thereof, and each of the parties
hereto irrevocably and unconditionally submits, for itself and its property, to
the jurisdiction of such courts and agrees that all claims in respect of any
action, litigation or proceeding may be heard

 

123

--------------------------------------------------------------------------------


 

and determined in such New York State court or, to the fullest extent permitted
by applicable law, in such Federal court.  Each party hereto agrees that a final
judgment in any such action, litigation or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.  Nothing in this Agreement shall affect any right that
the Administrative Agent or any Lender may otherwise have to bring any action,
litigation or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or any of its properties in the courts of any
jurisdiction.

 

(c)                                  The Borrower hereby irrevocably and
unconditionally waive, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any
action, litigation or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section 9.09.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

 

SECTION 9.10.                                                     WAIVER OF JURY
TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.10.

 

SECTION 9.11.                                                     Headings. 
Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 

SECTION 9.12.                                                    
Confidentiality.  Each Lender acknowledges that its ability to disclose
information concerning the Transactions is restricted by the City Code and the
Panel and that Section 9.12 is subject to those restrictions. Each of the
Administrative Agent and the Lenders agrees to maintain the

 

124

--------------------------------------------------------------------------------


 

confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Related Parties, including accountants, legal
counsel and other agents and advisors, it being understood and agreed that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential,
(b) to the extent required or requested by any regulatory authority purporting
to have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process (provided that the Administrative Agent
or such Lender, as applicable, agrees that it will, to the extent practicable
and other than with respect to any audit or examination conducted by bank
accountants or any governmental bank regulatory authority exercising examination
or regulatory authority, notify the Borrower promptly thereof, unless such
notification is prohibited by law), (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies under this Agreement or any
other Loan Document or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
in each case, only such information as is reasonably necessary to exercise such
remedies or enforce such rights, (f) subject to an agreement containing
confidentiality undertakings substantially similar to those of this
Section 9.12, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its Related
Parties) to any Hedging Agreement relating to the Borrower or any Subsidiary and
its obligations hereunder or under any other Loan Document, (g) on a
confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided for herein or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the credit facilities
provided for herein, (h) with the consent of the Borrower or (i) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section 9.12 or (ii) becomes available to the Administrative
Agent, any Lender or any Affiliate of any of the foregoing on a nonconfidential
basis from a source other than the Borrower or its Subsidiary.  For purposes of
this Section 9.12, “Information” means all information received from the
Borrower or its Related Parties relating to the Borrower or any Subsidiary or
their businesses, other than any such information that is available to the
Administrative Agent or any Lender prior to disclosure by the Borrower or its
Subsidiaries on a nonconfidential basis from a Person that is not subject to a
confidentiality obligation to the Borrower or any of its Related Parties.  Any
Person required to maintain the confidentiality of Information as provided in
this Section 9.12 shall be considered to have complied with its obligation to do
so if it has complied with the requirements set forth in this Section 9.12 and
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information (absent gross negligence or willful misconduct). For
the avoidance of doubt, the Borrower has the right to review and approve in
advance, with such approval not to be unreasonably withheld or delayed, all
press releases, advertisements and similar materials and disclosures (other than
any disclosures to industry trade organizations of information that is customary
for inclusion in league table measurements) that the Administrative Agent or any
Lender prepares or

 

125

--------------------------------------------------------------------------------


 

that is prepared on the Administrative Agent’s or any Lender’s behalf that
contain the Borrower’s or the Target’s name or the name of any of their
respective Affiliates.

 

SECTION 9.13.                                                     Interest Rate
Limitation.  Notwithstanding anything herein to the contrary, if at any time the
interest rate applicable to any Loan, together with all fees, charges and other
amounts that are treated as interest on such Loan under applicable law
(collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) that may be contracted for, charged, taken, received or reserved by the
Lender holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section 9.13 shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

 

SECTION 9.14.                                                     Release of
Liens and Guarantees.  A Loan Party (other than the Borrower) shall
automatically be released from its obligations under the Loan Documents, and all
security interests created by the Security Documents in Collateral owned by such
Loan Party shall be automatically released, upon the consummation of any
transaction permitted by this Agreement as a result of which such Loan Party
ceases to be a Subsidiary (or becomes an Excluded Subsidiary (other than solely
as a result of such Subsidiary ceasing to be a Significant Subsidiary));
provided that, if so required by this Agreement, the Required Lenders shall have
consented to such transaction and the terms of such consent shall not have
provided otherwise; provided further that as of any date upon which a Loan Party
(other than the Borrower) becomes an Excluded Subsidiary (other than solely as a
result of such Subsidiary ceasing to be a Significant Subsidiary), the Borrower
shall be deemed to have made an Investment in a Person that is not a Loan Party
in an amount equal to the fair market value of the assets (net of third-party
liabilities) of such Subsidiary as of such date (as determined reasonably and in
good faith by a Financial Officer of the Borrower).

 

Upon any sale or other transfer by any Loan Party (other than to the Borrower or
any other Loan Party) of any Collateral in a transaction permitted under this
Agreement, or upon the effectiveness of any written consent to the release of
the security interest created under any Security Document in any Collateral
pursuant to Section 9.02, the security interests in such Collateral created by
the Security Documents shall be automatically released.  In connection with any
termination or release pursuant to this Section 9.14, the Administrative Agent
shall execute and deliver to any Loan Party, at such Loan Party’s reasonable
expense, all documents that such Loan Party shall reasonably request to evidence
such termination or release.  Any execution and delivery of documents pursuant
to this Section 9.14 shall be without recourse to or warranty by the
Administrative Agent.  Each of the Secured Parties irrevocably authorizes the
Administrative Agent, at its option and in its discretion, to effect the
releases set forth in this Section 9.14.

 

126

--------------------------------------------------------------------------------


 

SECTION 9.15.                                                     USA PATRIOT
Act Notice.  Each Lender and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies each Loan Party that, pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify such Loan Party in
accordance with the USA PATRIOT Act.

 

SECTION 9.16.                                                     No Fiduciary
Relationship.  Each of the Borrower, on behalf of itself and its Subsidiaries,
agrees that in connection with all aspects of the transactions contemplated
hereby and any communications in connection therewith, the Borrower, the
Subsidiaries and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arranger, the Lenders and their respective Affiliates,
on the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Lenders or their Affiliates, and no such duty will be deemed to have
arisen in connection with any such transactions or communications.  The
Administrative Agent, the Arranger, the Lenders and their respective Affiliates
may be engaged, for their own accounts or the accounts of customers, in a broad
range of transactions that involve interests that differ from those of the
Borrower, the Subsidiaries and their respective Affiliates, and none of the
Administrative Agent, the Arranger, the Lenders or any of their respective
Affiliates has any obligation to disclose any of such interests to the Borrower
the Subsidiaries or any of their respective Affiliates.  To the fullest extent
permitted by law, each of the Borrower hereby waives and releases any claims
that it or any of its Affiliates may have against the Administrative Agent, the
Arranger, the Lenders or any of their respective Affiliates with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

SECTION 9.17.                                                     Non-Public
Information.  (a)  Each Lender acknowledges that all information, including
requests for waivers and amendments, furnished by the Borrower or the
Administrative Agent pursuant to or in connection with, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain MNPI.  Each Lender represents to the Borrower and the Administrative
Agent that (i) it has developed compliance procedures regarding the use of MNPI
and that it will handle MNPI in accordance with such procedures and applicable
law, including Federal, State and foreign securities laws, and (ii) it has
identified in its Administrative Questionnaire a credit contact who may receive
information that may contain MNPI in accordance with its compliance procedures
and applicable law, including Federal, State and foreign securities laws. Each
Lender acknowledges that its ability to disclose information concerning the
Transactions is restricted by the City Code and the Panel and that Section 9.12
is subject to those restrictions.

 

(b)                                 The Borrower and each Lender acknowledge
that, if information furnished by the Borrower pursuant to or in connection with
this Agreement is being distributed by the Administrative Agent through the
Platform, (i) the Administrative Agent may post any information that the
Borrower has indicated as containing MNPI solely on that portion of the Platform
designated for Private Side Lender Representatives

 

127

--------------------------------------------------------------------------------


 

and (ii) if the Borrower has not indicated whether any information furnished by
it pursuant to or in connection with this Agreement contains MNPI, the
Administrative Agent reserves the right to post such information solely on that
portion of the Platform as is designated for Private Side Lender
Representatives.  The Borrower agrees to clearly designate all information
provided to the Administrative Agent by or on behalf of the Borrower that is
suitable to be made available to Public Side Lender Representatives, and the
Administrative Agent shall be entitled to rely on any such designation by the
Borrower without liability or responsibility for the independent verification
thereof.

 

SECTION 9.18.                                                     Judgment
Currency.  (a)  If, for the purpose of obtaining judgment in any court, it is
necessary to convert a sum owing hereunder in U.S. Dollars into another
currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction U.S.
Dollars could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.

 

(b)                                 The obligations of each party hereto in
respect of any sum due to any other party hereto or any holder of the
obligations owing hereunder (the “Applicable Creditor”) shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than U.S. Dollars, be
discharged only to the extent that, on the Business Day following receipt by the
Applicable Creditor of any sum adjudged to be so due in the Judgment Currency,
the Applicable Creditor may in accordance with normal banking procedures in the
relevant jurisdiction purchase U.S. Dollars with the Judgment Currency; if the
amount of U.S. Dollars so purchased is less than the sum originally due to the
Applicable Creditor in U.S. Dollars, such party agrees, as a separate obligation
and notwithstanding any such judgment, to indemnify the Applicable Creditor
against such deficiency.  The obligations of the parties contained in this
Section 9.18 shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.

 

SECTION 9.19.                                                     Debt
Syndication During the Certain Funds Period.  Each of the Lenders and the
Administrative Agent confirms that it is aware of the terms and requirements of
Practice Statement No. 25 (Debt Syndication during Offer Periods) issued by the
Panel.

 

[Signature pages follow]

 

128

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

ASPEN TECHNOLOGY, INC., as the Borrower

 

 

 

 

by

 

 

 

 

/s/ Karl Johnsen

 

 

 

Name: Karl Johnsen

 

 

 

Title: Chief Financial Officer

 

129

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent,

 

 

 

 

 

 

by

 

 

 

 

/s/ Justin B. Kelley

 

 

 

Name: Justin B. Kelley

 

 

 

Title: Vice President

 

130

--------------------------------------------------------------------------------


 

DISCLOSURE SCHEDULES

 

Schedule 1.01(a)

Scheduled Excluded Equity Interests

 

None.

 

131

--------------------------------------------------------------------------------


 

Schedule 1.01(b)

Effective Date Guarantors

 

None.

 

132

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF] ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Assignment Effective Date set forth below and is entered into by and between
the Assignor (as defined below) and the Assignee (as defined below). 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex I attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions referred to above and the Credit Agreement, as of the Assignment
Effective Date inserted by the Administrative Agent as contemplated below,
(a) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the facilities identified below (including any Guarantees) and
(b) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b) above being referred to herein collectively as the “Assigned
Interest”).  Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.                                      Assignor:

 

2.                                      Assignee:

[and is [a Lender] [an Affiliate/Approved Fund of [Identify Lender]]](1)

 

3.                                      Borrower: Aspen Technology, Inc.

 

4.                                      Administrative Agent: JPMorgan Chase
Bank, N.A., as the Administrative Agent under the Credit Agreement

 

5.                                      Credit Agreement: The 364-Day Bridge
Credit Agreement dated as of January [11], 2016, among Aspen Technology, Inc.,
the Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent, as amended, restated, supplemented or otherwise modified as of the date
hereof

 

6.                                      Assigned Interest:(2)

 

--------------------------------------------------------------------------------

(1)                                 Select as applicable.

 

(2)                                 Must comply with the minimum assignment
amount set forth in Section 9.04(b)(ii)(A) of the Credit Agreement, to the
extent such minimum assignment amounts are applicable.

 

--------------------------------------------------------------------------------


 

Facility Assigned

 

Aggregate Amount of 
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans(3)

 

Term Commitment/ Loans

 

$

 

 

$

 

 

 

%

 

Assignment Effective Date:                                 , 20     [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE ASSIGNMENT EFFECTIVE
DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR]

 

The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain MNPI) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable law,
including federal, state and foreign securities laws.

 

--------------------------------------------------------------------------------

(3)                                 Set forth, to at least nine decimals, as a
percentage of the Commitments/Loans of all Term Lenders.

 

134

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

[NAME OF ASSIGNOR], as Assignor

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

[NAME OF ASSIGNEE], as Assignee

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

135

--------------------------------------------------------------------------------


 

[Consented to and](1) Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[Consented to:](2)

 

 

 

[ASPEN TECHNOLOGY, INC., as Borrower]

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(1)                                 To be included only if the consent of the
Administrative Agent is required by Section 9.04(b)(i)(B) or 9.04(b)(ii)(A) of
the Credit Agreement.

 

(2)                                 To be included only if the consent of the
Borrower is required by Section 9.04(b)(i)(A) or 9.04(b)(ii)(A) of the Credit
Agreement.

 

136

--------------------------------------------------------------------------------


 

ANNEX I

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
other than statements made by it herein, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any
Subsidiary or any Affiliate of the Borrower or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any Subsidiary or any Affiliate of the Borrower or any other Person of
any of their respective obligations under any Loan Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Assignment Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof (or,
prior to the first such delivery, the financial statements referred to in
Section 3.04 thereof), and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent, the Assignor or any other Lender, (v) if it is a
Lender that is a U.S. Person, attached to this Assignment and Assumption is an
executed copy of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax, (vi) if it is a Foreign Lender, attached to this
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement (including
Section 2.17(f) thereof), duly completed and executed by the Assignee, and
(vii) it does not bear a relationship to the Borrower as described in
Section 108(e)(4) of the Code; and (b) agrees that (i) it will, independently
and without reliance on the Administrative Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.  Payments.  From and after the Assignment Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignee whether
such amounts have accrued prior to or on or after the Assignment Effective
Date.  The Assignor and the Assignee shall make all such adjustments in payments
by the Administrative Agent for periods prior to the Assignment Effective Date
or with respect to the making of this assignment directly between themselves as
they shall have agreed, and the Administrative Agent shall have no obligations
with respect to any such adjustment.

 

--------------------------------------------------------------------------------


 

3.  Effect.  As of the Assignment Effective Date, (a) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment and
the Credit Agreement, have the rights and obligations of a Lender under the
Credit Agreement and (b) the Assignor shall, to the extent provided in this
Assignment, relinquish its rights (except those surviving the termination of the
Commitments and payment in full of the Obligations) and be released from its
obligations under the Loan Documents other than those obligations relating to
events and circumstances occurring prior to the Assignment Effective Date.

 

4.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by and construed in accordance with the laws of the State of
New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF] BORROWING REQUEST

 

JPMorgan Chase Bank, N.A.,
as Administrative Agent
10 South Dearborn Street

Chicago, Illinois 60603

Attention of J.P. Morgan Loan & Agency Servicing

(Telecopy No. (888) 303-9732)

 

with a copy to,

JPMorgan Chase Bank, N.A.

270 Park Avenue, 43rd Floor

New York, New York 10017

Attention of Justin B. Kelley

(Telecopy No. (917) 464-6072)

 

[Date]

 

Ladies and Gentlemen:

 

Reference is made to the 364-Day Bridge Credit Agreement dated as of
January [11], 2016 (as amended, supplemented or otherwise modified as of the
date hereof, the “Credit Agreement”) among Aspen Technology, Inc. (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.  Capitalized terms used but not otherwise defined herein
shall have the meanings specified in the Credit Agreement.

 

This notice constitutes a Borrowing Request and the Borrower hereby gives you
notice, pursuant to Section 2.03 of the Credit Agreement, that it requests a
Borrowing under the Credit Agreement, and in connection therewith specifies the
following information with respect to such Borrowing:

 

(A)       Aggregate principal amount of Borrowing :(6)

 

(B)       Date of Borrowing (which is a Business Day):

 

(C)       Type of Borrowing:(7)

 

(D)       Interest Period and the last day thereof:(8)

 

(E)        Location and number of the Borrower’s account to which proceeds of
the requested Borrowing are to be disbursed: [Name of Bank] (Account
No.:                                         )

 

--------------------------------------------------------------------------------

(6)                                 Must comply with Section 2.02(c) of the
Credit Agreement.

 

(7)                                 Specify Eurocurrency or ABR Borrowing.  If
no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.

 

(8)                                 Applicable to Eurocurrency Borrowings, shall
be subject to the definition of “Interest Period” and can be a period of one,
two, three or six months (or, to the extent made available by all Lenders
participating in the requested Borrowing, twelve months).  If an Interest Period
is not specified, then the Borrower shall be deemed to have selected an Interest
Period of one month’s duration.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

ASPEN TECHNOLOGY, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF U.S. COLLATERAL AGREEMENT

 

--------------------------------------------------------------------------------


 

 

COLLATERAL AGREEMENT

 

dated as of

 

[   ], 2016,

 

among

 

ASPEN TECHNOLOGY, INC.,

 

THE OTHER SUBSIDIARIES OF Aspen Technology, Inc.
IDENTIFIED HEREIN

 

and

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

Definitions

 

 

 

SECTION 1.01

Defined Terms

1

SECTION 1.02

Other Defined Terms

1

 

 

 

ARTICLE II

 

Pledge of Securities

 

 

 

SECTION 2.01

Pledge

4

SECTION 2.02

Delivery of the Pledged Securities; Uncertificated Securities

5

SECTION 2.03

Representations and Warranties

6

SECTION 2.04

Registration in Nominee Name; Denominations

7

SECTION 2.05

Voting Rights; Dividends and Interest

7

 

 

 

ARTICLE III

 

Security Interests in Personal Property

 

 

 

SECTION 3.01

Security Interest

9

SECTION 3.02

Representations and Warranties

11

SECTION 3.03

Covenants

13

SECTION 3.04

Instruments and Tangible Chattel Paper

15

SECTION 3.05

Intellectual Property Covenant

15

SECTION 3.06

Commercial Tort Claims

16

 

 

 

ARTICLE IV

 

Remedies

 

 

 

SECTION 4.01

Remedies Upon Default

16

SECTION 4.02

Application of Proceeds

18

SECTION 4.03

Grant of License To Use Intellectual Property

18

SECTION 4.04

Securities Act

19

SECTION 4.05

Registration

20

 

 

 

ARTICLE V

 

Indemnity, Subrogation, Contribution and Subordination

 

 

 

SECTION 5.01

Indemnity and Subrogation

20

SECTION 5.02

Contribution and Subrogation

21

SECTION 5.03

Subordination

21

 

 

 

ARTICLE VI

 

Miscellaneous

 

 

 

SECTION 6.01

Notices

22

SECTION 6.02

Waivers; Amendment

22

 

i

--------------------------------------------------------------------------------


 

SECTION 6.03

Administrative Agent’s Fees and Expenses; Indemnification

22

SECTION 6.04

Survival

23

SECTION 6.05

Counterparts; Effectiveness; Successors and Assigns

23

SECTION 6.06

Severability

24

SECTION 6.07

Governing Law; Jurisdiction; Consent to Service of Process

24

SECTION 6.08

WAIVER OF JURY TRIAL

24

SECTION 6.09

Headings

25

SECTION 6.10

Security Interest Absolute

25

SECTION 6.11

Termination or Release

25

SECTION 6.12

Additional Subsidiaries

26

SECTION 6.13

Administrative Agent Appointed Attorney-in-Fact

26

SECTION 6.14

Secured Cash Management Obligations and Secured Hedging Obligations

26

 

ii

--------------------------------------------------------------------------------


 

Schedules

 

Schedule I

Domestic Subsidiary Loan Parties

Schedule II

Pledged Equity Interests; Pledged Debt Securities

Schedule III

Intellectual Property

Schedule IV

Commercial Tort Claims

Schedule V

Names, Jurisdictions and Locations

Schedule VI

Real Property

 

 

Exhibits

 

 

Exhibit I

Form of Supplement

Exhibit II-A

Form of Patent Security Agreement

Exhibit II-B

Form of Trademark Security Agreement

Exhibit II-C

Form of Copyright Security Agreement

 

iii

--------------------------------------------------------------------------------


 

COLLATERAL AGREEMENT dated as of [   ], 2016 (this “Agreement”), among the
Borrower, the Domestic Subsidiary Loan Parties from time to time party hereto
and JPMorgan Chase Bank, N.A. (“JPMCB”), as Administrative Agent.

 

Reference is made to the 364-Day Bridge Credit Agreement dated as of
January [11], 2016 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Aspen Technology, Inc. (the
“Borrower”), the Lenders from time to time party thereto and JPMCB, as
Administrative Agent.  The Lenders have agreed to extend credit to the Borrower
on the terms and subject to the conditions set forth in the Credit Agreement. 
The obligations of the Lenders to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement.  The Domestic
Subsidiary Loan Parties are Affiliates of the Borrower, will derive substantial
benefits from the extension of credit to the Borrower pursuant to the Credit
Agreement and are willing to execute and deliver this Agreement in order to
induce the Lenders to extend such credit.  Accordingly, the parties hereto agree
as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.                                   Defined Terms.  (a)  Each
capitalized term used but not defined herein and defined in the Credit Agreement
shall have the meaning specified in the Credit Agreement.  Each other term used
but not defined herein that is defined in the New York UCC (as defined herein)
shall have the meaning specified in the New York UCC.  The term “instrument”
shall have the meaning specified in Article 9 of the New York UCC.

 

(b)                                 The rules of construction specified in
Section 1.03 of the Credit Agreement also apply to this Agreement, mutatis
mutandis.

 

SECTION 1.02.                                   Other Defined Terms.  As used in
this Agreement, the following terms have the meanings specified below:

 

“After-Acquired Intellectual Property” has the meaning assigned to such term in
Section 3.05(b).

 

“Agreement” has the meaning assigned to such term in the Preamble hereto.

 

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

 

“Borrower” has the meaning assigned to such term in the Recitals hereto.

 

“Claiming Party” has the meaning assigned to such term in Section 5.02.

 

“Collateral” means, collectively, the Article 9 Collateral and the Pledged
Collateral.

 

“Contributing Party” has the meaning assigned to such term in Section 5.02.

 

“Copyright License” means any written agreement to which a Grantor is a party,
now or hereafter in effect, granting to any Person any right to use any
Copyright owned by such Grantor or that such Grantor otherwise has the right to
license, or granting to such Grantor any right to use any Copyright owned by any
other Person or that such other Person otherwise has the right to license, and
all rights of

 

--------------------------------------------------------------------------------


 

such Grantor under any such agreement, including, in the case of such Grantor,
the exclusive Copyright licenses set forth under its name on Schedule III.

 

“Copyrights” means, with respect to any Person, all the following now owned or
hereafter acquired by such Person:  (a) all copyright rights in any work subject
to the copyright laws of the United States of America or any other country or
any political subdivision thereof, whether as author, assignee, transferee or
otherwise, (b) all registrations and applications for registration of any such
copyright in the United States of America or any other country, including
registrations, recordings, supplemental registrations, pending applications for
registration, and renewals in the United States Copyright Office (or any similar
office in any other country or any political subdivision thereof), including, in
the case of any Grantor, any of the foregoing set forth under its name on
Schedule III and (c) any other adjacent or other rights related or appurtenant
to the foregoing, including moral rights.

 

“Credit Agreement” has the meaning assigned to such term in the Recitals hereto.

 

“Domestic Subsidiary Loan Parties” means, collectively, (a) the Designated
Subsidiaries identified on Schedule I and (b) each other Designated Subsidiary
that becomes a party to this Agreement after the Closing Date.

 

“Federal Securities Laws” has the meaning assigned to such term in Section 4.04.

 

“Grantors” means, collectively, the Borrower and each Domestic Subsidiary Loan
Party party hereto from time to time.

 

“Intellectual Property” means all intellectual and similar property of every
kind and nature, including inventions, designs, utility models, Patents,
Copyrights, Licenses, Trademarks, trade secrets, domain names (including global
top level domain names), confidential or proprietary technical and business
information, know-how or other data or information, Software and databases, all
modifications, derivatives, additions and improvements thereon, and all
embodiments or fixations thereof and applications therefor, and related
documentation, registrations and franchises.

 

“IP Security Agreements” has the meaning assigned to such term in
Section 3.02(b).

 

“JPMCB” has the meaning assigned to such term in the Preamble.

 

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement granting rights in or to Intellectual
Property to which any Grantor is a party.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Obligations” means (a) all the Loan Document Obligations, (b) all the Secured
Cash Management Obligations and (c) all the Secured Hedging Obligations (other
than any Excluded Swap Obligation).

 

“Patent License” means any written agreement to which a Grantor is a party, now
or hereafter in effect, granting to any Person any right to make, use or sell
any invention on which a Patent has been granted to such Grantor or that such
Grantor otherwise has the right to license, or granting to such Grantor any
right to make, use or sell any invention on which a Patent has been granted to
any other

 

2

--------------------------------------------------------------------------------


 

Person or that such other Person otherwise has the right to license, and all
rights of such Grantor under any such agreement.

 

“Patents” mean, with respect to any Person, all the following now owned or
hereafter acquired by such Person:  (a) all letters patent of the United States
of America or the equivalent thereof in any other country, all registrations and
recordings thereof and all applications for letters patent of the United States
of America or the equivalent thereof in any other country or any political
subdivision thereof, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country or any political subdivision thereof, including, in
the case of any Grantor, any of the foregoing set forth under its name on
Schedule III, and (b) all reissues, continuations, divisionals,
continuations-in-part, reexaminations, supplemental examinations, inter partes
reviews, renewals, adjustments or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, have made, use, sell,
offer to sell, import or export the inventions disclosed or claimed therein.

 

“Payment In Full” means when all Loan Document Obligations have been paid in
full (except contingent indemnification and expense reimbursement obligations
and tax gross-up or yield protection obligations which, in each case, survive
the termination of the Loan Documents and in respect of which no claim has been
made) and the Lenders have no further commitment to lend under the Credit
Agreement.

 

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

 

“Pledged Debt Securities” has the meaning assigned to such term in Section 2.01.

 

“Pledged Equity Interests” has the meaning assigned to such term in
Section 2.01.

 

“Pledged Securities” means any promissory notes, stock certificates, unit
certificates, limited liability membership interest certificates and other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

 

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

 

“Software” means any and all (i) computer programs, systems, applications, and
code, including any and all software implementations of algorithms, models, and
methodologies, whether in source code or object code, (ii) databases and
compilations, including any and all libraries, data and collections of data
whether machine-readable, on paper or otherwise, (iii) description, flow charts,
and other work product used to design, plan, organize, and develop any of the
foregoing, screens, user interfaces, report formats, firmware, development
tools, templates, menus, buttons, and icons, (iv) the technology supporting, and
the contents and audiovisual displays of, any Internet site(s), and (v) all
documentation, other works of authorship and media, including user manuals and
other training documentation, related to or embodying any of the foregoing or on
which any of the foregoing is recorded.

 

“Supplement” means an instrument substantially in the form of Exhibit I hereto,
or any other form approved by the Administrative Agent, and in each case
reasonably satisfactory to the Administrative Agent.

 

“Trademark License” means any written agreement to which a Grantor is a party,
now or hereafter in effect, granting to any Person any right to use any
Trademark owned by such Grantor or that

 

3

--------------------------------------------------------------------------------


 

such Grantor otherwise has the right to license, or granting to such Grantor any
right to use any Trademark owned by any other Person or that such other Person
otherwise has the right to license, and all rights of such Grantor under any
such agreement.

 

“Trademarks” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person:  (a) all trademarks, service marks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, and other source or business
identifiers, all registrations and recordings thereof, and all registration and
recording applications filed in connection therewith, including registrations
and registration applications in the United States Patent and Trademark Office
or any similar office in any State of the United States of America or any other
country or any political subdivision thereof, all extensions or renewals
thereof, and all common law rights related thereto, including, in the case of
any Grantor, any of the foregoing set forth under its name on Schedule III and
(b) all goodwill associated therewith or symbolized thereby.

 

ARTICLE II

 

Pledge of Securities

 

SECTION 2.01.                                   Pledge.  As security for the
Payment In Full of the Obligations, each Grantor hereby assigns as security and
pledges to the Administrative Agent, its successors and assigns, for the benefit
of the Secured Parties, and hereby grants to the Administrative Agent, its
successors and assigns, for the benefit of the Secured Parties, a security
interest in, all such Grantor’s right, title and interest in, to and under:
(a)(i) the Equity Interests now or at any time hereafter owned by or on behalf
of such Grantor, including those set forth opposite the name of such Grantor on
Schedule II, and (ii) all certificates and other instruments representing all
such Equity Interests, but excluding any Excluded Assets ((i) and
(ii) collectively, the “Pledged Equity Interests”); (b)(i) the debt securities
now owned or at any time hereafter acquired by such Grantor, including those
listed opposite the name of such Grantor on Schedule II, but excluding any
Excluded Assets and (ii) all promissory notes and other instruments evidencing
all such debt securities, but excluding any Excluded Assets ((i) and
(ii) collectively, the “Pledged Debt Securities”); (c) all other property of
such Grantor that may be delivered to and held by the Administrative Agent
pursuant to the terms of this Section 2.01 or Section 2.02; (d) subject to
Section 2.05, all payments of principal, and all interest, dividends or other
distributions, whether paid or payable in cash, instruments or other property
from time to time received, receivable or otherwise distributed in respect of,
in exchange for or upon the conversion of, and all other Proceeds received in
respect of, the Pledged Equity Interests and Pledged Debt Securities;
(e) subject to Section 2.05, all rights and privileges of such Grantor with
respect to the securities, instruments and other property referred to in
clauses (a), (b), (c) and (d) above; and (f) all Proceeds of any of the
foregoing, but in each case in respect of clauses (a) through (e), excluding any
Excluded Assets (the items referred to in clauses (a) through (f) above being
collectively referred to as the “Pledged Collateral”).

 

SECTION 2.02.                                   Delivery of the Pledged
Securities; Uncertificated Securities.  (a)  Each Grantor agrees to deliver or
cause to be delivered to the Administrative Agent any and all Pledged Securities
evidencing or representing Pledged Equity Interests (other than (x) Equity
Interests (other than those issued by a Subsidiary) that are publicly traded
securities subject to a depositary such as DTC, or otherwise held through a
securities intermediary in a securities account and (y) Permitted Investments),
subject, in each case, to Sections 4.02 and 4.04 of the Credit Agreement (i) on
the Closing Date, in the case of any such Pledged Securities (other than those
referred to in clause (ii) below) owned by such Grantor on the Closing Date (or
such longer period as may be reasonably agreed by the Administrative Agent),
(ii) as promptly as reasonably practicable, and in any event within 30 Business
Days after the Closing Date (or such longer period as may be reasonably agreed
by the Administrative Agent), in the case of any such Pledged Securities owned
by such Grantor on the Closing Date if such Grantor or the

 

4

--------------------------------------------------------------------------------


 

issuer of such Pledged Securities was a subsidiary of the Target prior to the
consummation of the acquisition of the Target pursuant to the Acquisition
Agreement on the Closing Date and (iii) promptly after the acquisition thereof, 
in the case of any such Pledged Securities acquired by such Grantor after the
Closing Date.

 

(b)                                 Each Grantor will cause (i) all Indebtedness
for borrowed money owed to such Grantor by the Borrower or any Subsidiary in an
aggregate principal amount in excess of $10,000,000 to be evidenced by a
promissory note and (ii) each such promissory note to be pledged and delivered
to the Administrative Agent pursuant to Section 3.04.

 

(c)                                  Upon delivery to the Administrative Agent
as required hereunder, any Pledged Securities shall be accompanied by undated
stock powers or allonges, as applicable, duly executed by the applicable Grantor
in blank or other undated instruments of transfer reasonably satisfactory to the
Administrative Agent and such other instruments and documents as the
Administrative Agent may reasonably request.  Each delivery of Pledged
Securities after the Closing Date shall be accompanied by a schedule providing
the information required by Schedule II with respect to such Pledged Securities;
provided that failure to attach any such schedule thereto shall not affect the
validity of such pledge of such Pledged Securities.  Each schedule so delivered
after the Closing Date shall be deemed attached hereto and made a part hereof as
a supplement to Schedule II and any prior schedules so delivered.

 

(d)                                 Each Grantor acknowledges and agrees that
(i) to the extent any interest in any United States limited liability company or
United States limited partnership controlled now or in the future by such
Grantor (or by such Grantor and one or more other Loan Parties) and pledged
hereunder is a “security” within the meaning of Article 8 of the New York UCC
and is governed by Article 8 of the New York UCC, such interest shall be
certificated; and such certificate shall be delivered to the Administrative
Agent in accordance with Section 2.02(a) and (ii) each such interest shall at
all times hereafter continue to be such a security and represented by such
certificate.  Each Grantor further acknowledges and agrees that with respect to
any interest in any United States limited liability company or United States
limited partnership controlled now or in the future by such Grantor (or by such
Grantor and one or more other Loan Parties) and pledged hereunder that is not a
“security” within the meaning of Article 8 of the New York UCC, the terms of
such interest shall at no time provide that such interest is a “security” within
the meaning of Article 8 of the New York UCC, nor shall such interest be
represented by a certificate, unless such Grantor provides prior written
notification to the Administrative Agent that the terms of such interest so
provide that such interest is a “security” within the meaning of Article 8 of
the New York UCC and such interest is thereafter represented by a certificate;
and such certificate shall be delivered to the Administrative Agent in
accordance with Section 2.02(a).

 

SECTION 2.03.                                   Representations and Warranties. 
Each Grantor represents and warrants to the Administrative Agent, for the
benefit of the Secured Parties, that:

 

(a)                                 Schedule II sets forth, as of the Closing
Date, a true and complete list, with respect to such Grantor, of (i) all the
Pledged Equity Interests owned by such Grantor and the percentage of the issued
and outstanding units of each class of the Equity Interests of the issuer
thereof represented by such Pledged Equity Interests and (ii) all the Pledged
Debt Securities owned by such Grantor (other than any Pledged Equity Interests
or Pledged Debt Securities that are not or are not yet required to have been
delivered to the Administrative Agent under the terms of this Agreement or the
Credit Agreement);

 

(b)                                 the Pledged Equity Interests and Pledged
Debt Securities issued by such Grantor or its wholly-owned Subsidiary issuer
have been duly and validly authorized and issued by the issuers thereof and
(i) in the case of Pledged Equity Interests issued by such Grantor or its

 

5

--------------------------------------------------------------------------------


 

wholly-owned Subsidiary issuers, are fully paid and nonassessable and (ii) in
the case of Pledged Debt Securities owed by such Grantor or its wholly-owned
Subsidiary issuers, are legal, valid and binding obligations of the issuers
thereof, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law;

 

(c)                                  except for the security interests granted
hereunder, such Grantor (i) is as of the Closing Date and, subject to any
Dispositions made in compliance with the Credit Agreement or any repayment or
other satisfaction of indebtedness represented as evidenced by such Pledged
Securities, will continue to be the direct owner, beneficially and of record, of
the Pledged Securities indicated on Schedule II as owned by such Grantor,
(ii) holds the same free and clear of all Liens, other than Liens created by the
Security Documents, Permitted Encumbrances and other Liens permitted under
Section 6.02 of the Credit Agreement, (iii) will make no further assignment,
pledge, hypothecation or transfer of, or create or permit to exist any security
interest in or other Lien on, the Pledged Collateral, other than Liens created
by the Security Documents, Permitted Encumbrances, other Liens permitted under
Section 6.02 of the Credit Agreement and transfers made in compliance with the
Credit Agreement, and (iv) will defend its title or interest thereto or therein
against any and all Liens (other than the Liens created by the Security
Documents, Permitted Encumbrance and other Liens permitted under Section 6.02 of
the Credit Agreement), however arising, of all Persons whomsoever;

 

(d)                                 subject to applicable local laws in the case
of Pledged Collateral issued by any non-United States entity or governed by laws
outside of the United States, such Grantor has the power and authority to pledge
the Pledged Collateral pledged by it hereunder in the manner hereby done or
contemplated;

 

(e)                                  subject to applicable local laws in the
case of Pledged Collateral issued by any non-United States entity or governed by
laws outside of the United States, by virtue of the execution and delivery by
such Grantor of this Agreement, when any Pledged Securities are delivered to the
Administrative Agent in accordance with this Agreement, the Administrative Agent
will obtain a legal, valid and perfected Lien upon and security interest in such
Pledged Securities as security for the payment of the Obligations and such Lien
is and shall be prior to any other Lien on such Pledged Securities, other than
Liens permitted under Section 6.02 of the Credit Agreement that have priority as
a matter of law or are expressly contemplated under Section 6.02 of the Credit
Agreement to have equal or greater priority; and

 

(f)                                   subject to applicable local law in the
case of any Pledged Collateral issued by any non-United States entity or
governed by laws outside of the United States, the pledge effected hereby is
effective to vest in the Administrative Agent, for the benefit of the Secured
Parties, the rights of the Administrative Agent in the Pledged Collateral as set
forth herein and all action by such Grantor required by the terms of this
Agreement to perfect the Lien on the Pledged Collateral has been, or will be, as
applicable, duly taken.

 

SECTION 2.04.                                   Registration in Nominee Name;
Denominations.  Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent, on behalf of the Secured Parties, shall have
the right (in its sole and absolute discretion) to hold the Pledged Securities
in its own name as pledgee, in the name of its nominee (as pledgee or as
sub-agent) or in the name of the applicable Grantor, endorsed or assigned in
blank or in favor of the Administrative Agent for the benefit of the Secured
Parties.  Upon the occurrence and during the continuance of an Event of Default,
each Grantor will promptly give to the Administrative Agent copies of any
notices or other communications received by it with respect to Pledged
Securities registered in the name of such Grantor.  Upon the

 

6

--------------------------------------------------------------------------------


 

occurrence and during the continuance of an Event of Default, the Administrative
Agent shall have the right to exchange the certificates representing Pledged
Securities for certificates of smaller or larger denominations for any purpose
consistent with this Agreement.

 

SECTION 2.05.                                   Voting Rights; Dividends and
Interest.  (a)  Unless and until an Event of Default shall have occurred and be
continuing and, other than in the case of an Event of Default under paragraph
(h) or (i) of Article VII of the Credit Agreement, the Administrative Agent
shall have provided 5 Business Days’ notice to the Grantors that the Grantors’
rights, in whole or in part, under this Section 2.05 are being suspended:

 

(i)                                     each Grantor shall be entitled to
exercise any and all voting and/or other consensual rights and powers inuring to
an owner of Pledged Collateral or any part thereof for any purpose not
inconsistent with the terms of this Agreement and the other Loan Documents;
provided that such rights and powers shall not be exercised in any manner that
could reasonably be expected to materially and adversely affect the rights and
remedies of any of the Administrative Agent or any other Secured Party under
this Agreement or any other Loan Document or the ability of the Secured Parties
to exercise the same;

 

(ii)                                  the Administrative Agent shall promptly
execute and deliver to each Grantor, or cause to be promptly executed and
delivered to such Grantor, all proxies, powers of attorney and other instruments
as such Grantor may reasonably request for the purpose of enabling such Grantor
to exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to Section 2.05(a)(i); and

 

(iii)                               each Grantor shall be entitled to receive
and retain any and all dividends, interest, principal and other distributions
paid on or distributed in respect of the Pledged Collateral; provided that any
noncash dividends, interest, principal or other distributions that would
constitute Pledged Equity Interests or Pledged Debt Securities, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests of the issuer of any Pledged Securities or received in exchange
for Pledged Securities or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Pledged Collateral and, if received by any Grantor, required to be delivered to
the Administrative Agent hereunder, shall be held in trust for the benefit of
the Administrative Agent and the other Secured Parties and shall be promptly
delivered to the Administrative Agent in the form in which they shall have been
received (with any endorsements, stock or note powers, allonges and other
instruments of transfer reasonably requested by the Administrative Agent).

 

(b)                                 Upon the occurrence and during the
continuance of an Event of Default, and, other than in the case of an Event of
Default under paragraph (h) or (i) of Article VII of the Credit Agreement, after
the Administrative Agent shall have notified the Grantors of the suspension of
the Grantors’ rights under Section 2.05(a)(iii), all rights of any Grantor to
dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to Section 2.05(a)(iii), shall thereupon become
vested in the Administrative Agent, which shall have the sole and exclusive
right and authority to receive and retain such dividends, interest, principal or
other distributions.  All dividends, interest, principal and other distributions
received by any Grantor contrary to the provisions of this Section 2.05 shall be
held in trust for the benefit of the Administrative Agent and the other Secured
Parties and shall be promptly delivered to the Administrative Agent upon written
demand in the form in which they shall have been received (with any necessary
endorsements, stock powers or other instruments of transfer).  Any and all money
and other property paid over to or received by the Administrative Agent pursuant
to the provisions of this Section 2.05(b) shall be retained by the
Administrative Agent in an

 

7

--------------------------------------------------------------------------------


 

account to be established by the Administrative Agent upon receipt of such money
or other property, shall be held as security for the payment of the Obligations
and shall be applied in accordance with the provisions of Section 4.02.  After
all Events of Default have been cured or waived, the Administrative Agent shall
promptly repay to each Grantor (without interest) all dividends, interest,
principal or other distributions that such Grantor would otherwise have been
permitted to retain pursuant to the terms of Section 2.05(a)(iii) and that
remain in such account.

 

(c)                                  Upon the occurrence and during the
continuance of an Event of Default, and, other than in the case of an Event of
Default under paragraph (h) or (i) of Article VII of the Credit Agreement, after
the Administrative Agent shall have notified the Grantors of the suspension of
the Grantors’ rights under Section 2.05(a)(i), all rights of any Grantor to
exercise the voting and consensual rights and powers it is entitled to exercise
pursuant to Section 2.05(a)(i), shall thereupon become vested in the
Administrative Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, the Administrative
Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights.  After all Events of Default have been cured or waived or, all rights
vested in the Administrative Agent pursuant to this paragraph (c) shall cease,
the Grantors shall have the exclusive right to exercise the voting and
consensual rights and powers they would otherwise be entitled to exercise prior
to such vesting.

 

(d)                                 Any notice given by the Administrative Agent
to the Grantors suspending the Grantors’ rights under Section 2.05(a): (i) may
be given by telephone if promptly confirmed in writing, (ii) may be given to one
or more of the Grantors at the same or different times and (iii) may suspend the
rights and powers of the Grantors under Section 2.05(a)(i) or
Section 2.05(a)(iii) in part without suspending all such rights or powers (as
specified by the Administrative Agent in its sole and absolute discretion) and
without waiving or otherwise affecting the Administrative Agent’s right to give
additional notices from time to time suspending other rights and powers so long
as an Event of Default has occurred and is continuing.

 

ARTICLE III

 

Security Interests in Personal Property

 

SECTION 3.01.                                   Security Interest.  (a)  As
security for the Payment In Full of the Obligations, and subject to
Section 3.01(d), each Grantor hereby grants to the Administrative Agent, its
successors and assigns, for the benefit of the Secured Parties, a security
interest (the “Security Interest”) in all such Grantor’s right, title and
interest in, to and under any and all of the following assets now owned or at
any time hereafter acquired by such Grantor or in, to or under which such
Grantor now has or at any time hereafter may acquire any right, title or
interest (collectively, the “Article 9 Collateral”):

 

(i)                                     all Accounts;

 

(ii)                                  all Chattel Paper;

 

(iii)                               all cash, cash equivalents and Deposit
Accounts;

 

(iv)                              all Documents;

 

(v)                                 all Equipment;

 

(vi)                              all General Intangibles, including all
Intellectual Property;

 

8

--------------------------------------------------------------------------------


 

(vii)                           all Instruments;

 

(viii)                        all Inventory;

 

(ix)                              all other Goods;

 

(x)                                 all Investment Property;

 

(xi)                              all Letter-of-Credit Rights;

 

(xii)                           all Commercial Tort Claims described on Schedule
IV, as such schedule may be supplemented from time to time pursuant to
Section 3.05;

 

(xiii)                        all books and records pertaining to the Article 9
Collateral; and

 

(xiv)                       all Proceeds and products of any and all of the
foregoing and all collateral security and guarantees given by any Person with
respect to any of the foregoing.

 

(b)                                 Each Grantor hereby irrevocably authorizes
the Administrative Agent (or its designee) at any time and from time to time to
file in any relevant jurisdiction any financing statements (including fixture
filings) with respect to the Article 9 Collateral or any part thereof and
amendments thereto that (i) indicate the Article 9 Collateral as “all assets” of
such Grantor or words of similar effect or of a lesser scope or with greater
detail and (ii) contain the information required by Article 9 of the Uniform
Commercial Code of each applicable jurisdiction for the filing of any financing
statement or amendment, including (A) whether such Grantor is an organization,
the type of organization and any organizational identification number, if any,
issued to such Grantor and (B) in the case of a financing statement filed as a
fixture filing or covering Article 9 Collateral constituting minerals or the
like to be extracted or timber to be cut, a sufficient description of the real
property to which such Article 9 Collateral relates.  Each Grantor agrees to
provide the information required for any such filing to the Administrative Agent
promptly upon request.

 

The Administrative Agent (or its designee) is further authorized by each Grantor
to file with the United States Patent and Trademark Office or the United States
Copyright Office (or any successor office) such documents as may be necessary
for the purpose of perfecting, confirming, continuing, enforcing or protecting
the Security Interest in Article 9 Collateral consisting of registrations and
applications for United States Patents, United States Trademarks, United States
Copyrights and United States exclusive Copyright Licenses for registered
Copyrights granted by such Grantor, without the signature of any Grantor, and
naming any Grantor or the Grantors as debtors and the Administrative Agent as
secured party.

 

(c)                                  The Security Interest and the security
interest granted pursuant to Article II are granted as security only and shall
not subject the Administrative Agent or any other Secured Party to, or in any
way alter or modify, any obligation or liability of any Grantor with respect to
or arising out of the Collateral.

 

(d)                                 Notwithstanding anything herein to the
contrary, to the extent and for so long as any asset is an Excluded Asset, the
Security Interest granted under this Section 3.01 shall not attach to, and the
Article 9 Collateral shall not include, such asset; provided, however that the
Security Interest shall immediately attach to, and the Article 9 Collateral
shall immediately include, any such asset (or portion thereof) upon such asset
(or such portion) ceasing to be an Excluded Asset.

 

9

--------------------------------------------------------------------------------


 

SECTION 3.02.                                   Representations and Warranties. 
Each Grantor represents and warrants to the Administrative Agent for the benefit
of the Secured Parties that:

 

(a)                                 Such Grantor has good and valid rights in
and title to the Article 9 Collateral with respect to which it has purported to
grant the Security Interest hereunder (except for Permitted Encumbrances and
Liens permitted under Section 6.02 of the Credit Agreement) and has full power
and authority to grant to the Administrative Agent, for the benefit of the
Secured Parties the Security Interest in such Article 9 Collateral pursuant
hereto and to execute, deliver and perform its obligations in accordance with
the terms of this Agreement, without the consent or approval of any other Person
other than any consent or approval that has been obtained.

 

(b)                                 Schedule V sets forth, as of the Closing
Date, (i) the exact legal name of such Grantor, as such name appears in its
certificate of organization or like document, (ii) each other legal name such
Grantor has had in the past five years, together with the date of the relevant
name change, (iii) to our knowledge, each other name (including trade names or
similar appellations) used by such Grantor or any of its divisions or other
business units in connection with the conduct of its business or the ownership
of its properties at any time during the past five years, (iv) the jurisdiction
of organization and the form of organization of such Grantor, (v) the
organizational identification number, if any, assigned by such jurisdiction,
(vi) the address (including, the county) of the chief executive office of such
Grantor or the registered office of such Grantor, if applicable, and (vii) the
federal taxpayer identification number of such Grantor.  The filing of Uniform
Commercial Code financing statements (including fixture filings, as applicable)
prepared by the Administrative Agent for filing in each governmental, municipal
and other offices specified in Schedule V are all the filings, recordings and
registrations that are necessary (other than filings required to be made in the
United States Patent and Trademark Office and the United States Copyright Office
in order to perfect the Security Interest in the Article 9 Collateral consisting
of registrations and applications for United States Patents, United States
Trademarks, United States Copyrights and United States exclusive Copyright
Licenses for registered Copyrights) to publish notice of and protect the
validity of and to establish a legal, valid and perfected security interest in
favor of the Administrative Agent (for the benefit of the Secured Parties) in
respect of all Article 9 Collateral in which the Security Interest may be
perfected by filing, recording or registration in the United States of America
(or any political subdivision thereof) and its territories and possessions.  No
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary with respect to any such Article 9 Collateral in any
such jurisdiction, except as provided under applicable law with respect to the
filing of continuation statements.  A Patent Security Agreement in the form of
Exhibit II-A hereto, a Trademark Security Agreement in the form of Exhibit II-B
hereto, and a Copyright Security Agreement in the form of Exhibit II-C hereto
(such agreements being collectively referred to herein as the “IP Security
Agreements”), in each case containing a description of the Article 9 Collateral
consisting of registrations and applications for United States Patents, United
States Trademarks, United States Copyrights and United States exclusive
Copyright Licenses for registered Copyrights, as applicable, and executed by
such Grantor owning any such Article 9 Collateral, have been delivered to the
Administrative Agent for recording with the United States Patent and Trademark
Office and the United States Copyright Office pursuant to 35 U.S.C. § 261,
15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations thereunder, as
applicable,  to protect the validity of and to establish a legal, valid and
perfected security interest in favor of the Administrative Agent (for the
benefit of the Secured Parties) in respect of all Article 9 Collateral
consisting of registrations and applications for United States Patents, United
States Trademarks, United States Copyrights and United States exclusive
Copyright Licenses for registered Copyrights in which a security interest may be
perfected by filing, recording or registration in the United States of America
(or any political subdivision thereof) and its territories and possessions, and
no further or subsequent filing, refiling, recording, rerecording, registration
or reregistration is necessary with respect to any such Article 9 Collateral in
any such jurisdiction (other than such actions as are necessary to perfect the
Security Interest with respect to any Article 9 Collateral consisting of
registrations and applications for

 

10

--------------------------------------------------------------------------------


 

United States Patents, United States Trademarks and United States Copyrights and
United States exclusive Copyright Licenses for registered Copyrights acquired or
developed after the Closing Date).

 

(c)                                  The Security Interest constitutes (i) a
legal and valid security interest in all the Article 9 Collateral securing the
payment of the Obligations, (ii) subject to the filings described in
Section 3.02(b), a perfected security interest in all Article 9 Collateral in
which a security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States of America (or
any political subdivision thereof) and its territories and possessions pursuant
to the Uniform Commercial Code in such jurisdictions and (iii) a security
interest that shall be perfected in all Article 9 Collateral in which a security
interest may be perfected upon the receipt and recording of the IP Security
Agreements with the United States Patent and Trademark Office and the United
States Copyright Office, as applicable.  The Security Interest is and shall be
prior to any other Lien on any of the Article 9 Collateral with respect to which
a Uniform Commercial Code statement has been filed or that is subject to an IP
Security Agreement, other than Permitted Encumbrances and Liens permitted under
Section 6.02 of the Credit Agreement that have priority as a matter of law, are
permitted under clauses (b), (d), (e) and (h) thereof or are otherwise expressly
contemplated under Section 6.02 of the Credit Agreement to have equal or greater
priority.

 

(d)                                 Schedule III sets forth, as of the Closing
Date, a true and complete list, with respect to such Grantor, of (i) all Patents
owned by such Grantor that have been granted by or applied for with the United
States Patent and Trademark Office, (ii) all Copyrights owned by such Grantor
that have been registered with the United States Copyright Office, (iii) all
Trademarks owned by such Grantor that have been registered with the United
States Patent and Trademark Office and Trademarks for which United States
registration applications are pending and (iv) all exclusive Copyright Licenses
under which such Grantor is a licensee, in each case truly and completely,
specifying the name of the registered owner, title, type of mark, registration
or application number, expiration date (if already registered) or filing date,
and, if applicable, the licensee, licensor and date of license agreement.  In
the event any Supplement shall set forth any Intellectual Property, Schedule III
shall be deemed to be supplemented to include the reference to such Intellectual
Property, in the same form as such reference is set forth on such Supplement.

 

(e)                                  Schedule IV sets forth, as of the Closing
Date, a true and complete, in all material respects, list, with respect to such
Grantor, of each Commercial Tort Claim in respect of which a complaint or a
counterclaim has been filed by such Grantor, seeking damages in an amount
reasonably estimated to exceed $5,000,000.

 

(f)                                   Such Grantor has not filed or consented to
the filing of (i) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Article 9
Collateral, (ii) any assignment in which such Grantor assigns any Collateral or
any security agreement or similar instrument covering any Article 9 Collateral
with the United States Patent and Trademark Office or the United States
Copyright Office, (iii) any notice under the Assignment of Claims Act, or
(iv) any assignment in which such Grantor assigns any Article 9 Collateral or
any security agreement or similar instrument covering any Article 9 Collateral
with any foreign governmental, municipal or other office, which financing
statement or analogous document, assignment, security agreement or similar
instrument is still in effect, except, in each case, for any of the foregoing
related solely to Liens expressly permitted pursuant to Section 6.02 of the
Credit Agreement.

 

(g)                                  Schedule VI sets forth, as of the Closing
Date, a true and complete list, with respect to such Grantor, of all real
property owned by such Grantor having a fair market value in excess of
$10,000,000 (or its equivalent), together with (i) the fair market value of such
real property, to the extent an appraisal exists, or, in the absence of any such
appraisal, the book value of such real property,

 

11

--------------------------------------------------------------------------------


 

(ii) the exact name of the Person that owns such real property as such name
appears in its certificate of incorporation or other organizational document,
(iii) if different from the name identified pursuant to clause (ii), the exact
name of the current mortgagor/grantor of such real property reflected in the
records of the filing office or registry for such real property identified
pursuant to the following clause and (iv) the filing office or registry in which
a Mortgage with respect to such real property must be filed or recorded in order
for the Administrative Agent to obtain a perfected security interest therein.

 

SECTION 3.03.                                   Covenants.  (a)  Such Grantor
(other than the Borrower) agrees (i) to be bound by the provisions of
Section 5.03 of the Credit Agreement with the same force and effect, and to the
same extent, as if each reference therein to the Borrower were a reference to
such Grantor, (ii) reasonably promptly to provide the Administrative Agent with
certified organizational documents reflecting any of the changes described in
Section 5.03 of the Credit Agreement and (iii) to be bound by the provisions of
Sections 2.17, 5.04, 5.05, 5.06, 5.07, 5.08, 5.09, 5.14, 5.15 and 5.16 of the
Credit Agreement with the same force and effect, and to the same extent, as if
such Grantor were a party to the Credit Agreement.  Such Grantor agrees promptly
to notify the Administrative Agent if any material portion of its Article 9
Collateral constituting Goods, Equipment or Inventory owned or held by such
Grantor is damaged, destroyed, or subject to condemnation.

 

(b)                                 Such Grantor shall, at its own expense, use
commercially reasonable efforts to defend title to the Article 9 Collateral
against all Persons and to defend the Security Interest of the Administrative
Agent in the Article 9 Collateral and the priority thereof against any Lien not
permitted pursuant to Section 6.02 of the Credit Agreement.

 

(c)                                  [Reserved]

 

(d)                                 [Reserved]

 

(e)                                  At its option, the Administrative Agent may
discharge past due Taxes, assessments, charges, fees and Liens at any time
levied or placed on the Article 9 Collateral that are not permitted by the
Credit Agreement, and may pay for the maintenance and preservation of the
Article 9 Collateral to the extent such Grantor fails to do so as required by
this Agreement or the other Loan Documents, in each case, after the
Administrative Agent has requested in writing that such Grantor do so at least
ten (10) days prior to the Administrative Agent taking any such action, and such
Grantor agrees to reimburse the Administrative Agent reasonably promptly on
written demand for any reasonable payment made or any reasonable expense
incurred by the Administrative Agent pursuant to the foregoing authorization
(and any such payment made or expense waived shall be an additional Obligation
secured hereby); provided, however that nothing in this Section 3.03(e) shall be
interpreted as excusing such Grantor from the performance of, or imposing any
obligation on the Administrative Agent or any Secured Party to cure or perform,
any covenants or other obligations of such Grantor with respect to Taxes,
assessments, charges, fees and Liens and maintenance as set forth herein or in
the other Loan Documents.

 

(f)                                   None of the Administrative Agent or the
Secured Parties shall have any responsibility for, or liability for its failure
in, observing or performing any obligations to be observed and performed by such
Grantor under any contract, agreement or instrument relating to the Article 9
Collateral, and such Grantor agrees to indemnify and hold harmless the
Administrative Agent and the Secured Parties from and against any and all
liability for such performance.

 

(g)                                  Such Grantor shall not make or permit to be
made any transfer of the Article 9 Collateral (other than Dispositions permitted
under the Credit Agreement).

 

(h)                                 [Reserved]

 

12

--------------------------------------------------------------------------------


 

(i)                                     Such Grantor irrevocably makes,
constitutes and appoints the Administrative Agent (and its designees) as such
Grantor’s true and lawful agent (and attorney-in-fact) for the purpose, upon the
occurrence and during the continuance of an Event of Default, of making,
settling and adjusting claims in respect of Article 9 Collateral under policies
of insurance, endorsing the name of such Grantor on any check, draft, instrument
or other item of payment for the proceeds of such policies of insurance and for
making all determinations and decisions with respect thereto.  In the event that
such Grantor at any time or times shall fail to obtain or maintain any of the
policies of insurance required pursuant to Section 5.07 of the Credit Agreement,
or to pay any premium in whole or part relating thereto, the Administrative
Agent may, without waiving or releasing any obligation or liability of the
Grantors hereunder or any Event of Default, in its sole discretion, obtain and
maintain such policies of insurance and pay such premium and take any other
actions with respect thereto as the Administrative Agent deems reasonably
necessary after providing ten (10) days’ notice to such Grantor.  All sums
disbursed by the Administrative Agent in connection with this paragraph,
including reasonable and documented out-of-pocket outside counsel attorneys’
fees, court costs, expenses and other charges relating thereto, shall be payable
reasonably promptly upon written demand by such Grantor to the Administrative
Agent and shall be additional Obligations secured hereby.  Notwithstanding the
foregoing, so long as no Event of Default shall have occurred and be continuing,
all insurance payments, proceeds of insurance and any awards arising from
condemnation of any Collateral of such Grantor received by the Administrative
Agent in connection with any loss, damage or destruction of any Collateral shall
be transferred to such Grantor.

 

SECTION 3.04.                                   Instruments and Tangible Chattel
Paper.  Without limiting such Grantor’s obligations under Article II, if such
Grantor shall at any time after the Closing Date acquire any Instruments (other
than any instrument with a face amount of less than $10,000,000) or Tangible
Chattel Paper (other than Tangible Chattel Paper with a value less than
$10,000,000) constituting Collateral, such Grantor shall within 30 days (or such
other period as may be reasonably acceptable to the Administrative Agent) after
acquisition thereof endorse, assign and deliver the same to the Administrative
Agent, accompanied by such instruments of transfer or assignment duly executed
in blank as the Administrative Agent may from time to time reasonably request.

 

SECTION 3.05.                                   Intellectual Property Covenant.

 

(a)                                 Such Grantor agrees that it will do or cause
to be done all things necessary to preserve, renew, and keep in full force and
effect the legal existence of all Intellectual Property, which, in the
reasonable judgment of the Borrower, is material to the conduct of the business
of the Borrower and its Subsidiaries taken as a whole.

 

(b)                                 Such Grantor agrees that, should it acquire
an ownership or other interest in any Article 9 Collateral consisting of
Intellectual Property after the Closing Date (“After-Acquired Intellectual
Property”), (i) the provisions of this Agreement shall automatically apply
thereto, and (ii) any such After-Acquired Intellectual Property shall
automatically become part of the Collateral consisting of Intellectual Property
subject to the terms and conditions of this Agreement with respect thereto. 
Such Grantor shall (i) within twenty (20) days of such acquisition, with respect
to any United States registered Copyrights or exclusive Copyright Licenses for
United States registered Copyrights, provide the Administrative Agent with an
updated Schedule III, Part 3, (ii) within sixty (60) days of such acquisition,
with respect to any United States registered Patents, Trademarks and
applications therefor, provide the Administrative Agent with an updated Schedule
III, Parts 1 and 2 and (iii) promptly after providing such updates, execute and
deliver to the Administrative Agent an appropriate IP Security Agreement
supplement to evidence the Administrative Agent’s security interest in any
United States registered or applied for After-Acquired Intellectual Property. 
In each case, such Grantor will promptly cooperate as reasonably necessary to
enable the Administrative Agent to make any necessary or advisable recordations
with the United States Patent and Trademark Office and the United States
Copyright Office, as applicable.

 

13

--------------------------------------------------------------------------------


 

(c)                                  With respect to each item of its material
registered Intellectual Property and material applications therefor, such
Grantor agrees to take all commercially reasonable steps (i) to maintain the
validity and enforceability of any such Intellectual Property and to maintain
such Intellectual Property in full force and effect and (ii) to pursue the
registration and maintenance of each such registration or application, now or
hereafter included in the Intellectual Property of such Grantor, including the
payment of required fees and taxes, the filing of responses to office actions
issued by the United States Patent and Trademark Office, the United States
Copyright Office or other governmental authorities, the filing of applications
for renewal or extension, the filing of affidavits under Sections 8 and 15 of
the United States Trademark Act, the filing of divisional, continuation,
continuation-in-part, reissue and renewal applications or extensions, the
payment of maintenance fees and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings, in each case with respect to clauses (i) and (ii), except to the
extent the failure to take such commercially reasonable steps would not
reasonably be expected to result in a Material Adverse Effect.

 

(d)                                 Such Grantor shall not do or permit any act
or knowingly omit to do any act whereby any of its material Intellectual
Property may lapse, be terminated, or become invalid or unenforceable or placed
in the public domain (or in case of a trade secret, lose its competitive value),
except to the extent that so acting or the failure to so act would not
reasonably be expected to result in a Material Adverse Effect.

 

(e)                                  Such Grantor shall take all commercially
reasonable steps to preserve and protect each item of its material Intellectual
Property, including maintaining the quality of any and all products or services
used or provided in connection with any of the Trademarks, consistent with the
quality of the products and services as of the date hereof, and taking all
reasonable steps to ensure that all licensed users of any of the Trademarks
abide by the applicable license’s terms with respect to the standards of
quality, except to the extent that the failure to so act would not reasonably be
expected to result in a Material Adverse Effect.

 

(f)                                   In the event that such Grantor has reason
to believe that any Intellectual Property material to the conduct of the
business of the Borrower and its Subsidiaries, taken as a whole, has been or is
likely to be infringed, misappropriated or diluted by a third party, such
Grantor shall, if consistent with reasonable business judgment, promptly sue for
infringement, misappropriation or dilution and to recover any and all damages
for such infringement, misappropriation or dilution, and take such other actions
as appropriate in such Grantor’s reasonable business judgment.

 

SECTION 3.06.                                   Commercial Tort Claims. In the
event any Supplement shall set forth any Commercial Tort Claim, Schedule IV
shall be deemed to be supplemented to include the reference to such Commercial
Tort Claim (and the description thereof), in the same form as such reference and
description are set forth on such Supplement.

 

ARTICLE IV

 

Remedies

 

SECTION 4.01.                                   Remedies Upon Default.  Upon the
occurrence and during the continuance of an Event of Default, after the
Administrative Agent shall have notified the Grantors that it is exercising its
rights under this Section 4.01, each Grantor agrees to deliver each item of
Collateral to the Administrative Agent on written demand, and it is agreed that
the Administrative Agent shall have the right to take any of or all the
following actions at the same or different times:  (a) with respect to any
Article 9 Collateral consisting of Intellectual Property, on written demand, to
cause the Security Interest to become an assignment, transfer and conveyance of
any of or all such Article 9 Collateral by the

 

14

--------------------------------------------------------------------------------


 

applicable Grantors to the Administrative Agent, for the benefit of the Secured
Parties, or to license or sublicense, whether general, special or otherwise, and
whether on an exclusive or nonexclusive basis, any such Article 9 Collateral
throughout the world on such terms and conditions and in such manner as the
Administrative Agent shall determine (other than in violation of any
then-existing licensing arrangements to the extent that waivers cannot be
obtained using commercially reasonable efforts), and (b) with or without legal
process or demand for performance, to take upon prior notice possession of the
Article 9 Collateral and without liability for trespass to enter upon prior
notice any premises where the Article 9 Collateral may be located for the
purpose of taking possession of or removing the Article 9 Collateral and,
generally, to exercise any and all rights afforded to a secured party under the
Uniform Commercial Code or other applicable law.  Without limiting the
generality of the foregoing, each Grantor agrees that the Administrative Agent
shall have the right upon the occurrence and during the continuance of an Event
of Default, subject to the mandatory requirements of applicable law, to sell or
otherwise dispose of all or any part of the Collateral at a public or private
sale or at any broker’s board or on any securities exchange, for cash, upon
credit or for future delivery as the Administrative Agent shall deem
appropriate.  The Administrative Agent shall be authorized to take the actions
set forth in Sections 4.03, 4.04 and 4.05.  Each such purchaser at any sale of
Collateral shall hold the property sold absolutely free from any claim or right
on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by law) all rights of redemption, stay and appraisal that such Grantor
now has or may at any time in the future have under any rule of law or statute
now existing or hereafter enacted.

 

The Administrative Agent shall give the applicable Grantors no less than
10 days’ prior written notice (which each Grantor agrees is reasonable notice
within the meaning of Section 9-611 of the New York UCC or its equivalent in
other jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral.  Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange.  Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Administrative Agent may fix and state in the notice (if any) of such
sale.  At any such sale, the Collateral, or portion thereof, to be sold may be
sold in one lot as an entirety or in separate parcels, as the Administrative
Agent may (in its sole and absolute discretion) determine.  The Administrative
Agent shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given.  The Administrative Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned.  In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Administrative Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Administrative Agent and the other
Secured Parties shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice.  In the
event of a foreclosure by the Administrative Agent on any of the Collateral
pursuant to a public or private sale or other disposition, the Administrative
Agent or any Lender may be the purchaser or licensor of any or all of such
Collateral at any such sale or other disposition, and the Administrative Agent,
at the direction of the Required Lenders, as agent for and representative of the
Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities unless the Required Lenders shall otherwise agree in
writing) shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such public sale, to use and apply any of the Loan Document Obligations as a
credit on account of the purchase price for any Collateral payable by the
Administrative Agent on behalf of the Secured Parties at such sale or other
disposition.  As an alternative to exercising the power of sale herein conferred
upon it, the Administrative Agent may proceed by a suit or suits at law or in
equity to foreclose this Agreement and to sell the Collateral or any portion
thereof

 

15

--------------------------------------------------------------------------------


 

pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver.  Any
sale pursuant to the provisions of this Section 4.01 shall be deemed to conform
to commercially reasonable standards as provided in Section 9-610(b) of the
New York UCC or its equivalent in other jurisdictions.

 

SECTION 4.02.                                   Application of Proceeds.  The
Administrative Agent shall apply the proceeds of any collection, sale,
foreclosure or other realization upon any Collateral, including any Collateral
consisting of cash, as follows:

 

FIRST, subject to Section 9.03 of the Credit Agreement, to the payment of all
reasonable and documented out-of-pocket costs and expenses incurred by the
Administrative Agent in connection with such collection, sale, foreclosure or
realization or otherwise in connection with this Agreement, any other Loan
Document or any of the Obligations, including all court costs and the reasonable
and documented out-of-pocket fees and expenses of its agents and outside legal
counsel, the repayment of all advances made by the Administrative Agent
hereunder or under any other Loan Document on behalf of any Grantor and any
other reasonable and documented out-of-pocket costs or expenses incurred in
connection with the exercise of any right or remedy hereunder or under any other
Loan Document;

 

SECOND, to the Payment In Full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and

 

THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

 

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement.  Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.  The Grantors shall remain liable for any deficiency if the proceeds of
any sale or disposition of the Collateral are insufficient to pay all
Obligations, including any outside counsel attorneys’ fees and other documented
expenses incurred by Administrative Agent or any Lender to collect such
deficiency.  Notwithstanding the foregoing, the proceeds of any collection,
sale, foreclosure or realization upon any Collateral of any Grantor, including
any collateral consisting of cash, shall not be applied to any Excluded Swap
Obligation of such Grantor and shall instead be applied to other obligations.

 

SECTION 4.03.                                   Grant of License To Use
Intellectual Property.  For the purpose of enabling the Administrative Agent to
exercise rights and remedies under this Agreement at such time as the
Administrative Agent shall be lawfully entitled to exercise such rights and
remedies, each Grantor hereby grants to the Administrative Agent an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to the Grantors) to use, license or sublicense any of the Article 9
Collateral consisting of Intellectual Property now owned or hereafter acquired
by such Grantor, and wherever the same may be located, and including in such
license access to all media in which any of the licensed items may be recorded
or stored and to all computer software and programs used for the compilation or
printout thereof, the right to prosecute and maintain all Intellectual Property
and the right to sue for past, present or future infringement of the
Intellectual Property, to the extent that such non-exclusive license (a) does
not violate the express terms of any agreement between a Grantor and a third

 

16

--------------------------------------------------------------------------------


 

party governing the applicable Grantor’s use of such Collateral consisting of
Intellectual Property, or gives such third party any right of acceleration,
modification or cancelation therein and (b) is not prohibited by any
Requirements of Law other than, in each case, to the extent that any such term
or prohibition would be rendered ineffective pursuant to any other applicable
Requirements of Law, including pursuant to Sections 9-406, 9-407, 9-408 or 9-409
of the New York UCC or any other applicable law.  The use of such license by the
Administrative Agent may be exercised, at the option of the Administrative
Agent, only upon the occurrence and during the continuation of an Event of
Default; provided that any license, sublicense or other transaction entered into
by the Administrative Agent in accordance herewith shall be binding upon the
Grantors notwithstanding any subsequent cure of an Event of Default.

 

SECTION 4.04.                                   Securities Act.  In view of the
position of the Grantors in relation to the Pledged Collateral, or because of
other current or future circumstances, a question may arise under the Securities
Act as now or hereafter in effect or any similar statute hereafter enacted
analogous in purpose or effect (such Act and any such similar statute as from
time to time in effect being called the “Federal Securities Laws”) with respect
to any disposition of the Pledged Collateral permitted hereunder.  Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Administrative Agent if the Administrative
Agent were to attempt to dispose of all or any part of the Pledged Collateral,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could dispose of the same.  Similarly,
there may be other legal restrictions or limitations affecting the
Administrative Agent in any attempt to dispose of all or part of the Pledged
Collateral under applicable blue sky or other state securities laws or similar
laws analogous in purpose or effect.  Each Grantor recognizes that in light of
such restrictions and limitations the Administrative Agent may, with respect to
any sale of the Pledged Collateral, and shall be authorized to, limit the
purchasers to those who will agree, among other things, to acquire such Pledged
Collateral for their own account for investment, and not with a view to the
distribution or resale thereof, and upon consummation of any such sale may
assign, transfer and deliver to the purchaser or purchasers thereof the Pledged
Collateral so sold.  Each Grantor acknowledges and agrees that in light of such
restrictions and limitations, the Administrative Agent, in its sole and absolute
discretion, (a) may proceed to make such a sale whether or not a registration
statement for the purpose of registering such Pledged Collateral or part thereof
shall have been filed under the Federal Securities Laws or, to the extent
applicable, blue sky or other state securities laws to the extent the
Administrative Agent has determined that such registration is not required by
any Requirement of Law and (b) may approach and negotiate with a limited number
of potential purchasers (including a single potential purchaser) to effect such
sale.  Each Grantor acknowledges and agrees that any such sale might result in
prices and other terms less favorable to the seller than if such sale were a
public sale without such restrictions.  In the event of any such sale, the
Administrative Agent shall incur no responsibility or liability for selling all
or any part of the Pledged Collateral at a price that the Administrative Agent,
in its sole and absolute discretion, may in good faith deem fair under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a limited number of potential purchasers (or a single
purchaser) were approached.  The provisions of this Section 4.04 will apply
notwithstanding the existence of a private market upon which the quotations or
sales prices may exceed substantially the price at which the Administrative
Agent sells.

 

ARTICLE V
 
Indemnity, Subrogation, Contribution and Subordination

 

SECTION 5.01.                                   Indemnity and Subrogation.  In
addition to all such rights of indemnity as the Grantors may have under
applicable law (but subject to Section 5.03), each of the Borrower and each
Domestic Subsidiary Loan Party agrees that in the event any assets of any
Grantor

 

17

--------------------------------------------------------------------------------


 

shall be sold pursuant to this Agreement or any other Security Document to
satisfy in whole or in part any Obligation of the Borrower or such Domestic
Subsidiary Loan Party, the Borrower (if such Obligation is an obligation of the
Borrower), or such Domestic Subsidiary Loan Party (if such Obligation is an
obligation of such Domestic Subsidiary Loan Party), shall indemnify such Grantor
therefor.

 

SECTION 5.02.                                   Contribution and Subrogation. 
Each Grantor (each such Grantor (other than, in the case of any payment referred
to in this sentence in respect of any Obligation of the Borrower or any Domestic
Subsidiary Loan Party, the Borrower or such Domestic Subsidiary Loan Party, as
applicable) being called a “Contributing Party”) agrees (subject to
Section 5.03) that, in the event assets of any other Grantor shall be sold
pursuant to any Security Document to satisfy any Obligation (other than any
assets of the Borrower or of any Domestic Subsidiary Loan Party sold to satisfy
its own Obligations) and such other Grantor (the “Claiming Party”) shall not
have been fully indemnified by the Borrower or the applicable Domestic
Subsidiary Loan Party, as applicable, as provided in Section 5.01, such
Contributing Party shall indemnify the Claiming Party therefor.  Any
Contributing Party making any payment to a Claiming Party pursuant to this
Section 5.02 shall (subject to Section 5.03) be subrogated to the rights of such
Claiming Party under Section 5.01 to the extent of such payment. 
Notwithstanding the foregoing, to the extent that any Claiming Party’s right to
indemnification hereunder arises from a sale of Collateral made to satisfy
Obligations constituting Swap Obligations, only those Contributing Parties for
whom such Swap Obligations do not constitute Excluded Swap Obligations shall
indemnify such Claiming Party.

 

SECTION 5.03.                                   Subordination.  (a) 
Notwithstanding any provision of this Agreement to the contrary, all rights of
the Grantors under Sections 5.01 and 5.02 and all other rights of the Grantors
of indemnity, contribution or subrogation under applicable law or otherwise
shall be fully subordinated to Payment In Full.  No failure on the part of the
Borrower or any other Grantor to make the payments required by Sections 5.01 and
5.02 (or any other payments required under applicable law or otherwise) shall in
any respect limit the obligations and liabilities of any Grantor with respect to
its obligations hereunder, and each Grantor shall remain liable for the full
amount of the obligations of such Grantor hereunder.

 

(b)                                 Each Grantor hereby agrees that all
Indebtedness and other monetary obligations owed by it to, or to it by, any
other Grantor or any other Subsidiary shall be fully subordinated to Payment In
Full.

 

ARTICLE VI

 

Miscellaneous

 

SECTION 6.01.                                   Notices.  All communications and
notices to the Administrative Agent and the Borrower hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement.  All communications and notices hereunder
to any Domestic Subsidiary Loan Party shall be given to it in care of the
Borrower as provided in Section 9.01 of the Credit Agreement.

 

SECTION 6.02.                                   Waivers; Amendment.  (a)  No
failure or delay by any Secured Party in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Secured Parties hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by any

 

18

--------------------------------------------------------------------------------


 

Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 6.02, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the execution and
delivery of this Agreement or the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time.  No notice
or demand on any Loan Party in any case shall entitle any Loan Party to any
other or further notice or demand in similar or other circumstances.

 

(b)                                 Neither this Agreement nor any provision
hereof may be waived, amended or modified (other than supplements expressly
contemplated hereby) except pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties with
respect to which such waiver, amendment or modification is applicable, subject
to any consent required in accordance with Section 9.02 of the Credit Agreement;
provided that the Administrative Agent may, without the consent of any Secured
Party, consent to a departure by any Loan Party from any covenant of such Loan
Party set forth herein or in any other Security Document to the extent such
departure is not inconsistent with the Collateral and Guarantee Requirement or
with any other limitation on the authority of the Administrative Agent set forth
in the Credit Agreement.

 

(c)                                  This Agreement shall be construed as a
separate agreement with respect to each Loan Party and may be amended, modified,
supplemented, waived or released with respect to any Loan Party without the
approval of any other Loan Party and without affecting the obligations of any
other Loan Party hereunder.

 

SECTION 6.03.                                   Administrative Agent’s Fees and
Expenses; Indemnification.  (a)  The Loan Parties party hereto jointly and
severally agree to reimburse the Administrative Agent for its fees and expenses
incurred hereunder as provided in Section 9.03(a) of the Credit Agreement as if
each reference therein to the Borrower were a reference to the Grantors.

 

(b)                                 The Grantors jointly and severally agree to
indemnify and hold harmless each Indemnitee as provided in Section 9.03(b) of
the Credit Agreement as if each reference to the Borrower therein were a
reference to the Grantors.

 

(c)                                  Any amounts payable hereunder, including as
provided in Section 6.03(a) or 6.03(b), shall be additional Obligations secured
hereby and by the other Security Documents.  All amounts due under
Section 6.03(a) or 6.03(b) shall be payable promptly after written demand
therefor.

 

(d)                                 To the extent permitted by applicable law,
no Grantor shall assert, or permit any of its subsidiaries to assert, and each
Grantor hereby waives, any claim against any Indemnitee (i) for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), unless determined by a court of competent jurisdiction
by final and nonappealable judgment to have resulted from the gross negligence
or willful misconduct of such Indemnitee, or (ii) on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or the use of the proceeds
thereof.

 

(e)                                  BY ACCEPTING THE BENEFITS OF THIS AGREEMENT
AND THE SECURITY INTERESTS CREATED HEREBY, EACH SECURED PARTY ACKNOWLEDGES THE
PROVISIONS OF ARTICLE VIII OF THE CREDIT AGREEMENT AND AGREES TO BE BOUND BY
SUCH PROVISIONS AS FULLY AS IF THEY WERE SET FORTH HEREIN.

 

19

--------------------------------------------------------------------------------


 

SECTION 6.04.                                   Survival.  All covenants,
agreements, representations and warranties made by the Loan Parties in the Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Secured Parties and shall survive the
execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by or on behalf of any Secured Party and
notwithstanding that any Secured Party may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any Loan Document is
executed and delivered or any credit is extended under the Credit Agreement,
and, subject to Section 6.11 hereof, shall continue in full force and effect
until Payment In Full.

 

SECTION 6.05.                                   Counterparts; Effectiveness;
Successors and Assigns.  This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract.  This Agreement shall become effective as to any Loan Party
when a counterpart hereof executed on behalf of such Loan Party shall have been
delivered to the Administrative Agent and a counterpart hereof shall have been
executed on behalf of the Administrative Agent, and thereafter shall be binding
upon such Loan Party and the Administrative Agent and their respective
successors and assigns, and shall inure to the benefit of such Loan Party, the
Administrative Agent and the other Secured Parties and their respective
successors and assigns, except that no Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder or any interest herein or in
the Collateral (and any attempted assignment or transfer by any Loan Party shall
be null and void), except as expressly contemplated by this Agreement or the
Credit Agreement.  Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

SECTION 6.06.                                   Severability.  Any provision of
this Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

SECTION 6.07.                                   Governing Law; Jurisdiction;
Consent to Service of Process.   (a)  This Agreement shall be governed by, and
construed in accordance with, the law of the State of New York.

 

(b)                                 Each party hereto irrevocably and
unconditionally submits, for itself and its property, to the jurisdiction of the
courts of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document, or for recognition or enforcement
of any judgment, and each of the Loan Parties hereby irrevocably and
unconditionally agrees that all claims arising out of or relating to this
Agreement brought by it or any of its Affiliates shall be brought, and shall be
heard and determined, exclusively in such New York State or, to the extent
permitted by law, in such federal court.  Each party hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Loan Party or any of its
properties in the courts of any jurisdiction.

 

(c)                                  Each of the Loan Parties hereby irrevocably
and unconditionally waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of venue of

 

20

--------------------------------------------------------------------------------


 

any suit, action or proceeding arising out of or relating to this Agreement or
in any court referred to in paragraph (b) of this Section 6.07.  Each of the
Loan Parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

 

(d)                                 Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 6.01.  Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

 

SECTION 6.08.                                   WAIVER OF JURY TRIAL.  EACH
PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 6.08.

 

SECTION 6.09.                                   Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

 

SECTION 6.10.                                   Security Interest Absolute.  All
rights of the Administrative Agent hereunder, the Security Interest, the grant
of the security interest in the Pledged Collateral and all obligations of each
Loan Party hereunder shall be absolute and unconditional irrespective of (a) any
lack of validity or enforceability of the Credit Agreement, any other Loan
Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment to or waiver of, or any consent to any
departure from, the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (c) any exchange, release or non-perfection of
any Lien on other collateral securing, or any release or amendment to or waiver
of, or any consent to any departure from, any guarantee of, all or any of the
Obligations, or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Loan Party in respect of the
Obligations or this Agreement (other than a release of any Grantor or Collateral
in accordance with Section 6.11).

 

SECTION 6.11.                                   Termination or Release.  (a) 
This Agreement, the Security Interest and all other security interests granted
hereby shall terminate and be released upon Payment In Full.

 

(b)                                 The Security Interest and the other security
interests granted hereby shall also terminate and be released (in whole or in
part) at the time or times and in the manner set forth in Section 9.14 of the
Credit Agreement.  In the event of any such termination or release, Schedules
II, III and IV to this Agreement shall be deemed to be modified to remove the
Collateral with respect to which the Security Interest and the other security
interests granted hereby have been so released.

 

(c)                                  In connection with any termination or
release pursuant to this Section 6.11, the Administrative Agent shall execute
and deliver to any Loan Party, at such Loan Party’s expense, all documents that
such Loan Party shall reasonably request and hereby authorizes any amendments to
or

 

21

--------------------------------------------------------------------------------


 

terminations of financing statements necessary to evidence such termination or
release.  Any execution and delivery of documents by the Administrative Agent
pursuant to this Section 6.11 shall be without recourse to or warranty by the
Administrative Agent.

 

SECTION 6.12.                                   Additional Subsidiaries. 
Pursuant to the Credit Agreement, certain Subsidiaries not party hereto on the
Closing Date may be required to enter into this Agreement.  Upon the execution
and delivery by the Administrative Agent and any such Subsidiary of a
Supplement, such Subsidiary shall become a Domestic Subsidiary Loan Party and a
Grantor hereunder, with the same force and effect as if originally named as such
herein.  The execution and delivery of any Supplement shall not require the
consent of any other Loan Party.  The rights and obligations of each Loan Party
hereunder shall remain in full force and effect notwithstanding the addition of
any new Domestic Subsidiary Loan Party as a party to this Agreement.

 

SECTION 6.13.                                   Administrative Agent Appointed
Attorney-in-Fact.  Each Grantor hereby appoints the Administrative Agent the
attorney-in-fact of such Grantor for the purpose of carrying out the provisions
of this Agreement and taking any action and executing any instrument that the
Administrative Agent may deem necessary to accomplish the purposes hereof at any
time after and during the continuance of an Event of Default, which appointment
is irrevocable and coupled with an interest.  Without limiting the generality of
the foregoing, the Administrative Agent shall have the right, upon the
occurrence and during the continuance of an Event of Default and notice by the
Administrative Agent to the Borrower of its intent to exercise such rights, with
full power of substitution either in the Administrative Agent’s name or in the
name of such Grantor (a) to receive, endorse, assign and/or deliver any and all
notes, acceptances, checks, drafts, money orders or other evidences of payment
relating to the Collateral or any part thereof; (b) to demand, collect, receive
payment of, give receipt for and give discharges and releases of all or any of
the Collateral; (c) to sign the name of any Grantor on any invoice or bill of
lading relating to any of the Collateral; (d) to commence and prosecute any and
all suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
to enforce any rights in respect of any Collateral; (e) to settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to all or
any of the Collateral; and (f) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral,
and to do all other acts and things necessary to carry out the purposes of this
Agreement, as fully and completely as though the Administrative Agent were the
absolute owner of the Collateral for all purposes; provided that nothing herein
contained shall be construed as requiring or obligating the Administrative Agent
to make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Administrative Agent, or to present or file any
claim or notice, or to take any action with respect to the Collateral or any
part thereof or the moneys due or to become due in respect thereof or any
property covered thereby.  The Administrative Agent and the other Secured
Parties shall be accountable only for amounts actually received as a result of
the exercise of the powers granted to them herein, and neither they nor their
Related Parties shall be responsible to any Grantor for any act or failure to
act hereunder, except for their own gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment).

 

SECTION 6.14.                                   Secured Cash Management
Obligations and Secured Hedging Obligations.  No Secured Party that obtains the
benefit of this Agreement shall have any right to notice of any action or to
consent to, direct or object to, any action hereunder or otherwise in respect of
the Collateral (including, without limitation, the release or impairment of any
Collateral) other than in its capacity as a Lender or the Administrative Agent,
as applicable, and, in any such case, only to the extent expressly provided in
the Loan Documents, including without limitation Article VIII of the Credit
Agreement.  Each Secured Party not a party to the Credit Agreement that obtains
the benefit of this Agreement shall be deemed to have acknowledged and accepted
the appointment of the Administrative

 

22

--------------------------------------------------------------------------------


 

Agent pursuant to the terms of the Credit Agreement, including, without
limitation, under Article VIII of the Credit Agreement.

 

[Signature Pages Follow]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

ASPEN TECHNOLOGY, INC.

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[·]

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

24

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

25

--------------------------------------------------------------------------------


 

Schedule I to
the Collateral Agreement

 

DOMESTIC SUBSIDIARY LOAN PARTIES

 

Subsidiary Name

 

Jurisdiction of Incorporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule II to
the Collateral Agreement

 

PLEDGED EQUITY INTERESTS

 

Loan Party

 

Issuer

 

Number of
Certificate

 

Number and
Class of
Equity Interest

 

Percentage of 
Equity Interests

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED DEBT SECURITIES

 

--------------------------------------------------------------------------------


 

Schedule III to
the Collateral Agreement

 

INTELLECTUAL PROPERTY

 

PART 1

 

Patents and Patent Applications

 

Loan Party

 

Title

 

Application No.

 

Jurisdiction

 

Patent No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

PART 2

 

Trademarks and Trademark Applications

 

Registered

 

Registered Owner

 

Mark

 

Registration No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applications

 

Registered Owner

 

Mark

 

Application No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

PART 3

 

Copyrights and Copyright Applications

 

Registered

 

 

Applications

 

 

Exclusive Copyright Licenses

 

--------------------------------------------------------------------------------


 

Schedule IV to
the Collateral Agreement

 

COMMERCIAL TORT CLAIMS

 

--------------------------------------------------------------------------------


 

Schedule V to
the Collateral Agreement

 

NAMES, JURISDICTIONS AND LOCATIONS

 

Grantor’s Exact Legal Name

 

Other Legal Names
(including date of
change)

 

Other Names
(including trade names
or similar appellations)

 

Changes in 
Corporate Structure

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grantor

 

Jurisdiction of
Organization

 

Form of
Organization

 

Organizational
Identification
Number
(if any)

 

Chief
Executive
Office
(including
county)

 

Registered
Office Address
(including
county)

 

Federal
Taxpayer
Identification
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule VI to
the Collateral Agreement

 

REAL PROPERTY

 

Grantor

 

Common Name
and Address

 

Tax
Assessed
Value

 

Exact Name of
Owner

 

Exact Name of
Mortgagor /
Grantor

 

Filing Office /
Registry

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit I to
the Collateral Agreement

 

SUPPLEMENT NO.    dated as of [  ] (this “Supplement”), to the Collateral
Agreement dated as of [   ], 2016 (the “Collateral Agreement”), among Aspen
Technology, Inc. (the “Borrower”), each subsidiary of the Borrower listed on
Schedule I thereto (each such subsidiary individually a “Subsidiary Grantor”
and, collectively, the “Subsidiary Grantors”; the Subsidiary Grantors and the
Borrower are referred to collectively herein as the “Grantors”) and JPMORGAN
CHASE BANK, N.A., a national banking association (“JPMCB”), as Administrative
Agent (in such capacity, the “Administrative Agent”).

 

A.  Reference is made to the 364-Day Bridge Credit Agreement dated as of
January [11], 2016 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the lenders from
time to time party thereto and JPMCB, as Administrative Agent.

 

B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Collateral Agreement and the Credit
Agreement referred to therein, as applicable.

 

C.  The Grantors have entered into the Collateral Agreement in order to induce
the Lenders to make extensions of credit to the Borrower under the Credit
Agreement.  Section 6.12 of the Collateral Agreement provides that additional
Subsidiaries may become Domestic Subsidiary Loan Parties under the Collateral
Agreement by execution and delivery of an instrument in the form of this
Supplement.  The undersigned Subsidiary (the “New Subsidiary”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Domestic Subsidiary Loan Party under the Collateral Agreement [in order to
induce the Lenders to make additional extensions of credit under the Credit
Agreement] and as consideration for such extensions of credit previously made.

 

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

 

SECTION 1.  In accordance with Section 6.12 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Loan Party, a Domestic Subsidiary
Loan Party and a Grantor under the Collateral Agreement with the same force and
effect as if originally named therein as such, and the New Subsidiary hereby
(a) agrees to all the terms and provisions of the Collateral Agreement
applicable to it in such capacities and (b) represents and warrants that the
representations and warranties made by it in such capacities thereunder are true
and correct on and as of the date hereof.  In furtherance of the foregoing, the
New Subsidiary, as security for the Payment In Full of the Obligations (as
defined in the Collateral Agreement), does hereby create and grant to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, their successors and assigns, a security interest in and lien on all of
the New Subsidiary’s right, title and interest in, to and under the Collateral
(as defined in the Collateral Agreement) of the New Subsidiary.  Each reference
to a “Loan Party,” “Domestic Subsidiary Loan Party” or “Grantor” in the
Collateral Agreement shall be deemed to include the New Subsidiary.  The
Collateral Agreement is hereby incorporated herein by reference.

 

SECTION 2.  The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

--------------------------------------------------------------------------------


 

SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Supplement shall become effective when a counterpart hereof
executed on behalf of the New Subsidiary shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent.  Delivery of an executed counterpart of a signature
page of this Supplement by facsimile or other electronic imaging shall be
effective as delivery of a manually executed counterpart of this Supplement.

 

SECTION 4.  The New Subsidiary hereby represents and warrants that
(a) Schedule I sets forth, as of the date hereof, the true and correct legal
name of the New Subsidiary, its jurisdiction of organization and the location of
its chief executive office; (b) Schedule II sets forth, as of the date hereof, a
true and complete list of (i) all the Pledged Equity Interests owned by the New
Subsidiary and the percentage of the issued and outstanding units of each class
of the Equity Interests of the issuer thereof represented by the Pledged Equity
Interests owned by the New Subsidiary and (ii) all the Pledged Debt Securities
owned by the New Subsidiary; (c)  Schedule III sets forth, as of the date
hereof, a true and complete list of (i) all Patents that have been granted by
the United States Patent and Trademark Office, (ii) all Copyrights that have
been registered with the United States Copyright Office, (iii) all Trademarks
that have been registered with the United States Patent and Trademark Office and
Trademarks for which United States registration applications are pending and
(iv) all exclusive Copyright Licenses under which such Grantor is a licensee and
that, in the case of clauses (i), (ii) and (iii) are owned by the New
Subsidiary, in each case truly and completely specifying the name of the
registered owner, title, type or mark, registration or application number,
expiration date (if already registered) or filing date, a brief description
thereof and, if applicable, the licensee and licensor; (d) Schedule IV sets
forth, as of the date hereof, each Commercial Tort Claim in respect of which a
complaint or counterclaim has been filed by the New Subsidiary seeking damages
in an amount reasonably estimated to exceed $5,000,000, including a summary
description of such claim; (e) Schedule V sets forth, as of the date hereof,
(i) the exact legal name of the New Subsidiary, as such name appears in its
certificate of organization or like document, (ii) each other legal name the New
Subsidiary has had in the past five years, together with the date of the
relevant name change, (iii) to our knowledge, each other name (including trade
names or similar appellations) used by the New Subsidiary or any of its
divisions or other business units in connection with the conduct of its business
or the ownership of its properties at any time during the past five years,
(iv) the jurisdiction of organization and the form of organization of the New
Subsidiary, (v) the organizational identification number, if any, assigned by
such jurisdiction, (vi) the address (including, the county) of the chief
executive office of the New Subsidiary or the registered office of the New
Subsidiary, if applicable, and (vii) the federal taxpayer identification number
of the New Subsidiary and (f) Schedule VI sets forth, as of the date hereof, a
list of all real property owned by the New Subsidiary having a fair market value
in excess of $10,000,000 (or its equivalent), together with (i) the fair market
value of such real property, to the extent an appraisal exists, or, in the
absence of any such appraisal, the book value of such real property, (ii) the
exact name of the Person that owns such real property as such name appears in
its certificate of incorporation or other organizational document, (iii) if
different from the name identified pursuant to clause (ii), the exact name of
the current mortgagor/grantor of such real property reflected in the records of
the filing office or registry for such real property identified pursuant to the
following clause and (iv) the filing office or registry in which a Mortgage with
respect to such real property must be filed or recorded in order for the
Administrative Agent to obtain a perfected security interest therein.

 

SECTION 5.  Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

 

SECTION 6.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

2

--------------------------------------------------------------------------------


 

SECTION 7.  Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction

 

SECTION 8.  All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Collateral Agreement.

 

SECTION 9.  Subject to the terms of the Loan Documents, the New Subsidiary
agrees to reimburse the Administrative Agent for its reasonable and documented
out-of-pocket expenses, including the reasonable fees, charges and disbursements
of outside counsel, incurred by it in connection with this Supplement, including
the preparation, execution and delivery thereof.

 

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.

 

 

[NAME OF NEW SUBSIDIARY]

 

 

 

by

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

 

 

by

 

 

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

Schedule I
to Supplement No.    to the
Collateral Agreement

 

SCHEDULE I

 

New Subsidiary Information

 

Name

 

Jurisdiction of Organization

 

Chief Executive Office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule II
to Supplement No.    to the
Collateral Agreement

 

SCHEDULE II

 

Pledged Equity Interests

 

Loan Party

 

Issuer

 

Certificate Number

 

Number and
Class of
Equity Interests

 

Percentage
of Equity Interests

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Debt Securities

 

Loan Party Creditor

 

Debtor

 

Type

 

Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule III
to Supplement No.    to the
Collateral Agreement

 

SCHEDULE III

 

Intellectual Property

 

--------------------------------------------------------------------------------


 

Schedule IV
to Supplement No.    to the
Collateral Agreement

 

SCHEDULE IV

 

Commercial Tort Claims

 

--------------------------------------------------------------------------------


 

Schedule V
to Supplement No.    to the
Collateral Agreement

 

NAMES, JURISDICTIONS AND LOCATIONS

 

Grantor’s Exact Legal Name

 

Other Legal Names
(including date of
change)

 

Other Names
(including trade names
or similar appellations)

 

Changes in
Corporate Structure

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grantor

 

Jurisdiction of
Organization

 

Form of
Organization

 

Organizational
Identification
Number
(if any)

 

Chief
Executive
Office
(including
county)

 

Registered
Office Address
(including
county)

 

Federal
Taxpayer
Identification
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule VI
to Supplement No.    to the
Collateral Agreement

 

REAL PROPERTY

 

Grantor

 

Common Name 
and Address

 

Tax
Assessed
Value

 

Exact Name of
Owner

 

Exact Name of
Mortgagor / 
Grantor

 

Filing Office / 
Registry

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit II-A to
the Collateral Agreement

 

[FORM OF] PATENT SECURITY AGREEMENT dated as of [  ], 2016 (this “Agreement”),
among Aspen Technology, Inc. (the “Borrower”), the other Domestic Subsidiary
Loan Parties from time to time party hereto and JPMorgan Chase Bank, N.A.
(“JPMCB”), as Administrative Agent.

 

Reference is made to (a) the 364-Day Bridge Credit Agreement dated as of
January [11], 2016, (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the Lenders from
time to time party thereto and JPMCB, as Administrative Agent, and (b) the
Collateral Agreement dated as of [   ], 2016 (as amended, restated, supplemented
or otherwise modified from time to time, the “Collateral Agreement”), among the
Borrower, the other Domestic Subsidiary Loan Parties from time to time party
thereto and JPMCB, as Administrative Agent.  The Lenders have agreed to extend
credit to the Borrower subject to the terms and conditions set forth in the
Credit Agreement.  The obligations of the Lenders to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement.  The Domestic Subsidiary Loan Parties party hereto (other than the
Borrower) are Affiliates of the Borrower, will derive substantial benefits from
the extension of credit to the Borrower pursuant to the Credit Agreement and are
willing to execute and deliver this Agreement in order to induce the Lenders to
extend such credit.  Accordingly, the parties hereto agree as follows:

 

SECTION 1.  Terms.  Each capitalized term used but not otherwise defined herein
shall have the meaning specified in the Credit Agreement or the Collateral
Agreement, as applicable.  The rules of construction specified in Section 1.03
of the Credit Agreement also apply to this Agreement, mutatis mutandis.

 

SECTION 2.  Grant of Security Interest.  As security for the Payment In Full of
the Obligations, each Grantor pursuant to the Collateral Agreement did, and
hereby does, grant to the Administrative Agent, its successors and assigns, for
the benefit of the Secured Parties, a security interest in all right, title and
interest in, to and under any and all of the following assets now owned or at
any time hereafter acquired by such Grantor or in, to or under which such
Grantor now has or at any time hereafter may acquire any right, title or
interest (collectively, the “Patent Collateral”):

 

(a)                                 all letters patent of the United States of
America or the equivalent thereof in any other country, all registrations and
recordings thereof and all applications for letters patent of the United States
of America or the equivalent thereof in any other country or any political
subdivision thereof, including registrations, recordings and pending
applications in the United States Patent and Trademark Office, including, in the
case of any Grantor, any of the foregoing set forth under its name on Schedule
I; and

 

(b)                                 all reissues, continuations, divisionals,
continuations-in-part, reexaminations, supplemental examinations, inter partes
reviews, renewals, adjustments or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, have made, use, sell,
offer to sell, import or export the inventions disclosed or claimed therein.

 

SECTION 3. Collateral Agreement.  The security interests granted to the
Administrative Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Administrative Agent pursuant to the
Collateral Agreement.  Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Patent
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby

 

--------------------------------------------------------------------------------


 

incorporated herein by reference as if fully set forth herein.  In the event of
any conflict between the terms of this Agreement and the Collateral Agreement,
the terms of the Collateral Agreement shall govern.

 

SECTION 4. Counterparts.  This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

[Signature Pages Follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

[NAME OF GRANTOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Patents Owned by [Name of Grantor]

 

U.S. Patent Registrations

 

Type

 

Registration No.

 

 

 

 

 

 

 

 

 

 

U.S. Patent Applications

 

Type

 

Application No.

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit II-B to
the Collateral Agreement

 

[FORM OF] TRADEMARK SECURITY AGREEMENT dated as of [  ], 2016 (this
“Agreement”), among Aspen Technology, Inc.  (the “Borrower”), the other Domestic
Subsidiary Loan Parties from time to time party hereto and JPMorgan Chase Bank,
N.A. (“JPMCB”), as Administrative Agent.

 

Reference is made to (a) the 364-Day Bridge Credit Agreement dated as of
January [11], 2016, (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the Lenders from
time to time party thereto and JPMCB, as Administrative Agent, and (b) the
Collateral Agreement dated as of [   ], 2016 (as amended, restated, supplemented
or otherwise modified from time to time, the “Collateral Agreement”), among the
Borrower, the other Domestic Subsidiary Loan Parties from time to time party
thereto and JPMCB, as Administrative Agent.  The Lenders have agreed to extend
credit to the Borrower subject to the terms and conditions set forth in the
Credit Agreement.  The obligations of the Lenders to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement. The Domestic Subsidiary Loan Parties party hereto (other than the
Borrower) are Affiliates of the Borrower, will derive substantial benefits from
the extension of credit to the Borrower pursuant to the Credit Agreement and are
willing to execute and deliver this Agreement in order to induce the Lenders to
extend such credit.  Accordingly, the parties hereto agree as follows:

 

SECTION 1.  Terms.  Each capitalized term used but not otherwise defined herein
shall have the meaning specified in the Credit Agreement or the Collateral
Agreement, as applicable.  The rules of construction specified in Section 1.03
of the Credit Agreement also apply to this Agreement, mutatis mutandis.

 

SECTION 2.  Grant of Security Interest.  As security for the Payment In Full of
the Obligations, each Grantor pursuant to the Collateral Agreement did, and
hereby does, grant to the Administrative Agent, its successors and assigns, for
the benefit of the Secured Parties, a security interest in all right, title and
interest in, to and under any and all of the following assets now owned or at
any time hereafter acquired by such Grantor or in, to or under which such
Grantor now has or at any time hereafter may acquire any right, title or
interest (collectively, the “Trademark Collateral”):

 

(a)            all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, domain names, global top level domain names, other source or
business identifiers, designs and general intangibles of like nature, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office or
any similar office in any State of the United States of America, all extensions
or renewals thereof, and all common law rights related thereto, including, in
the case of any Grantor, any of the foregoing set forth under its name on
Schedule I; and

 

(b)                                                                                                     
all goodwill associated therewith or symbolized thereby.

 

SECTION 3. Collateral Agreement.  The security interests granted to the
Administrative Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the

 

--------------------------------------------------------------------------------


 

Administrative Agent pursuant to the Collateral Agreement.  Each Grantor hereby
acknowledges and affirms that the rights and remedies of the Administrative
Agent with respect to the Trademark Collateral are more fully set forth in the
Collateral Agreement, the terms and provisions of which are hereby incorporated
herein by reference as if fully set forth herein.  In the event of any conflict
between the terms of this Agreement and the Collateral Agreement, the terms of
the Collateral Agreement shall govern.

 

SECTION 4. Counterparts.  This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

[Signature Pages Follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

[NAME OF GRANTOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Trademarks/Trade Names Owned by [Name of Grantor]

 

U.S. Trademark Registrations

 

Mark

 

Registration No.

 

 

 

 

 

 

 

 

 

 

U.S. Trademark Applications

 

Mark

 

Application No.

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit II-C to
the Collateral Agreement

 

[FORM OF] COPYRIGHT SECURITY AGREEMENT dated as of [  ], 2016 (this
“Agreement”), among Aspen Technology, Inc. (the “Borrower”), the other Domestic
Subsidiary Loan Parties from time to time party hereto and JPMorgan Chase Bank,
N.A. (“JPMCB”), as Administrative Agent.

 

Reference is made to (a) the 364-Day Bridge Credit Agreement dated as of
January [11], 2016 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the Lenders from
time to time party thereto and JPMCB, as Administrative Agent, and (b) the
Collateral Agreement dated as of [   ], 2016 (as amended, restated, supplemented
or otherwise modified from time to time, the “Collateral Agreement”), among the
Borrower, the other Domestic Subsidiary Loan Parties from time to time party
thereto and JPMCB, as Administrative Agent.  The Lenders have agreed to extend
credit to the Borrower subject to the terms and conditions set forth in the
Credit Agreement.  The obligations of the Lenders to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement.  The Domestic Subsidiary Loan Parties party hereto (other than the
Borrower) are Affiliates of the Borrower, will derive substantial benefits from
the extension of credit to the Borrower pursuant to the Credit Agreement and are
willing to execute and deliver this Agreement in order to induce the Lenders to
extend such credit.  Accordingly, the parties hereto agree as follows:

 

SECTION 1.  Terms.  Each capitalized term used but not otherwise defined herein
shall have the meaning specified in the Credit Agreement or the Collateral
Agreement, as applicable.  The rules of construction specified in Section 1.03
of the Credit Agreement also apply to this Agreement, mutatis mutandis.

 

SECTION 2.  Grant of Security Interest.  As security for the Payment In Full of
the Obligations, each Grantor pursuant to the Collateral Agreement did, and
hereby does, grant to the Administrative Agent, its successors and assigns, for
the benefit of the Secured Parties, a security interest in all right, title and
interest in, to and under any and all of the following assets now owned or at
any time hereafter acquired by such Grantor or in, to or under which such
Grantor now has or at any time hereafter may acquire any right, title or
interest (collectively, the “Copyright Collateral”):

 

(a) (i) all copyright rights in any work subject to the copyright laws of the
United States of America or any other country or any political subdivision
thereof, whether as author, assignee, transferee or otherwise, (ii) all
registrations and applications for registration of any such copyright in the
United States of America or any other country, including, registrations,
recordings, supplemental registrations, pending applications for registration,
and renewals in the United States Copyright Office, including, in the case of
any Grantor, any of the foregoing set forth under its name on Schedule I and
(iii) any other adjacent or other rights related or appurtenant to the
foregoing, including moral rights; and

 

(b) all exclusive Copyright Licenses under which any Grantor is a licensee,
including those listed on Schedule I.

 

SECTION 3. Collateral Agreement.  The security interests granted to the
Administrative Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Administrative Agent pursuant to the
Collateral Agreement.  Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Copyright
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby

 

--------------------------------------------------------------------------------


 

incorporated herein by reference as if fully set forth herein.  In the event of
any conflict between the terms of this Agreement and the Collateral Agreement,
the terms of the Collateral Agreement shall govern.

 

SECTION 4. Counterparts.  This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

[Signature Pages Follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

[NAME OF GRANTOR]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Copyrights

 

Registered Owner

 

Title

 

Copyright Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copyright Applications

 

Registered Owner

 

Title

 

Application Number

 

Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exclusive Copyright Licenses

 

Licensee

 

Licensor

 

Title

 

Copyright 
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[FORM OF] COMPLIANCE CERTIFICATE

 

Reference is made to the 364-Day Bridge Credit Agreement dated as of
January [11], 2016 (as amended, restated, supplemented or otherwise modified as
of the date hereof, the “Credit Agreement”) among Aspen Technology, Inc. (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.  Each capitalized term used but not defined herein shall
have the meaning specified in the Credit Agreement.

 

The undersigned hereby certifies, in his or her capacity as a Financial Officer
of the Borrower and not in a personal capacity, as follows:

 

1.                                      I am a Financial Officer of the
Borrower.

 

2.                                      [Attached as Schedule I hereto are the
audited consolidated balance sheet and audited consolidated statements of
income, comprehensive income, shareholders’ equity and cash flows required to be
delivered by Section 5.01(a) of the Credit Agreement as of the end of and for
the fiscal year ended [·] setting forth in comparative form the figures for the
previous fiscal year, all reported on by [KPMG LLP](1), and related narrative
report containing management’s discussion and analysis of the financial position
and financial performance for such fiscal year.](2)

 

[or]

 

2.                                  [Attached as Schedule I hereto are the
unaudited consolidated balance sheet and unaudited consolidated statements of
income and cash flows required to be delivered by Section 5.01(b) of the Credit
Agreement as of the end of and for the fiscal quarter ended [·] and the then
elapsed portion of such fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, and related
narrative report containing management’s discussion and analysis of the
financial position and financial performance for such fiscal quarter.  The
financial statements referred to in this Section 2 present fairly in all
material respects the financial condition, results of operations and cash flows
of the Borrower and the Subsidiaries on a consolidated basis as of the end of
and for such fiscal quarter and such portion of the fiscal year in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of certain footnotes.]

 

3.                                      I have reviewed the terms of the Credit
Agreement and I have made, or have caused to be made under my supervision, a
review in reasonable detail of the transactions and condition of the Borrower
and the Subsidiaries during the accounting period covered by the [attached
financial statements].  [Except as set forth in a separate attachment to this
Certificate,] [t][T]he foregoing examination did not disclose, and I have no
knowledge of (a) the existence of any condition or event that constitutes a
Default has occurred and is continuing, except as set forth in a separate
attachment, if any, to this Certificate, specifying the details thereof and the
action that the Borrower has taken or proposes to take with respect thereto or
(b) any change in GAAP or in the application thereof since the date of the
consolidated balance sheet [most recently delivered pursuant to
Section 5.01(a) or 5.01(b) of the Credit Agreement] / [referred to in
Section 3.04 of the Credit Agreement] that has had, or would reasonably be
expected to have, a material effect on the calculations of the Leverage Ratio.

 

--------------------------------------------------------------------------------

(1)  An independent registered public accounting firm of recognized national
standing may be substituted for KPMG LLP in accordance with Section 5.01(a) of
the Credit Agreement.

 

(2)  Delivery not required to the extent posted or available on the website of
the SEC at http://www.sec.gov.

 

--------------------------------------------------------------------------------


 

4.                                      Attached as Schedule [II][III] hereto is
the name of each Subsidiary, if any, that (a) is an Excluded Subsidiary as of
the date of this Certificate but has not been identified as an Excluded
Subsidiary, as the case may be, in Schedule 3.11 or in any prior Compliance
Certificate or (b) has previously been identified as an Excluded Subsidiary but
has ceased to be an Excluded Subsidiary, as the case may be.

 

5.                                      Attached as Schedule [III][IV] hereto
are reasonably detailed calculations of the Leverage Ratio for such fiscal
quarter and the Interest Coverage Ratio for such fiscal quarter.

 

6.                                      The foregoing certifications are made
and delivered on [·], pursuant to Section 5.01(d) of the Credit Agreement.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

ASPEN TECHNOLOGY, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[FORM OF] INTEREST ELECTION REQUEST

 

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent
10 South Dearborn Street

Chicago, Illinois 60603

Attention of J.P. Morgan Loan & Agency Servicing

(Telecopy No. (888) 303-9732)

 

with a copy to,

JPMorgan Chase Bank, N.A.

270 Park Avenue, 43rd Floor

New York, New York 10017

Attention of Justin B. Kelley

(Telecopy No. (917) 464-6072)

 

[Date]

 

Ladies and Gentlemen:

 

Reference is made to the 364-Day Bridge Credit Agreement dated as of
January [11], 2016 (as amended, restated, supplemented or otherwise modified as
of the date hereof, the “Credit Agreement”), among Aspen Technology, Inc. (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.  Capitalized terms used but not otherwise defined herein
shall have the meanings specified in the Credit Agreement.  This notice
constitutes an Interest Election Request and the Borrower hereby gives you
notice, pursuant to Section 2.07 of the Credit Agreement, that it requests the
conversion or continuation of a Borrowing under the Credit Agreement, and in
that connection the Borrower specifies the following information with respect to
such Borrowing and each resulting Borrowing:

 

1.              Borrowing to which this request applies:

Principal Amount:
Type:(1)
Interest Period:(2)

 

2.              Effective date of this election:(3)

 

3.              Resulting Borrowing[s](4)

Principal Amount:(5)

 

--------------------------------------------------------------------------------

(1)                                 Specify ABR Borrowing or Eurocurrency
Borrowing.

 

(2)                                 In the case of a Eurocurrency Borrowing,
specify the last day of the current Interest Period therefor.

 

(3)                                 Must be a Business Day.

 

(4)                                 If different options are being elected with
respect to different portions of the Borrowing, provide the information required
by this item 3 for each resulting Borrowing.  Each resulting Borrowing shall be
in an aggregate amount that is an integral multiple of, and not less than, the
amount specified for a Borrowing of such Type in Section 2.02(c) of the Credit
Agreement.

 

(5)                                 Indicate the principal amount of the
resulting Borrowing and the percentage of the Borrowing in item 1 above.

 

--------------------------------------------------------------------------------


 

Type:(6)

Interest Period:(7)

 

--------------------------------------------------------------------------------

(6)                                 Specify whether the resulting Borrowing is
to be an ABR Borrowing or Eurocurrency Borrowing.

 

(7)                                 Applicable only if the resulting Borrowing
is to be a Eurocurrency Borrowing, shall be subject to the definition of
“Interest Period” and can be a period of one, two, three or six months (or, to
the extent made available by all Lenders participating in the requested
Borrowing, twelve months), and cannot extend beyond the Maturity Date.  If an
Interest Period is not specified, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

2

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

ASPEN TECHNOLOGY, INC.

 

 

 

By

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE FOR FOREIGN LENDERS THAT ARE NOT
PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES

 

Reference is made to the 364-Day Bridge Credit Agreement dated as of
January [11], 2016 (as amended, restated, supplemented or otherwise modified as
of the date hereof, the “Credit Agreement”), among Aspen Technology, Inc. (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.  Capitalized terms used but not otherwise defined herein
shall have the meanings specified in the Credit Agreement.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (b) it is not a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (c) it is not a “10 percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (d) it is not a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or Form W-8BEN-E. 
By executing this certificate, the undersigned agrees that (a) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent and (b) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which any payment is to be made to the undersigned, or in either of the
two calendar years preceding any such payment.

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Date:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE FOR FOREIGN PARTICIPANTS THAT ARE NOT
PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES

 

Reference is made to the 364-Day Bridge Credit Agreement dated as of
January [11], 2016 (as amended, restated, supplemented or otherwise modified as
of the date hereof, the “Credit Agreement”), among Aspen Technology, Inc. (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.  Capitalized terms used but not otherwise defined herein
shall have the meanings specified in the Credit Agreement.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(c) it is not a “10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (d) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or Form W-8BEN-E.  By executing this
certificate, the undersigned agrees that (a) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (b) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which any payment is to be made to the undersigned, or in
either of the two calendar years preceding any such payment.

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Date:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F-3

 

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE FOR FOREIGN PARTICIPANTS THAT ARE
PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES

 

Reference is made to the 364-Day Bridge Credit Agreement dated as of
January [11], 2016 (as amended, restated, supplemented or otherwise modified as
of the date hereof, the “Credit Agreement”), among Aspen Technology, Inc. (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.  Capitalized terms used but not otherwise defined herein
shall have the meanings specified in the Credit Agreement.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a “10 percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (e) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or
Form W-8BEN-E or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (a) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (b) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which any payment is to be made to the undersigned, or in either of the two
calendar years preceding any such payment.

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Date:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F-4

 

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE FOR FOREIGN LENDERS THAT ARE
PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES

 

Reference is made to the 364-Day Bridge Credit Agreement dated as of
January [11], 2016 (as amended, restated, supplemented or otherwise modified as
of the date hereof, the “Credit Agreement”), among Aspen Technology, Inc. (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.  Capitalized terms used but not otherwise defined herein
shall have the meanings specified in the Credit Agreement.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (b) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
promissory note(s) evidencing such Loan(s)), (c) with respect to the extension
of credit pursuant to the Credit Agreement or any other Loan Document, neither
the undersigned nor any of its direct or indirect partners/members is a “bank”
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (d) none of its direct or indirect partners/members is a “10 percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (e) none of its direct or indirect partners/members is a “controlled
foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN or an IRS Form W-8BEN-E or (b) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or an IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (a) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent and (b) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which any payment is to be made to the undersigned, or in either of the two
calendar years preceding any such payment.

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Date:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

[FORM OF] CLOSING CERTIFICATE OF [LOAN PARTY](18)

 

[·], 2016

 

Reference is made to the 364-Day Bridge Credit Agreement, dated as of
January [11], 2016 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Aspen Technology, Inc. (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.  Capitalized terms used and not defined herein shall have
the meanings ascribed to such terms in the Credit Agreement.

 

Pursuant to Section[s] [4.02[(b)][(c)]](19) [and] [4.02(j)] of the Credit
Agreement, the undersigned officer of [   ] (the “Company”) certifies, in the
name and on behalf of the Borrower, and not individually, that:

 

a.              [1.          [The Scheme Circular was posted to the shareholders
of the Target on [    ], 2016. The Court has sanctioned the Scheme and the Court
Order has been duly delivered to the Registrar on [    ], 2016. Each copy of the
Scheme Circular and the Press Release attached hereto as Exhibit A is correct
and complete and has not been amended or superseded on or prior to the Closing
Date, except to the extent such changes thereto have been required pursuant to
the City Code or required by the Panel or to the extent not prohibited by the
Loan Documents.](20) [The Takeover Offer Document was posted to the shareholders
of the Target on [    ], 2016. Each copy of the Takeover Offer Document and the
Offer Press Announcement attached hereto as Exhibit A is correct and complete
and has not been amended or superseded on or prior to the Closing Date, except
to the extent such changes thereto have been required pursuant to the City Code
or required by the Panel or are not prohibited by the Loan Documents. The
Takeover Offer has been declared unconditional in all respects without any
material amendment, modification or waiver of the conditions to the Takeover
Offer or of the Acceptance Condition except to the extent not prohibited by the
Loan Documents.]](21)(22)

 

[2.                                  All the Certain Funds Representations are
true or, if a Certain Funds Representation does not include a materiality
concept, true in all material respects.](23)

 

[3.                                  No Certain Funds Event of Default has
occurred and is continuing or would result from the proposed Borrowing.](24)

 

[4.                                  [The Target Acquisition shall have been, or
substantially concurrently with the occurrence of the Closing Date shall be,
consummated in all material respects in accordance with the

 

--------------------------------------------------------------------------------

(18)                          NTD: Remains subject to review by UK counsel.

 

(19)                          Applicable to the Borrower’s certificate only.

 

(20)                          Applicable where the Target Acquisition is to be
implemented by way of a Scheme.

 

(21)                          Applicable where the Target Acquisition is to be
implemented by way of a Takeover Offer.

 

(22)                          Applicable to the Borrower’s certificate only.

 

(23)                          Applicable to the Borrower’s certificate only.

 

(24)                          Applicable to the Borrower’s certificate only.

 

--------------------------------------------------------------------------------


 

terms and conditions of the Scheme Documents (it being understood that
substantially concurrently shall include the payment for Scheme Shares being
made), without giving effect to (and there shall not have been) any
modifications, amendments, consents, requests or waivers by the Borrower (or its
applicable Affiliate) thereunder that are materially adverse to the interests of
the Lenders, without the prior written consent of the Administrative Agent,
except, in each case, to the extent such modifications, amendments, consents,
requests or waivers have been required pursuant to the City Code or the Panel or
are not prohibited by the Loan Documents.](25) [The Takeover Offer shall have
become unconditional in accordance with the terms of the Offer Document, without
giving effect to (and there shall not have been) any modifications, amendments,
consents, requests or waivers by the Borrower (or its applicable Affiliate)
thereunder that are materially adverse to the interests of the Lenders, without
the prior written consent of the Administrative Agent, except, in each case, to
the extent such modifications, amendments, consents, requests or waivers have
been required pursuant to the City Code or the Panel or are not prohibited by
the Loan Documents.]](26)(27)

 

[5][1].               Attached hereto as Exhibit [A][B] is a true, correct and
complete copy of the [Certificate of Incorporation] / [Certificate of Formation]
/ [Certificate of Organization] / [Articles of Incorporation] of the Company
(the “Charter”)[, as certified by the Secretary of State of the State of [·]]. 
The Charter is in full force and effect on the date hereof, has not been amended
except as set forth in Exhibit A or cancelled and no amendment to the Charter is
pending or proposed.

 

[6][2].               Attached hereto as Exhibit [B][C] is a true, correct and
complete copy of the [By-Laws] / [Operating Agreement] of the Company.  Such
[By-Laws] / [Operating Agreement] [have] / [has] not been amended, repealed,
modified, superseded, revoked or restated except as set forth in Exhibit B, and
[are] / [is] in full force and effect on the date hereof and no amendment to
such [By-Laws] / [Operating Agreement] is pending.

 

[7][3].               Attached hereto as Exhibit [C][D] is a true, correct and
complete copy of the resolutions (the “Resolutions”) duly adopted by the [board
of directors] / [members] of the Company (the “Authorizing Body”) on [  ], 2016,
authorizing the execution, delivery and performance of each of the Loan
Documents to which the Company is a party and the transactions contemplated
thereby.  The Resolutions (i) were duly adopted by the Authorizing Body and have
not been amended, modified, superseded or revoked in any respect and (ii) are in
full force and effect on the date hereof.

 

[8][4].               Attached hereto as Exhibit [D][E] is a good standing
certificate, dated [  ], 2016 for the Company [from the Secretary of State in
the State in which the Company is [incorporated] / [organized]].

 

--------------------------------------------------------------------------------

(25)                          Applicable where the Target Acquisition is to be
implemented by way of a Scheme.

 

(26)                          Applicable where the Target Acquisition is to be
implemented by way of a Takeover Offer.

 

(27)                          Applicable to the Borrower’s certificate only.

 

--------------------------------------------------------------------------------


 

[10][5].        Each individual set forth below is a duly authorized
representative of the Company and is authorized to sign the Loan Documents and
all other agreements, documents and instruments relating thereto on behalf of
the Company.  The signature written opposite the name of such officer below is
his or her genuine signature.

 

Name

 

Office

 

Signature

 

[  ]

 

[  ]

 

 

 

[  ]

 

[  ]

 

 

 

 

1.                                      IN WITNESS WHEREOF, I have executed this
Certificate as of the date first written above.

 

 

 

 

Name:

 

Title:

 

I, a duly authorized signatory of the Company, do hereby certify that the person
whose signature appears immediately above is a duly authorized signatory of the
Company and the signature of such person set forth immediately above is true and
genuine.

 

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit A

 

[Scheme Circular and Press Release] / [Takeover Offer Document and Offer Press
Announcement]

 

--------------------------------------------------------------------------------


 

Exhibit [A][B]

 

[Certificate of Incorporation] / [Certificate of Formation] / [Certificate of
Organization] / [Articles of Incorporation]

 

--------------------------------------------------------------------------------


 

Exhibit [B][C]

 

[By-Laws] / [Operating Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit [C][D]

 

Resolutions

 

--------------------------------------------------------------------------------


 

Exhibit [D][E]

 

Good Standing Certificate

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF GUARANTEE AGREEMENT

 

--------------------------------------------------------------------------------


 

 

GUARANTEE AGREEMENT

 

dated as of

 

[    ], 2016,

 

among

 

ASPEN TECHNOLOGY, INC.,

 

THE SUBSIDIARIES OF Aspen Technology, Inc.

IDENTIFIED HEREIN

 

and

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

Definitions

 

 

 

SECTION 1.01

Defined Terms

1

SECTION 1.02

Other Defined Terms

1

 

 

 

ARTICLE II

 

 

 

Guarantee

 

 

 

SECTION 2.01

Guarantee

2

SECTION 2.02

Guarantee of Payment; Continuing Guarantee

3

SECTION 2.03

No Limitations

3

SECTION 2.04

Reinstatement

4

SECTION 2.05

Agreement to Pay; Subrogation

4

SECTION 2.06

Information

4

 

 

 

ARTICLE III

 

 

 

Indemnity, Subrogation, Contribution and Subordination

 

 

 

SECTION 3.01

Indemnity and Subrogation

4

SECTION 3.02

Contribution and Subrogation

5

SECTION 3.03

Subordination

5

 

 

 

ARTICLE IV

 

 

 

Miscellaneous

 

 

 

SECTION 4.01

Notices

5

SECTION 4.02

Waivers; Amendment

6

SECTION 4.03

Administrative Agent’s Fees and Expenses; Indemnification

6

SECTION 4.04

Survival

7

SECTION 4.05

Counterparts; Effectiveness; Successors and Assigns

7

SECTION 4.06

Severability

8

SECTION 4.07

Governing Law; Jurisdiction; Consent to Service of Process

8

SECTION 4.08

WAIVER OF JURY TRIAL

9

SECTION 4.09

Headings

9

SECTION 4.10

Guarantee Absolute

9

SECTION 4.11

Termination or Release

9

SECTION 4.12

Additional Subsidiaries

10

SECTION 4.13

Administrative Agent Appointed Attorney-in-Fact

10

SECTION 4.14

Secured Cash Management Obligations and Secured Hedging Obligations

10

 

--------------------------------------------------------------------------------


 

Schedules

 

 

Schedule I

Subsidiary Guarantors

 

 

Exhibits

 

 

Exhibit I

Form of Supplement

 

--------------------------------------------------------------------------------


 

GUARANTEE AGREEMENT dated as of [   ], 2016 (this “Agreement”), among certain
Subsidiaries of the Borrower (as defined below) from time to time party hereto
and JPMorgan Chase Bank, N.A. (“JPMCB”), as Administrative Agent.

 

Reference is made to the 364-Day Bridge Credit Agreement dated as of
January [11], 2016 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Aspen Technology, Inc., as
Borrower (the “Borrower”), the Lenders from time to time party thereto and
JPMCB, as Administrative Agent.  The Lenders have agreed to extend credit to the
Borrower on the terms and subject to the conditions set forth in the Credit
Agreement.  The obligations of the Lenders to extend such credit are conditioned
upon, among other things, the execution and delivery of this Agreement.  The
Subsidiary Guarantors are Affiliates of the Borrower and will derive substantial
benefits from the extension of credit to the Borrower pursuant to the Credit
Agreement and are willing to execute and deliver this Agreement in order to
induce the Lenders to extend such credit.  Accordingly, the parties hereto agree
as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.                                   Defined Terms.  (a) Each
capitalized term used but not defined herein and defined in the Credit Agreement
shall have the meaning specified in the Credit Agreement.

 

(b)                                 The rules of construction specified in
Section 1.03 of the Credit Agreement also apply to this Agreement, mutatis
mutandis.

 

SECTION 1.02.                                   Other Defined Terms.  As used in
this Agreement, the following terms have the meanings specified below:

 

“Agreement” has the meaning assigned to such term in the Preamble hereto.

 

“Borrower” has the meaning assigned to such term in the Recitals hereto.

 

“Claiming Party” has the meaning assigned to such term in Section 3.02.

 

“Contributing Party” has the meaning assigned to such term in Section 3.02.

 

“Credit Agreement” has the meaning assigned to such term in the Recitals hereto.

 

“Guarantor Limit” means, with respect to any Person that becomes a Subsidiary
Guarantor after the date hereof, any applicable limit on the guarantee of such
Subsidiary Guarantor as set forth in the Supplement pursuant to which such
Person became a Subsidiary Guarantor.

 

“Guarantors” means the Subsidiary Guarantors.

 

“JPMCB” has the meaning assigned to such term in the Preamble.

 

“Obligations” means (a) all the Loan Document Obligations, (b) all the Secured
Cash Management Obligations and (c) all the Secured Hedging Obligations (other
than any Excluded Swap Obligation).

 

--------------------------------------------------------------------------------


 

“Payment In Full” means when all Loan Document Obligations have been paid in
full (except contingent indemnification and expense reimbursement obligations
and tax gross-up or yield protection obligations which, in each case, survive
the termination of the Loan Documents and in respect of which no claim has been
made) and the Lenders have no further commitment to lend under the Credit
Agreement.

 

“Subsidiary Guarantors” means, collectively, (a) the Designated Subsidiaries
identified on Schedule I and (b) each other Subsidiary that becomes a party to
this Agreement after the Effective Date.

 

“Supplement” means an instrument substantially in the form of Exhibit I hereto,
or any other form approved by the Administrative Agent, and in each case
reasonably satisfactory to the Administrative Agent.

 

ARTICLE II

 

Guarantee

 

SECTION 2.01.                                   Guarantee.  Each Guarantor
irrevocably and unconditionally guarantees, jointly with the other Guarantors
and severally, as a primary obligor and not merely as a surety, for the benefit
of the Secured Parties, by way of an independent payment obligation, the
punctual payment of the Obligations when due (other than, with respect to any
Loan Party, any Excluded Swap Obligations of such Loan Party).  Each Guarantor
(solely in its capacity as such) further agrees that the Obligations may be
extended or renewed (in the case of the Loan Document Obligations, in accordance
with the terms of the Credit Agreement), in whole or in part, or amended or
modified (in the case of the Loan Document Obligations, in accordance with the
terms of the Credit Agreement), without notice to or further assent from it, and
that it will remain bound upon its guarantee hereunder notwithstanding any such
extension, renewal, amendment or modification of any Obligation.  To the maximum
extent permitted by applicable law, each Guarantor waives presentment to, demand
of payment from and protest to the Borrower or any other Loan Party of any of
the Obligations, and also waives notice of acceptance of its guarantee hereunder
and notice of protest for nonpayment.

 

SECTION 2.02.                                   Guarantee of Payment; Continuing
Guarantee.  Each Guarantor further agrees that its guarantee hereunder
constitutes a guarantee of payment when due (whether or not any bankruptcy,
insolvency, receivership or other similar proceeding shall have stayed the
accrual or collection of any of the Obligations or operated as a discharge
thereof) and not merely of collection, and waives any right to require that any
resort be had by the Administrative Agent or any other Secured Party to any
security held for the payment of the Obligations or to any balance of any
deposit account or credit on the books of the Administrative Agent or any other
Secured Party in favor of the Borrower, the Borrower, any other Loan Party or
any other Person.  Each Guarantor agrees that its guarantee hereunder is
continuing in nature and applies to all Obligations, whether currently existing
or hereafter incurred.

 

SECTION 2.03.                                   No Limitations.  (a) Except for
the termination or release of a Guarantor’s obligations hereunder as expressly
provided in Section 4.11 or any Guarantor Limit, the obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or set-off, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations, any
impossibility in the performance of the Obligations or otherwise.  Without
limiting the generality of the foregoing, except for the termination or release
of its obligations hereunder as expressly provided in Section 4.11 or any
Guarantor Limit, to the fullest extent permitted by applicable law, the
obligations of each Guarantor

 

2

--------------------------------------------------------------------------------


 

hereunder shall not be discharged or impaired or otherwise affected by (i) the
failure of the Administrative Agent or any other Secured Party to assert any
claim or demand or to enforce any right or remedy under the provisions of any
Loan Document or otherwise; (ii) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, any Loan
Document or any other agreement, including with respect to any other Guarantor
under this Agreement; (iii) except for the release of any Guarantor’s Collateral
as expressly provided in any Collateral Agreement to which such Guarantor is a
party, the release of, or any impairment of or failure to perfect any Lien on or
security interest in, any security held by the Administrative Agent or any other
Secured Party for any of the Obligations; (iv) any default, failure or delay,
willful or otherwise, in the performance of any of the Obligations; or (v) any
other act or omission that may or might in any manner or to any extent vary the
risk of any Guarantor or otherwise operate as a discharge of any Guarantor as a
matter of law or equity (other than Payment In Full).  Each Guarantor expressly
authorizes the Secured Parties to take and hold security for the payment and
performance of the Obligations, to exchange, waive or release any or all such
security (with or without consideration), to enforce or apply such security and
direct the order and manner of any sale thereof in accordance with and subject
to the terms of the Loan Documents in their sole discretion or to release or
substitute any one or more other guarantors or obligors upon or in respect of
the Obligations, all without affecting the obligations of any Guarantor
hereunder.

 

(b)                                 To the fullest extent permitted by
applicable law, each Guarantor waives any defense based on or arising out of any
defense of the Borrower or any other Loan Party or the unenforceability of the
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of the Borrower or any other Loan Party, other than Payment In
Full.  The Administrative Agent (acting on behalf of the Secured Parties) may,
at its election and in accordance with and subject to the terms of the Loan
Documents, foreclose on any security held by it by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with the Borrower or any other Loan Party or exercise any other
right or remedy available to it against the Borrower or any other Loan Party,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent Payment In Full shall have occurred.  To the
fullest extent permitted by applicable law, each Guarantor waives any defense
arising out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Guarantor against the Borrower or
any other Loan Party, as the case may be, or any security.

 

SECTION 2.04.                                   Reinstatement.  Each Guarantor
agrees that unless released pursuant to Section 4.11, this Agreement and its
guarantee hereunder shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any Obligation is
rescinded or must otherwise be restored or returned by the Administrative Agent
or any other Secured Party upon the bankruptcy, insolvency, dissolution,
liquidation or reorganization of the Borrower, any other Loan Party or
otherwise.

 

SECTION 2.05.                                   Agreement to Pay; Subrogation. 
In furtherance of the foregoing provisions of this Article II and not in
limitation of any other right that the Administrative Agent or any other Secured
Party has at law or in equity against any Guarantor by virtue hereof, but
subject to any Guarantor Limit, upon the failure of the Borrower or any other
Loan Party to pay any Obligation when and as the same shall become due, whether
at maturity, by acceleration, after notice of prepayment or otherwise, each
Guarantor hereby promises to and will promptly pay, or cause to be paid, to the
Administrative Agent for distribution to the applicable Secured Parties in cash
the amount of such unpaid Obligation.  Upon payment by any Guarantor of any sums
to the Administrative Agent as provided above, all rights of such Guarantor
against the Borrower or any other Loan Party arising as a result thereof by way
of right of subrogation, contribution, reimbursement, indemnity or otherwise
shall in all respects be subject to Article III.

 

3

--------------------------------------------------------------------------------


 

SECTION 2.06.                                   Information.  Each Guarantor
(a) assumes all responsibility for being and keeping itself informed of the
Borrower’s and each other Loan Party’s financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Obligations
and the nature, scope and extent of the risks that such Guarantor assumes and
incurs hereunder, and (b) agrees that none of the Administrative Agent or the
other Secured Parties will have any duty to advise such Guarantor of information
known to it or any of them regarding such circumstances or risks.

 

ARTICLE III

 

Indemnity, Subrogation, Contribution and Subordination

 

SECTION 3.01.                                   Indemnity and Subrogation.  In
addition to all such rights of indemnity and subrogation as the Guarantors may
have under applicable law (but subject to Section 3.03), each Guarantor agrees
that in the event a payment in respect of any Obligation shall be made by any
Guarantor (other than such Guarantor, if such Obligation is of such Guarantor)
under this Agreement, such Guarantor shall indemnify such other Guarantor for
the full amount of such payment and such Guarantor shall be subrogated to the
rights of the Person to whom such payment shall have been made to the extent of
such payment.

 

SECTION 3.02.                                   Contribution and Subrogation. 
Each Guarantor (each such Guarantor (other than, in the case of any payment
referred to in this sentence in respect of any Obligation of such Guarantor,
such Guarantor) being called a “Contributing Party”) agrees (subject to
Section 3.03) that, in the event a payment shall be made by any other Guarantor
hereunder in respect of any Obligation (other than any such payment made by any
Guarantor in respect of its own Obligations) and such other Guarantor (the
“Claiming Party”) shall not have been fully indemnified by the applicable
Guarantor, as applicable, as provided in Section 3.01, such Contributing Party
shall indemnify the Claiming Party.  Any Contributing Party making any payment
to a Claiming Party pursuant to this Section 3.02 shall (subject to
Section 3.03) be subrogated to the rights of such Claiming Party under
Section 3.01 to the extent of such payment.  Notwithstanding the foregoing, to
the extent that any Claiming Party’s right to indemnification hereunder arises
from a payment made to satisfy Obligations constituting Swap Obligations, only
those Contributing Parties for whom such Swap Obligations do not constitute
Excluded Swap Obligations shall indemnify such Claiming Party.

 

SECTION 3.03.                                   Subordination. 
(a) Notwithstanding any provision of this Agreement to the contrary, all rights
of the Guarantors under Sections 3.01 and 3.02 and all other rights of the
Guarantors of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to Payment In Full.  No failure on the
part of any Guarantor to make the payments required by Sections 3.01 and 3.02
(or any other payments required under applicable law or otherwise) shall in any
respect limit the obligations and liabilities of any Guarantor with respect to
its obligations hereunder, and each Guarantor shall remain liable for the full
amount of the obligations of such Guarantor hereunder.

 

(b)                                 Each Guarantor hereby agrees that all
Indebtedness and other monetary obligations owed by it to any other Guarantor or
any other Subsidiary shall be fully subordinated to Payment In Full.

 

ARTICLE IV

 

Miscellaneous

 

SECTION 4.01.                                   Notices.  All communications and
notices to the Administrative Agent and the Borrower hereunder shall (except as
otherwise expressly permitted herein) be in writing

 

4

--------------------------------------------------------------------------------


 

and given as provided in Section 9.01 of the Credit Agreement. All
communications and notices hereunder to any Guarantor shall be given to it in
care of the Borrower as provided in Section 9.01 of the Credit Agreement.

 

SECTION 4.02.                                   Waivers; Amendment.  (a) No
failure or delay by any Secured Party in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Secured Parties hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 4.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the execution and delivery of this Agreement or the
making of a Loan shall not be construed as a waiver of any Default, regardless
of whether the Administrative Agent or any Lender may have had notice or
knowledge of such Default at the time.  No notice or demand on any Loan Party in
any case shall entitle any Loan Party to any other or further notice or demand
in similar or other circumstances.

 

(b)                                 Neither this Agreement nor any provision
hereof may be waived, amended or modified (other than supplements expressly
contemplated hereby) except pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties with
respect to which such waiver, amendment or modification is applicable, subject
to any consent required in accordance with Section 9.02 of the Credit Agreement;
provided that the Administrative Agent may, without the consent of any Secured
Party, consent to a departure by any Loan Party from any covenant of such Loan
Party set forth herein or in any other Security Document to the extent such
departure is not inconsistent with the Collateral and Guarantee Requirement or
with any other limitation on the authority of the Administrative Agent set forth
in the Credit Agreement.

 

(c)                                  This Agreement shall be construed as a
separate agreement with respect to each Loan Party and may be amended, modified,
supplemented, waived or released with respect to any Loan Party without the
approval of any other Loan Party and without affecting the obligations of any
other Loan Party hereunder.

 

SECTION 4.03.                                   Administrative Agent’s Fees and
Expenses; Indemnification.  (a) The Loan Parties party hereto jointly and
severally agree to reimburse the Administrative Agent for its fees and expenses
incurred hereunder as provided in Section 9.03(a) of the Credit Agreement as if
each reference therein to the Borrower were a reference to the Guarantors.

 

(b)                                 The Guarantors jointly and severally agree
to indemnify and hold harmless each Indemnitee as provided in Section 9.03(b) of
the Credit Agreement as if each reference to the Borrower therein were a
reference to the Guarantors.

 

(c)                                  Any amounts payable hereunder, including as
provided in Section 4.03(a) or 4.03(b), shall be additional Obligations secured
hereby and by the other Security Documents.  All amounts due under
Section 4.03(a) or 4.03(b) shall be payable promptly after written demand
therefor.

 

(d)                                 To the extent permitted by applicable law,
no Guarantor shall assert, or permit any of its subsidiaries to assert, and each
Guarantor hereby waives, any claim against any Indemnitee (i) for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), unless

 

5

--------------------------------------------------------------------------------


 

determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee, or (ii) on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or the use of the proceeds thereof.

 

(e)                                  BY ACCEPTING THE BENEFITS OF THIS AGREEMENT
AND THE GUARANTEES CREATED HEREBY, EACH SECURED PARTY ACKNOWLEDGES THE
PROVISIONS OF ARTICLE VIII OF THE CREDIT AGREEMENT AND AGREES TO BE BOUND BY
SUCH PROVISIONS AS FULLY AS IF THEY WERE SET FORTH HEREIN.

 

SECTION 4.04.                                   Survival.  All covenants,
agreements, representations and warranties made by the Loan Parties in the Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Secured Parties and shall survive the
execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by or on behalf of any Secured Party and
notwithstanding that any Secured Party may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any Loan Document is
executed and delivered or any credit is extended under the Credit Agreement,
and, subject to Section 4.11 hereof, shall continue in full force and effect
until Payment In Full.

 

SECTION 4.05.                                   Counterparts; Effectiveness;
Successors and Assigns.  This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract.  This Agreement shall become effective as to any Loan Party
when a counterpart hereof executed on behalf of such Loan Party shall have been
delivered to the Administrative Agent and a counterpart hereof shall have been
executed on behalf of the Administrative Agent, and thereafter shall be binding
upon such Loan Party and the Administrative Agent and their respective
successors and assigns, and shall inure to the benefit of such Loan Party, the
Administrative Agent and the other Secured Parties and their respective
successors and assigns, except that no Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder or any interest herein (and
any attempted assignment or transfer by any Loan Party shall be null and void),
except as expressly contemplated by this Agreement or the Credit Agreement. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

SECTION 4.06.                                   Severability.  Any provision of
this Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

SECTION 4.07.                                   Governing Law; Jurisdiction;
Consent to Service of Process.  (a) This Agreement shall be governed by, and
construed in accordance with, the law of the State of New York.

 

(b)                                 Each party hereto irrevocably and
unconditionally submits, for itself and its property, to the jurisdiction of the
courts of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the Loan Parties hereby irrevocably and unconditionally agrees

 

6

--------------------------------------------------------------------------------


 

that all claims arising out of or relating to this Agreement brought by it or
any of its Affiliates shall be brought, and shall be heard and determined,
exclusively in such New York State or, to the extent permitted by law, in such
federal court.  Each party hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that the Administrative Agent
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement against any Loan Party or any of its properties in the courts of
any jurisdiction.

 

(c)                                  Each of the Loan Parties hereby irrevocably
and unconditionally waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section 4.07.  Each of the Loan Parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)                                 Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 4.01.  Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

 

SECTION 4.08.                                   WAIVER OF JURY TRIAL.  EACH
PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 4.08.

 

SECTION 4.09.                                   Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

 

SECTION 4.10.                                   Guarantee Absolute.  All rights
of the Administrative Agent hereunder and all obligations of each Loan Party
hereunder shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the Credit Agreement, any other Loan Document, any
agreement with respect to any of the Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Obligations,
or any other amendment to or waiver of, or any consent to any departure from,
the Credit Agreement, any other Loan Document, any agreement with respect to any
of the Obligations or any other agreement or instrument relating to any of the
foregoing, (c) any exchange, release or non-perfection of any Lien on other
collateral securing, or any release or amendment to or waiver of, or any consent
to any departure from, any guarantee of, all or any of the Obligations, or
(d) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, any Loan Party in respect of the Obligations or this
Agreement (other than a release of any Guarantor in accordance with
Section 4.11).

 

7

--------------------------------------------------------------------------------


 

SECTION 4.11.                                   Termination or Release. 
(a) This Agreement and the Guarantees made herein, subject to Section 2.04,
terminate and be released upon Payment In Full.

 

(b)                                 The Guarantees made herein shall also
terminate and be released (in whole or in part) at the time or times and in the
manner set forth in Section 9.14 of the Credit Agreement.

 

(c)                                  In connection with any termination or
release pursuant to this Section 4.11, the Administrative Agent shall execute
and deliver to any Loan Party, at such Loan Party’s expense, all documents that
such Loan Party shall reasonably request to evidence such termination or
release.  Any execution and delivery of documents by the Administrative Agent
pursuant to this Section 4.11 shall be without recourse to or warranty by the
Administrative Agent.

 

SECTION 4.12.                                   Additional Subsidiaries. 
Pursuant to the Credit Agreement, certain Subsidiaries not party hereto on the
Effective Date may be required to enter into this Agreement.  Upon the execution
and delivery by the Administrative Agent and any such Subsidiary of a
Supplement, such Subsidiary shall become a Guarantor hereunder, with the same
force and effect as if originally named as such herein.  The execution and
delivery of any Supplement shall not require the consent of any other Loan
Party.  The rights and obligations of each Loan Party hereunder shall remain in
full force and effect notwithstanding the addition of any new Guarantor as a
party to this Agreement.

 

SECTION 4.13.                                   Administrative Agent Appointed
Attorney-in-Fact.  Each Guarantor hereby appoints the Administrative Agent the
attorney-in-fact of such Guarantor for the purpose of carrying out the
provisions of this Agreement and taking any action and executing any instrument
that the Administrative Agent may deem necessary to accomplish the purposes
hereof at any time after and during the continuance of an Event of Default,
which appointment is irrevocable and coupled with an interest.  The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their Related Parties shall be responsible to
any Guarantor for any act or failure to act hereunder, except for their own
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable judgment).

 

SECTION 4.14.                                   Secured Cash Management
Obligations and Secured Hedging Obligations.  No Secured Party that obtains the
benefit of this Agreement shall have any right to notice of any action or to
consent to, direct or object to, any action hereunder other than in its capacity
as a Lender or the Administrative Agent, as applicable, and, in any such case,
only to the extent expressly provided in the Loan Documents, including without
limitation Article VIII of the Credit Agreement.  Each Secured Party not a party
to the Credit Agreement that obtains the benefit of this Agreement shall be
deemed to have acknowledged and accepted the appointment of the Administrative
Agent pursuant to the terms of the Credit Agreement, including, without
limitation, under Article VIII of the Credit Agreement.

 

[Signature Pages Follow]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

[NAME OF EACH SUBSIDIARY GUARANTOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

9

--------------------------------------------------------------------------------


 

Schedule I to

the Guarantee Agreement

 

SUBSIDIARY GUARANTORS

 

Subsidiary Name

 

Jurisdiction of Incorporation

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit I to the

Guarantee Agreement

 

SUPPLEMENT NO.    dated as of [  ] (this “Supplement”), to the Guarantee
Agreement dated as of  [   ], 2016 (the “Guarantee Agreement”), among each
subsidiary of Aspen Technology, Inc. (the “Borrower”) listed on Schedule I
thereto (each such subsidiary individually a “Subsidiary Guarantor” and,
collectively, the “Subsidiary Guarantors”; the Subsidiary Guarantors and the
Borrower are referred to collectively herein as the “Guarantors”) and JPMORGAN
CHASE BANK, N.A., a national banking association (“JPMCB”), as Administrative
Agent (in such capacity, the “Administrative Agent”).

 

A.  Reference is made to the 364-Day Bridge Credit Agreement dated as of
January [11], 2016 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the lenders from
time to time party thereto and JPMCB, as Administrative Agent.

 

B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Guarantee Agreement and the Credit
Agreement referred to therein, as applicable.

 

C.  The Guarantors have entered into the Guarantee Agreement in order to induce
the Lenders to make extensions of credit to the Borrower under the Credit
Agreement.  Section 4.12 of the Guarantee Agreement provides that additional
Subsidiaries may become Guarantors under the Guarantee Agreement by execution
and delivery of an instrument in the form of this Supplement.  The undersigned
Subsidiary (the “New Subsidiary”) is executing this Supplement in accordance
with the requirements of the Credit Agreement to become a Guarantor under the
Guarantee Agreement [in order to induce the Lenders to make additional
extensions of credit under the Credit Agreement] [and/or] [as consideration for
such extensions of credit previously made].

 

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

 

SECTION 1.  In accordance with Section 4.12 of the Guarantee Agreement, the New
Subsidiary by its signature below becomes a Loan Party and a Guarantor under the
Guarantee Agreement with the same force and effect as if originally named
therein as such, and the New Subsidiary hereby agrees to all the terms and
provisions of the Guarantee Agreement applicable to it in such capacities.  Each
reference to a “Loan Party” or “Guarantor” in the Guarantee Agreement shall be
deemed to include the New Subsidiary.  The Guarantee Agreement is hereby
incorporated herein by reference.

 

SECTION 2.  The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Supplement shall become effective when a counterpart hereof
executed on behalf of the New Subsidiary shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent.  Delivery of an executed counterpart of a signature
page of this Supplement by facsimile or other electronic imaging shall be
effective as delivery of a manually executed counterpart of this Supplement.

 

--------------------------------------------------------------------------------


 

SECTION 4.  The New Subsidiary hereby represents and warrants that Schedule I
sets forth, as of the date hereof, the true and correct legal name of the New
Subsidiary and its jurisdiction of organization.

 

SECTION 5.  Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.

 

SECTION 6.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7.  Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction

 

SECTION 8.  All communications and notices hereunder shall be in writing and
given as provided in Section 4.01 of the Guarantee Agreement.

 

SECTION 9.  Subject to the terms of the Loan Documents, the New Subsidiary
agrees to reimburse the Administrative Agent for its reasonable and documented
out-of-pocket expenses, including the reasonable fees, charges and disbursements
of outside counsel, incurred by it in connection with this Supplement, including
the preparation, execution and delivery thereof.

 

[SECTION 10.  [Insert limitations, if any, consistent with the terms as set
forth in the definition of the term “Collateral and Guarantee Requirement” in
the Credit Agreement].]

 

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guarantee Agreement as of the day and year first
above written.

 

2

--------------------------------------------------------------------------------


 

 

[NAME OF NEW SUBSIDIARY]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

SCHEDULE I

 

New Subsidiary Information

 

Name

 

Jurisdiction of Organization

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------